Exhibit 10.1

 

 

 


AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
(for HomeAmerican Mortgage Corporation)

dated as of September 16, 2016

among


 

U.S. BANK NATIONAL ASSOCIATION,
as Agent and a Buyer,

 


THE OTHER BUYERS PARTY HERETO

and

HomeAmerican Mortgage corporation, as Seller

 

 
 

--------------------------------------------------------------------------------

 



  

Table of Contents

 

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

 1

 

 

 

 

1 

APPLICABILITY AND DEFINED TERMS  

 1

 

1.1.

Applicability

 1

 

1.2.

Defined Terms

 2

 

1.3.

Other Definitional Provisions 

 28

 

 

 

 

2

THE BUYERS’ COMMITMENTS

 28

 

2.1.

The Buyers’ Commitments to Purchase

 28

 

2.2.

Expiration or Termination of the Commitments 

 29

 

2.3.

Swing Line Facility  

 29

 

2.4.

Swing Line Transactions

 29

 

2.5.

Optional Reduction or Termination of Buyers’ Commitments

 30

 

2.6.

Increase to Maximum Aggregate Commitment 

 30

 

 

 

 

3

INITIATION; TERMINATION. 

 30

 

3.1.

Seller Request; Agent Confirmation

 30

 

3.2.

Syndication of Purchases

 31

 

3.3.

Request/Confirmation

 32

 

3.4.

Transaction Termination; Purchase Price Decrease

 33

 

3.5.

Place for Payments of Repurchase Prices

 33

 

3.6.

Withdrawals from and Credits to Operating Account  

 33

 

3.7.

Delivery of Additional Mortgage Loans 

 34

 

3.8.

Application of Repurchase Price Payments

 34

 

3.9.

Pro Rata Ownership Interests

 34

 

 

 

 

4

TRANSACTION LIMITS AND SUBLIMITS

 35

 

4.1.

Transaction Limits 

 35

 

4.2.

Transaction Sublimits

 35

 

 

 

 

5

PRICE DIFFERENTIAL

 36

 

5.1.

Pricing Rate

 36

 

5.2.

Pricing Rate for Default Pricing Rate Purchased Loans

 36

 

5.3.

Price Differential Payment Due Dates

 36

 

 

 

 

6 

MARGIN MAINTENANCE  

 36

 

6.1.

 Margin Deficit

 36

 

6.2.

 Margin Call Deadline 

 37

 

6.3.

 Application of Cash 

 37

 

6.4.

 Increased Cost

 37

  6.5. Capital Adequacy  38   6.6. Agent’s Report 38   6.7. Provisions Relating
to LIBOR Rate 38         7 TAXES 39   7.1. Payments to be Free of Taxes;
Withholding 39

  

 
-i-

--------------------------------------------------------------------------------

 

 

  7.2. Other Taxes 39   7.3. Taxes Indemnity 39   7.4. Receipt 40   7.5. Buyers’
Obligations.  40   7.6. Treatment of Certain Refunds  42   7.7. Survival 42    
    8 INCOME AND ESCROW PAYMENTS; CONTROL 43   8.1. Income and Escrow Payments
43   8.2. Income and Escrow Accounts 43   8.3. Income and Escrow Accounts after
Default 43         9 FACILITY FEE; AGENT'S FEE 44   9.1. Facility Fee  44   9.2.
Fee Letter  44         10 SECURITY INTEREST 44   10.1. Intent of the Parties 44
        11 SUBSTITUTION   47   11.1. Seller May Substitute Other Mortgage Loans
with Notice to and Approval of Agent   47   11.2. Payment to Accompany
Substitution  47         12 PAYMENT AND TRANSFER  47   12.1. Immediately
Available Funds; Notice to Custodian  47   12.2. Payments to the Agent  47  
12.3. If Payment Not Made When Due 48   12.4. Payments Valid and Effective 48  
12.5. Pro Rata Distribution of Payments  48         13 SEGREGATION OF DOCUMENTS
RELATING TO PURCHASED LOANS 48       14 CONDITIONS PRECEDENT 49   14.1. Initial
Purchase 49   14.2. Each Purchase 50         15 REPRESENTATIONS, WARRANTIES AND
COVENANTS  52   15.1. Buyers, Agent and Seller Representations 52   15.2.
Additional Seller Representations 52   15.3. Special Representations Relating to
the Purchased Loans 57   15.4. Representations and Warranties Relating to
Specific Transactions 57   15.5. Survival 58         16 AFFIRMATIVE COVENANTS 58
  16.1. Reserved  58   16.2. Office of Foreign Assets Control and USA Patriot
Act   58   16.3. Financial Statements 59

  

 
-ii-

--------------------------------------------------------------------------------

 



 

  16.4. Financial Statements Will Be Accurate  60   16.5. Other Reports 60  
16.6. Maintain Existence and Statuses; Conduct of Business  61   16.7.
Compliance with Applicable Laws  62   16.8. Inspection of Properties and Books;
Protection of Seller’s Proprietary Information; Buyers’ Due Diligence of Seller 
62   16.9. Privacy of Customer Information 64   16.10. Notice of Suits, Etc. and
Notice  64   16.11. Payment of Taxes, Etc.  65   16.12. Insurance; fidelity bond
66   16.13. Maintain Lien on Mortgaged Premises 66   16.14. Certain Debt to
Remain Unsecured   66   16.15. Promptly Correct Escrow Imbalances 66   16.16.
MERS Covenants   66   16.17. Special Affirmative Covenants Concerning Purchased
Loans  68   16.18. Coordination with Other Lenders/Repo Purchasers and Their
Custodians 68         17 NEGATIVE COVENANTS 69   17.1. No Merger  69   17.2.
Limitation on Debt and Contingent Indebtedness 69   17.3. Business 69   17.4.
Liquidations, Dispositions of Substantial Assets 69   17.5. Loans, Advances, and
Investments 70   17.6. Use of Proceeds 70   17.7. Transactions with Affiliates 
70   17.8. Liens 71   17.9. ERISA Plans 71   17.10. Change of Principal Office;
Fiscal Year   71   17.11. Distributions 71   17.12. Adjusted Tangible Net
Worth   71   17.13. Adjusted Tangible Net Worth Ratio 71   17.14. Adjusted Net
Income 71   17.15. Liquidity 71   17.16. Special Negative Covenants Concerning
Purchased Loans 71   17.17. No Changes in Accounting Practices 71         18
EVENTS OF DEFAULT; EVENT OF TERMINATION 72   18.1. Events of Default 72   18.2.
Transaction Termination  74   18.3. Termination by the Agent 74   18.4.
Remedies   74   18.5. Liability for Expenses and Damages  75   18.6. Liability
for Interest 75   18.7. Other Rights  75   18.8. Seller’s Repurchase Rights  75
  18.9. Sale of Purchased Loans  75

  

 
-iii-

--------------------------------------------------------------------------------

 



 

19 SERVICING OF THE PURCHASED LOANS 76   19.1. Servicing Released Basis 76  
19.2. Servicing and Subservicing   76   19.3. Escrow Payments  76   19.4. Escrow
and Income after Event of Default  77   19.5. Servicing Records   77   19.6.
Subservicer Instruction Letter 77   19.7. Termination of Servicing 77   19.8.
Notice from Seller  78   19.9. Seller Remains Liable   78   19.10. Backup
Servicer 78   19.11. Successor Servicer 79         20 PAYMENT OF EXPENSES;
INDEMNITY 79   20.1. Expenses 79   20.2. Indemnity 80         21 SINGLE
AGREEMENT 80       22 RELATIONSHIPS AMONG THE AGENT AND THE BUYERS  81   22.1.
Agent’s Duties 81   22.2. Limitation on Duty to Disclose 82   22.3. Actions
Requiring All Buyers’ Consent  82   22.4. Actions Requiring Required Buyers’
Consent 83   22.5. Agent’s Discretionary Actions 83   22.6. Buyers’ Cooperation
83   22.7. Buyers’ Sharing Arrangement  84   22.8. Buyers’ Acknowledgment  84  
22.9. Agent Market Value Determinations 85   22.10. Agent’s Representations to
Buyers   85   22.11. Agent’s Duty of Care, Express Negligence Waiver and
Release      85   22.12. Calculations of Shares of Principal and Other Sums 86  
22.13. Resignation or Removal of the Agent  86   22.14. Effective Date of
Resignation of the Agent 86   22.15. Successor Agent 87   22.16. Merger of the
Agent 87   22.17. Participation; Assignment  87   22.18. The Agent and the
Buyers are the only Beneficiaries of this Section  89         23 NOTICES AND
OTHER COMMUNICATIONS 90       24 MISCELLANEOUS 91   24.1. Further Assurances  91
  24.2. Agent as Attorney in Fact 92   24.3. Wires to Seller  92   24.4. Wires
to Agent  92   24.5. Receipt; Available Funds  92

  

 
-iv-

--------------------------------------------------------------------------------

 



 

25 ENTIRE AGREEMENT; SEVERABILITY  92       26 NON-ASSIGNABILITY; TERMINATION 
92   26.1. Limited Assignment  92   26.2. Remedies Exception  93   26.3.
Agreement Termination 93         27 COUNTERPARTS 93       28 GOVERNING LAW,
JURISDICTION AND VENUE 93       29 WAIVER OF JURY TRIAL 94       30 RELATIONSHIP
OF THE PARTIES  94       31 NO WAIVERS, ETC  95       32 USE OF EMPLOYEE PLAN
ASSETS   95   32.1. Prohibited Transactions 95   32.2. Audited Financial
Statements Required  95   32.3. Representations  95         33 INTENT 95   33.1.
Transactions are Repurchase Agreements and Securities Contracts 95   33.2.
Contractual Rights, Etc. 96   33.3. FDIA 96   33.4. Master Netting Agreement 96
        34 DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS 96   34.1. Parties
not Protected by SIPA or Insured by FDIC or NCUSIF 96   34.2. SIPA Does Not
Protect Government Securities Broker or Dealer Counterparty  96   34.3.
Transaction Funds Are Not Insured Deposits 96         35 USA Patriot Act
Notification 97       36 EFFECT OF EXISTING AGREEMENT 97









 



 
-v-

--------------------------------------------------------------------------------

 



 

EXHIBITS AND SCHEDULES

 

Exhibit A

Form of Request/Confirmation

Exhibit B 

Opinions Required for Opinion of Counsel to Seller

Exhibit C 

Form of Compliance Certificate

Exhibit D 

List of Subsidiaries of the Seller as of the Effective Date

Exhibit E 

Form of Request for Increase

Exhibit F

Assignment and Assumption

 

 

 

 

Schedule AI  

Approved Investors

Schedule BC  

The Buyers’ Committed Sums

Schedule BP  

List of Basic Papers

Schedule DQ 

Disqualifiers

Schedule EL 

Eligible Loans

Schedule 1.2   

Account Numbers

Schedule 15.2(f)  

Material Adverse Changes and Contingent Liabilities

Schedule 15.2(g) 

Pending Litigation

Schedule 15.2(n) 

Existing Liens

Schedule 15.3  

Special Representations Relating to the Purchased Loans

Schedule 23 Buyers’ Addresses for Notice

 

 
-vi-

--------------------------------------------------------------------------------

 



                     

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

 

THIS AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT is made and entered into
as of September 16, 2016, between and among HomeAmerican Mortgage Corporation, a
Colorado corporation (the “Seller”), U.S. Bank National Association, as Agent
and representative of itself as a Buyer and the other Buyers (the “Agent” and
sometimes “U.S. Bank”), and the other Buyers, as defined in Section 1.2.

 

1.     The Seller, the Buyers, and the Agent are parties to a Master Repurchase
Agreement dated as of November 12, 2008 (as amended, restated, supplemented, or
otherwise modified before the date hereof, the “Existing Agreement”).

 

2.     The Seller, the Buyers, and the Agent have agreed to amend and restate
the Existing Agreement subject to the terms and conditions of this Agreement.

 

RECITALS

 

1     Applicability and Defined Terms.

 

1.1.     Applicability. From time to time the parties hereto may enter into
transactions in which the Seller agrees to transfer to the Agent on behalf of
the Buyers, Eligible Loans on a servicing released basis against the transfer of
funds by the Buyers, with a simultaneous agreement by the Buyers to transfer to
the Seller such Eligible Loans at a date certain or on demand in the event of
termination pursuant to Section 18.2 hereof, or if no demand is sooner made, on
the Termination Date, against the transfer of funds by the Seller. Each such
transaction shall be referred to herein as a “Transaction” and shall be governed
by this Agreement, as hereinafter defined.

 

U.S. Bank has also agreed to provide a separate revolving swing line repurchase
facility to initially and temporarily purchase Eligible Loans pending their
purchase by all of the Buyers pursuant to this Agreement.

 

The parties hereby specifically declare that it is their intention that this
Amended and Restated Master Repurchase Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement,” which
term includes the preamble above) and the purchases of Eligible Loans made
pursuant to it (under both its regular and swing line provisions) are to be
treated as repurchase transactions under the Title 11 of the United States Code,
as amended (the “Bankruptcy Code”), including all rights that accrue to the
Buyers by virtue of sections 559, 561 and 562 of the Bankruptcy Code. This
Agreement also contains lien provisions with respect to the Purchased Loans so
that if, contrary to the intent of the parties, any court of competent
jurisdiction characterizes any Transaction as a financing, rather than a
purchase, under applicable law, including the applicable provisions of the
Bankruptcy Code, the Agent is deemed to have a first priority perfected security
interest in and to the Purchased Loans to secure the payment and performance of
all of the Seller’s Obligations under this Agreement.

 

The Buyers’ agreement to establish and continue the revolving repurchase
facilities, and U.S. Bank’s agreement to establish and continue such revolving
swing line repurchase facility, are each made upon and subject to the terms and
conditions of this Agreement. If there is any conflict or inconsistency between
any of the terms or provisions of this Agreement and any of the other Repurchase
Documents, this Agreement shall govern and control. If there is any conflict
between any provision of this Agreement and any later supplement, amendment,
restatement or replacement of it, then the latter shall govern and control.

 

 
 

--------------------------------------------------------------------------------

 



 

1.2.     Defined Terms. Except where otherwise specifically stated, capitalized
terms used in this Agreement and the other Repurchase Documents have the
meanings assigned to them below or elsewhere in this Agreement.

 

“Accepted Servicing Practices” means, with respect to any Mortgage Loan, (a)
those mortgage loan servicing standards and procedures in accordance with all
applicable state, local and federal laws, rules and regulations and (b)(i) the
mortgage loan servicing standards and procedures prescribed by Fannie Mae and
Freddie Mac, in each case as set forth in the Fannie Mae Servicing Guide or
Freddie Mac Servicing Guide, as applicable, and in the directives or applicable
publications of such agencies, as such may be amended or supplemented from time
to time, or (ii) with respect to any Mortgage Loans and any matters or
circumstances as to which no such standard or procedure applies, the servicing
standards, procedures and practices the Seller uses with respect to its own
assets as of the date of this Agreement, subject to reasonable changes.

 

“Additional Purchased Loans” means Eligible Loans transferred by the Seller to
the Buyers pursuant to, and as defined in, Section 6.1(a).

 

“Adjusted Tangible Net Worth” means, as of any date, the sum of (a) all assets
of the Seller and the Subsidiaries on a Consolidated basis, minus (b) the sum of
(i) all Debt and all Contingent Indebtedness of the Seller and the Subsidiaries,
and (ii) all assets of the Seller and the Subsidiaries that would be classified
as intangible assets under GAAP, including, but not limited to, goodwill
(whether representing the excess of cost over book value of assets acquired or
otherwise), patents, trademarks, trade names, copyrights, franchises and
deferred charges, but excluding Capitalized Servicing Rights, and (iii)
receivables from Affiliates.

 

Affiliate” means and includes, with respect to a specified Person, any other
Person:

 

(a)     that directly or indirectly through one or more intermediaries Controls,
is Controlled by or is under common Control with the specified Person (in this
definition only, the term “Control” means having the power to set or direct
management policies, directly or indirectly);

 

(b)     that is a director, trustee, partner, member or executive officer of the
specified Person or serves in a similar capacity in respect of the specified
Person;

 

(c)     of which the specified Person is a director, trustee, partner, member or
executive officer or with respect to which the specified Person serves in a
similar capacity and over whom the specified Person, either alone or together
with one or more other Persons similarly situated, has Control;

 

 
2

--------------------------------------------------------------------------------

 



 

(d)     that, directly or indirectly through one or more intermediaries, is the
beneficial owner of twenty percent (20%) or more of any class of equity
securities — which does not include any MBS — of the specified Person; or

 

(e)     of which the specified Person is directly or indirectly the owner of
twenty percent (20%) or more of any class of equity securities of the specified
Person.

 

“Agency” means Ginnie Mae, Fannie Mae or Freddie Mac.

 

“Agent” is defined above.

 

“Aggregate Outstanding Purchase Price” means as of any Determination Date, an
amount equal to the sum of the Purchase Prices for all Purchased Loans included
in all Open Transactions.

 

“Agreement” is defined in the Recitals.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Seller or its Subsidiaries, if any, from time to
time concerning or relating to bribery or corruption.

 

“Approved Investor” means Ginnie Mae, Fannie Mae, Freddie Mac and any of the
Persons listed on Schedule AI, as it may be supplemented or amended from time to
time by agreement of the Seller and the Agent; provided, that (a) persons listed
on Schedule AI shall be Approved Investors only with respect to the type(s) of
Mortgage Loans for which they are specified as an “Approved Investor” on
Schedule AI, and (b) if the Agent shall give written notice to the Seller of the
Agent’s disapproval of any Approved Investor(s) named in the notice, the
Approved Investor(s) so named shall no longer be (an) Approved Investor(s) from
and after the time when the Agent sends that notice to the Seller or such later
date as may be specified by the Agent in its sole discretion.

 

“Authorized Seller Representative” means a representative of the Seller duly
designated by all requisite corporate action to execute any certificate,
schedule or other document contemplated or required by this Agreement or the
Custody Agreement on behalf of the Seller and as its act and deed. A list of
Authorized Seller Representatives current as of the Effective Date has been
provided to the Agent. The Seller will provide an updated list of Authorized
Seller Representatives to the Agent and the Custodian promptly following each
addition to or subtraction from such list, and the Agent, the Buyers and the
Custodian shall be entitled to rely on each such list until such an updated list
is received by the Agent and the Custodian.

 

“Backup Servicer” means USBHM or any other Person designated by the Agent, in
its sole discretion, to act as a backup servicer of the Purchased Loans in
accordance with Section 19.10.

 

“Bankruptcy Code” is defined in the Recitals.

 

“Basic Papers” means all of the Loan Papers that must be delivered to the
Custodian (in the case of Dry Loans, prior to the related Purchase Date and, in
the case of Wet Loans, on or before the seventh (7th) Business Day after the
related Purchase Date) in order for any particular Purchased Loan to continue to
have Market Value. Schedule BP lists the Basic Papers.

 

 
3

--------------------------------------------------------------------------------

 



 

“Business Day” means any day when both (1) the Agent’s main branch in Denver,
Colorado, is open for regular commercial banking business and (2) federal funds
wire transfers can be made.

 

“Buyer” means U.S. Bank and such other Person from time to time party to this
Agreement as a “Buyer.” Persons who are currently Buyers on any day shall be
listed as Buyers in Schedule BC in effect for that day.

 

“Buyer Affiliate” means (a) with respect to any Buyer, (i) an Affiliate of such
Buyer or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in securities and mortgage reverse repurchase agreements, bank loans and similar
financial arrangements in the ordinary course of its business and is
administered or managed by such Buyer or an Affiliate of such Buyer and (b) with
respect to any Buyer that is a fund which invests in securities and mortgage
reverse repurchase agreements, bank loans and similar financial arrangements,
any other fund that invests in securities and mortgage reverse repurchase
agreements, bank loans and similar financial arrangements and is managed by the
same investment advisor as such Buyer or by an Affiliate of such investment
advisor.

 

“Buyers’ Margin Percentage” means:

 

(i)      for all Purchased Loans except Mortgage Loans (USBHM), Jumbo Mortgage
Loans, Super Jumbo Mortgage Loans, High LTV Mortgage Loans, and Second Mortgage
Loans (USBHM), ninety-seven percent (97%);

 

(ii)     for Mortgage Loans (USBHM), other than Second Mortgage Loans (USBHM),
ninety-nine percent (99%);

 

(iii)    for Second Mortgage Loans (USBHM), ninety-eight percent (98%).

 

(iv)    for other Jumbo Mortgage Loans, ninety-five percent (95%);

 

(v)     for other Super Jumbo Mortgage Loans, ninety-three percent (93%); and

 

(vi)    for High LTV Mortgage Loans, ninety-three percent (93%).

 

 
4

--------------------------------------------------------------------------------

 



 

Notwithstanding the foregoing, subject to the next sentence, for Conforming
Mortgage Loans that are FHA-insured, the Buyers’ Margin Percentage shall, as of
any date of determination, be as set forth in the table below based on the HUD
Compare Ratio calculated as of the end of the most recent month for which the
Seller has furnished the certificate required by Section 16.3(c):

 

HUD Compare Ratio

 

Buyers’ Margin Percentage

Less than or equal to 1.60 to 1.00

 

97%

Greater than 1.60 to 1.00 but less than or equal to 1.80 to 1.00

 

75%

Greater than 1.80 to 1.00 but less than or equal to 2.00 to 1.00

 

50%

Greater than 2.00 to 1.00

 

0%

 

Notwithstanding the foregoing, (a) any reduction to the Buyers’ Margin
Percentage contemplated by the preceding sentence shall be made only at the
option of the Agent exercisable on or after the first day following the delivery
of the applicable certificate, and (b) if the Seller has not timely furnished
the certificate required by Section 16.3(c) for any month, then, at the option
of the Agent, until the first day following the delivery of such certificate for
such month, the Buyers’ Margin Percentage for FHA-insured Conforming Mortgage
Loans shall be calculated as if the HUD Compare Ratio were greater than 2.00 to
1.00.

 

“Capitalized Servicing Rights” means for any Person, all rights to service
Mortgage Loans that would be capitalized under GAAP (regardless of whether such
rights result from asset securitizations, whole loan sales or originations of
Mortgage Loans).

 

“Cash Equivalents” means and includes, on any day:

 

(i)     any evidence of debt issued by the United States government or any
agency thereof, or guaranteed as to the timely payment of principal and interest
by the United States government, and maturing ninety (90) days or less after
that day;

 

(ii)     any certificate of deposit, time deposits, demand deposits or banker’s
acceptance issued by a commercial bank that is a member of the Federal Reserve
System and has a combined unimpaired capital and surplus and unimpaired
undivided profits of not less than Seven Hundred Fifty Million Dollars
($750,000,000), and maturing not more than ninety (90) days after that day; and

 

(iii)    money market and cash accounts and money market funds which are
invested in investments of the types described above or in commercial paper
maturing no more than 90 days from the date of creation thereof and which is
rated at least “A-1” by Standard & Poor’s Corporation or at least “P-1” by
Moody’s Investors Service, Inc.

 

“Central Elements” means and includes the value of a substantial part of the
Purchased Loans; the prospects for payment of each portion of the Repurchase
Price, both Purchase Price and Price Differential, when due; the validity or
enforceability of this Agreement and the other Repurchase Documents and, as to
any Person referred to in any reference to the Central Elements, such Person’s
and its consolidated Subsidiaries’ property, business operations, financial
condition and ability to fulfill and perform its obligations under this
Agreement and the other Repurchase Documents to which it is a party, taken as a
whole.

 

 
5

--------------------------------------------------------------------------------

 



 

“Certified Copy” means a copy of an original Basic Paper or Supplemental Paper
accompanied by (or on which there is stamped) a certification by an officer of
either a title insurer or an agent of a title insurer (whether a title agency or
a closing attorney) or, except where otherwise specified below, by an Authorized
Seller Representative or an officer of the Servicer (if other than the Seller)
or Subservicer of the relevant Mortgage Loan, that such copy is a true copy of
the original and (if applicable) that the original has been sent to the
appropriate governmental filing office for recording in the jurisdiction where
the related Mortgaged Premises are located. Each such certification shall be
conclusively deemed to be a representation and warranty by the certifying
officer, agent, Authorized Seller Representative or officer of the relevant
Servicer or Subservicer, as applicable, to the Agent, the Buyers and the
Custodian upon which each may rely.

 

“Change in Law” means (a) the adoption of any applicable Legal Requirement after
the Effective Date, (b) any change in any applicable Legal Requirement or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date or (c) reasonable compliance by any Buyer (or by any applicable
office of any Buyer) with any request, guideline or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
Effective Date. Without limiting the foregoing, for purposes of Sections 6.4,
6.5 and 6.7, the term “Change in Law” shall include (i) all requests, rules,
guidelines or directives in connection with Dodd-Frank Wall Street Reform and
Consumer Protection Act and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Bank Supervision (or any successor or similar authority) or the United States
financial regulatory authorities, regardless of the date adopted, issued,
promulgated or implemented.

 

“Change of Control” in respect of the Seller means (a) the occurrence of Parent
not owning directly, or indirectly, all of the issued and outstanding ownership
interests of the Seller, or (b) any of the following circumstances: (i) any
Person or two or more Persons (excluding the named executive officers of the
Seller) acting in concert acquiring beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of equity interests of the Seller
representing 20% or more of the combined voting power of all equity interests of
Parent entitled to vote in the election of directors; or (ii) during any period
of up to twelve consecutive months, whether commencing before or after the
Effective Date, individuals who at the beginning of such twelve-month period
were directors of Parent ceasing for any reason to constitute a majority of the
Board of Directors of Parent (other than by reason of death, disability or
scheduled retirement); or (iii) any Person or two or more Persons (excluding the
named executive officers of the Seller) acting in concert acquiring by contract
or otherwise, or entering into a contract or arrangement which upon consummation
will result in its or their acquisition of, control over equity interests of
Parent representing 20% or more of the combined voting power of all equity
interests of Parent entitled to vote in the election of directors.

 

“Code” means the Internal Revenue Code of 1986 or any subsequent federal income
tax law or laws, as amended from time to time.

 

 
6

--------------------------------------------------------------------------------

 



 

“Commitment” means, for each Buyer, its commitment under Section 2.1, subject to
reduction as described in Section 2.5 or increase as described in Section 2.6,
to fund its Funding Share of Transactions, limited to such Buyer’s Committed
Sum.

 

“Committed Sum” means, for any day, the maximum total amount a Buyer is
committed to fund for the purchase from the Seller of Eligible Loans on a
revolving basis pursuant to this Agreement, on its terms and subject to its
conditions. From the Effective Date of this Agreement through the Termination
Date or such other date (if any) when all or any of them is changed by operation
of the provisions of any agreement or Legal Requirement, the Committed Sums for
the Buyers are as set forth on Schedule BC, as it may be amended and restated
from time to time.

 

“Conforming Mortgage Loan” means a first priority residential Single-family Loan
that is either (i) FHA insured (including FHA insured Mortgage Loans that are
high balance Mortgage Loans with required down payment levels), (ii) VA
guaranteed (including VA insured Mortgage Loans that are high balance Mortgage
Loans with required down payment levels), (iii) guaranteed or provided under the
USDA Rural Development program, (iv) eligible for sale to an Approved Investor
in conjunction with a state or municipal housing bond program, or (v) a
conventional mortgage loan that fully conforms to all Agency underwriting and
other requirements and excluding expanded criteria loans as defined under any
Agency program.

 

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements refer to the consolidated financial
statements of such Person and its properly consolidated subsidiaries.

 

“Contingent Indebtedness” of any Person at a particular date means the sum
(without duplication) at such date of (a) all obligations of such Person in
respect of letters of credit, acceptances, or similar obligations issued or
created for the account of such Person, (b) all obligations of such Person under
any contract, agreement or understanding of such Person pursuant to which such
Person guarantees, or in effect guarantees, any indebtedness or other
obligations of any other Person in any matter, whether directly or indirectly,
contingently or absolutely, in whole or in part, (c) all liabilities secured by
any Lien on any property owned by such Person, whether or not such Person has
assumed or otherwise become liable for the payment thereof and (d) any liability
of such Person or any Affiliate thereof in respect of unfunded vested benefits
under in any ERISA Plan, in each case excluding any such liabilities or
obligations that constitute Debt; provided, that Contingent Indebtedness shall
not include Seller’s obligations on Permitted Letters of Credit.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement for the purpose of hedging the currency risk associated
with the Seller’s and its Subsidiaries’ operations and not for speculative
purposes.

 

“Custodian” means U.S. Bank, as Custodian under the Custody Agreement, or any
successor custodian under the Custody Agreement acceptable to the Agent.

 

 
7

--------------------------------------------------------------------------------

 



 

“Custodian’s Fees” are the fees to be paid by the Seller to the Custodian for
its services under the Custody Agreement, as provided for in the Custody
Agreement or by a separate agreement. Such fees are separate from and in
addition to other fees to be paid to the Buyers and the Agent provided for in
this Agreement.

 

“Custody Agreement” means the Custody Agreement dated November 12, 2008, among
the Agent, the Seller and U.S. Bank, as Custodian, as it may be supplemented,
amended or restated from time to time.

 

“Customer” means and includes each maker of a Mortgage Note and each cosigner,
guarantor, endorser, surety and assumptor thereof, and each mortgagor or grantor
under a Mortgage, whether or not such Person has personal liability for its
payment of the Mortgage Loan evidenced or secured thereby, in whole or in part.

 

“Debt” means, with respect to any Person, on any day, the sum of the following
(without duplication):

 

(a)    all of that Person’s debt or other obligations which, in accordance with
GAAP, should be included in determining total liabilities as shown on the
liabilities side of that Person’s balance sheet for that day;

 

(b)    all of that Person’s debt or other obligations for borrowed money or for
the deferred purchase price of property or services, except that non-recourse
MBS Debt arising out of transactions structured to qualify for GAAP sale
treatment shall be excluded;

 

(c)    all of any other Person’s debt or other obligations for borrowed money or
for the deferred purchase price of property or services in respect of which such
Person is liable, contingently or otherwise, to pay or advance money or property
as guarantor, surety, endorser or otherwise (excluding such Person’s contingent
liability as endorser of negotiable instruments for collection in the ordinary
course of business), or which such Person has agreed to purchase or otherwise
acquire but excluding Seller’s obligations on Permitted Letters of Credit;

 

(d)    obligations of that Person under repurchase agreements, reverse
repurchase agreements, mortgage warehouse lines of credit, sale/buy-back
agreements or like arrangements;

 

(e)    all debt for borrowed money or for the deferred purchase price of
property or services secured by a Lien on any property owned or being purchased
by that Person (even though that Person has not assumed or otherwise become
liable for the payment of such debt) to the extent that such debt would not be
otherwise counted as a liability for purposes of determining that Person’s net
worth and to the extent that such debt is less than or equal to the net book
value of such property; and

 

(f)     net payment obligations of that Person in respect of any exchange traded
or over the counter derivative transaction, including any Hedge Agreement
whether entered into for hedging or speculative purposes;

 

 
8

--------------------------------------------------------------------------------

 



 

provided that, for purposes of this Agreement, there shall be excluded from the
calculation of Debt for that day such Person’s obligations to pay to another
Person any sums collected and held by the subject Person (as loan servicer,
escrow agent or collection agent or in a similar capacity) for the account of
such other Person.

 

“Default” means the occurrence of any event or existence of any condition that,
but for the giving of notice, the lapse of time or both, would constitute an
Event of Default.

 

“Default Pricing Rate” means, on any day and with respect to any Transaction, a
rate per annum equal to the otherwise applicable Pricing Rate plus four percent
(4.0%) per annum.

 

“Determination Date” means the date as of, or for, which a specified
characteristic of a Mortgage Loan or other subject matter is being determined
for purposes of a provision of this Agreement or another Repurchase Document.

 

“Disqualifier” means any of the circumstances or events affecting Purchased
Loans that are described on Schedule DQ.

 

“Dry Loan” means an Eligible Loan originated by the Seller that has been closed,
funded and qualifies without exception as an Eligible Loan, including satisfying
the requirement that all of its Basic Papers have been delivered to the
Custodian.

 

“Effective Date” means September 16, 2016.

 

“Electronic Agent” means MERSCORP, Inc. or its successor in interest or assigns.

 

“Electronic Tracking Agreement” means a written Electronic Tracking Agreement
among the Seller, the Agent, MERS and the Electronic Agent, in form and
substance acceptable to the Seller and the Agent, as it may be supplemented,
amended, restated or replaced from time to time.

 

“Eligible Loans” is defined on Schedule EL.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and any
successor statute, as amended from time to time, and all rules and regulations
promulgated under it.

 

“ERISA Affiliates” means all members of the group of corporations and trades or
businesses (whether or not incorporated) that, together with the Seller, are
treated as a single employer under Section 414 of the Code.

 

“ERISA Plan” means any pension benefit plan subject to Title IV of ERISA or
Section 412 of the Code maintained or contributed to by the Seller or any ERISA
Affiliate with respect to which the Seller has a fixed or contingent liability.

 

“Escrow Account” means the Escrow Account established by the Seller with a bank
satisfactory to the Agent under Section 8, and subject to the control of the
Agent into which amounts paid for escrow accumulation under Purchased Loans are
paid for purposes of paying taxes, insurance and other appropriate escrow
charges.

 

 
9

--------------------------------------------------------------------------------

 



 

“Event of Default” is defined in Section 18.1.

 

“Event of Insolvency” means:

 

(a)    the Seller or a material Subsidiary has commenced as debtor any case or
proceeding under any bankruptcy, insolvency, reorganization, moratorium,
delinquency, arrangement, readjustment of debt, liquidation, dissolution, or
similar law of any jurisdiction whether now or hereafter in effect, or consents
to the filing of any petition against it under such law, or petitions for,
causes or consents to the appointment or election of a receiver, conservator,
liquidator, trustee, sequestrator, custodian or similar official for the Seller
or a material Subsidiary or any substantial part of its property, or an order
for relief is entered under the Bankruptcy Code; or any of the Seller’s, or a
material Subsidiary’s property is sequestered by court or order; or the
convening by the Seller or a material Subsidiary of any meeting of creditors for
purposes of commencing any such case or proceeding or seeking such an
appointment or election;

 

(b)    the commencement of any such case or proceeding against the Seller or any
material Subsidiary, or another Person’s seeking an appointment or election of a
receiver, conservator, liquidator, trustee, sequestrator, custodian or similar
official for the Seller or a material Subsidiary or any substantial part of its
property, or the filing against the Seller or a material Subsidiary of an
application for a protective decree under the provisions of SIPA which (i) is
consented to or not timely contested by the Seller or such Subsidiary, (ii)
results in the entry of an order for relief, such an appointment or election,
the issuance of such a protective decree or the entry of an order having a
similar effect or (iii) is not dismissed within sixty (60) days;

 

(c)    the making by the Seller or a material Subsidiary of a general assignment
for the benefit of creditors; or

 

(d)    the admission by the Seller or a material Subsidiary of its inability, or
intention not, or the inability of the Seller or a material Subsidiary, to pay
its debts as they become due.

 

“Excluded Taxes” means, in the case of each Buyer and the Agent, (i) Taxes
imposed on its overall net income, franchise Taxes, and branch profits Taxes
imposed on it, by the respective jurisdiction under the laws of which such Buyer
or the Agent is incorporated or is organized or in which its principal executive
office or applicable funding office is located, (ii) in the case of a Non-U.S.
Buyer, any withholding tax that either (x) is imposed on amounts payable to such
Non-U.S. Buyer pursuant to the laws in effect at the time such Non-U.S. Buyer
becomes a party to this Agreement (except in each case to the extent that,
pursuant to Section 7.1, amounts with respect to such Taxes were payable to such
Buyer’s assignor immediately before such Buyer became a party hereto) or (y) is
attributable to the Non-U.S. Buyer’s failure to comply with Section 7, and (iii)
any U.S. federal withholding taxes imposed by FATCA.

 

“Facility Fee” is defined in Section 9.1.

 

 
10

--------------------------------------------------------------------------------

 



 

“Fannie Mae” means the Federal National Mortgage Association and any successor.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100th of one percent) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of Minneapolis on the Business Day next succeeding such
day, provided that (i) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if such rate is not so published for any day,
the Federal Funds Rate for such day shall be the average rate quoted to the
Agent on such day on such transactions as determined by the Agent.

 

“Fee Letter” means the Fee Letter from the Agent to the Seller dated September
16, 2016, as it may be further amended, restated or otherwise modified from time
to time.

 

“FHA” means the Federal Housing Administration and any successor.

 

“FICO” means Fair Isaac Corporation and, where used in this Agreement, refers to
the credit scoring system developed by that company or to any other Customer
credit scoring system whose use by the Seller (for purposes of this Agreement
and the Transactions) has been specifically approved in writing by the Agent.

 

“File” means a file in the possession of the Custodian or its designee (other
than the Seller or an Affiliate of the Seller) containing all of the Loan Papers
for the relevant type of Mortgage Loan.

 

“Financial Statements” is defined in Section 15.2(f).

 

“FIRREA” means the Financial Institutions Reform Recovery and Enforcement Act of
1989.

 

“Freddie Mac” means the Federal Home Loan Mortgage Corporation and any
successor.

 

“Funding Account” means the Seller’s non-interest bearing demand deposit account
maintained with U.S. Bank and described in Schedule 1.2 into which the Agent may
transfer funds (funds paid by the Buyers as Purchase Price) and from which the
Agent is authorized to disburse funds at Seller’s direction for the funding of
Transactions. The Funding Account shall be subject to setoff by the Agent for
Pro Rata distribution to the Buyers and shall be subject to the control of the
Agent.

 

“Funding Share” means, for each Buyer, that proportion of the sum of the
original Purchase Prices for the Eligible Loans to be purchased in a Transaction
that bears the same ratio to the total amount of such sum as that Buyer’s
Committed Sum bears to the Maximum Aggregate Commitment.

 

 
11

--------------------------------------------------------------------------------

 



 

“GAAP” means, for any day, generally accepted accounting principles, applied on
a consistent basis, stated in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants, or
in statements and pronouncements of the Financial Accounting Standards Board or
in such other statements by another entity or entities as may be approved by a
significant segment of the accounting profession, that are applicable to the
circumstances for that day. The requirement that such principles be applied on a
consistent basis means that the accounting principles observed in a current
period shall be comparable in all material respects to those applied in an
earlier period, with the exception of changes in application to which the
Seller’s independent certified public accountants have agreed and which changes
and their effects are summarized in the subject company’s financial statements
following such changes. If (a) during the term of this Agreement any change(s)
in such principles occur(s) that materially changes the meaning or effect of any
provision of this Agreement and (b) the Seller or the Required Buyers regard
such change(s) as adverse to their respective interests, then upon written
notice by the Seller to the Agent, or by the Agent or the Required Buyers to the
Seller, the parties to this Agreement shall negotiate promptly and in good faith
a supplement or amendment to this Agreement to achieve as nearly as possible
preservation and continuity of the business substance of this Agreement in light
of such change; provided that neither the Agent nor any of the Buyers shall be
obligated to commence, continue or conclude any such negotiation or to execute
any such supplement or amendment after any Default has occurred (other than a
Default caused by such change) and before it has been cured or after any Event
of Default has occurred (other than an Event of Default caused by such change)
that the Agent has not declared in writing to have been cured or waived.

 

“Ginnie Mae” means the Government National Mortgage Association and any
successor.

 

“Governmental Authority” means any foreign governmental authority, the United
States of America, any state of the United States and any political subdivision
of any of the foregoing, and any agency, department, commission, board, bureau,
court or other tribunal.

 

“Hazard Insurance Policy” means, with respect to each Purchased Loan, the policy
of fire and extended coverage insurance required to be maintained for the
related Mortgaged Premises’ improvements (and, if the related Mortgaged Premises
are located in a federally-designated special flood area, federal flood
insurance issued in accordance with the Flood Disaster Protection Act of 1973,
as amended from time to time, or, if repealed, any superseding legislation
governing similar insurance coverage, or similar coverage against loss sustained
by floods or similar hazards that conforms to the flood insurance requirements
prescribed by Fannie Mae guidelines, which may be provided under a separate
insurance policy), which insurance may be a blanket mortgage impairment policy.

 

“Hedge Agreement” means an Interest Rate Protection Agreement, a Currency
Agreement or a forward sales agreement entered into in the ordinary course of
the Seller’s or any of its Subsidiaries’ businesses to protect the Seller
against changes in interest rates or the market value of assets.

 

 
12

--------------------------------------------------------------------------------

 



 

“High LTV Mortgage Loan” means a Mortgage Loan that is a first-priority
Single-family Loan that (i) is originated in compliance with, and fully conforms
to all underwriting criteria applicable to Fannie Mae DU Refi Plus or Freddie
Mac LP Open Access program under the Home Affordable Refinance Program (“HARP”),
or VA Interest Rate Reduction Refinance Loan (“IRRRL”) program, or (ii) is VA
guaranteed or guaranteed or provided under the USDA Rural Development program
and has a loan-to-value ratio in excess of one hundred percent (100%) but not
greater than one hundred and five percent (105%), calculated after giving effect
to any mortgage insurance, guaranty or funding fees. Advance rates may be based
upon unpaid principal balance.

 

“HUD” means the U.S. Department of Housing and Urban Development and any
successor.

 

“HUD Compare Ratio” means the ratio of (a) the percentage of Seller’s Mortgage
Loan originations under the FHA single family mortgage insurance program that
were seriously delinquent or were claim terminated in the first two years after
origination to (b) the percentage of all Mortgage Loan originations under the
FHA single family mortgage insurance program that were seriously delinquent or
were claim terminated in the first two years after origination, in each case
nationally for all types of loans and periods of default, determined as set
forth on HUD’s Neighborhood Watch/Early Warning System website
(https://entp.hud.gov/sfnw/public/).

 

“In Default” means that, as to any Mortgage Loan, any Mortgage Note payment or
escrow payment is unpaid for thirty (30) days or more after its due date
(whether or not the Seller has allowed any grace period or extended the due date
thereof by any means) or another material default has occurred and is
continuing, including the commencement of foreclosure proceedings or the
commencement of a case in bankruptcy for any Customer in respect of such
Mortgage Loan.

 

“Income” means, with respect to any Eligible Loan on any day, all payments of
principal, interest and other distributions thereon or proceeds thereof paid to
the relevant party.

 

“Income Account” means a demand deposit account established by the Seller with a
bank satisfactory to the Agent under the provisions of Section 8, which shall be
subject to the control of the Agent.

 

“Indemnified Liabilities” is defined in Section 20.2.

 

“Indemnified Parties” is defined in Section 20.2.

 

“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of the Seller under any Repurchase Document,
other than Excluded Taxes and Other Taxes.

 

“Interest Rate Protection Agreement” means, with respect to any or all of the
Purchased Loans, any short sale of any U.S. Treasury securities, futures
contract, mortgage related security, Eurodollar futures contract, options
related contract, interest rate swap, cap or collar agreement or similar
arrangement providing for protection against fluctuations in interest rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies, that is entered into by the Seller and a financial institution
and is reasonably acceptable to the Agent.

 

 
13

--------------------------------------------------------------------------------

 



 

“Investment” shall have the meaning given in Section 17.5.

 

“Investor Commitment” means an unexpired written commitment held by the Seller
from an Approved Investor to buy Purchased Loans, and that specifies (a) the
type or item(s) of Purchased Loan, (b) a purchase date or purchase deadline date
and (c) a purchase price or the criteria by which the purchase price will be
determined.

 

“Jumbo Mortgage Loan” means a conventional Mortgage Loan secured by a first Lien
Mortgage that would otherwise be eligible for Agency sale with respect to
documentation as to income and asset values, except that the original principal
amount is more than the maximum Agency loan amount but not more than One Million
Dollars ($1,000,000).

 

“Legal Requirement” means any law, statute, ordinance, decree, ruling,
requirement, order, judgment, rule or regulation (or interpretation of any of
them) of any Governmental Authority, and the terms of any license, permit,
consent or approval issued by any Governmental Authority.

 

“LIBOR Business Day” means a Business Day that is also a day for trading by and
between banks in United States dollar deposits in the interbank LIBOR market and
a day on which banks are open for business in New York City.

 

“LIBOR Margin” means 2.25%.

 

“LIBOR Rate” means, on any Determination Date, the greater of (i) zero (0.0%)
percent, and (ii) the average offered rate for deposits in United States dollars
having a maturity of one month (rounded upward, if necessary, to the nearest
1/16 of 1%) for delivery of such deposits on such date which appears on the
Reuters Screen, LIBOR01 Page, or any successor thereto as of 11:00 a.m., London
time (or such other time as of which such rate appears) on such date of
determination, reset each LIBOR Business Day, adjusted for any reserve
requirement and any subsequent costs arising from a change in government
regulation, or the rate for such deposits determined by the Agent at such time
based on such other published service of general application as shall be
selected by the Agent for such purpose; provided, that in lieu of determining
the rate in the foregoing manner, the Agent may determine the rate based on
rates at which United States dollar deposits having a maturity of one month are
offered to the Agent in the interbank LIBOR market at such time for delivery in
immediately available funds on such date of determination in an amount equal to
$1,000,000 (rounded upward, if necessary, to the nearest 1/16 of 1%).

 

“LIBOR Rate Tranche” means a portion of the outstanding Purchase Price on Open
Transactions on which the Pricing Rate is determined by reference to the LIBOR
Rate plus the applicable LIBOR Margin.

 

“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof and any agreement to give
any security interest.)

 

 
14

--------------------------------------------------------------------------------

 



 

“Liquidity” means the Seller’s unencumbered and unrestricted cash and Cash
Equivalents plus the amount by which the aggregate Purchase Value of all
Purchased Loans at such time exceeds the aggregate Purchase Price outstanding
for all Open Transactions at such time.

 

“Loan Papers” means the Mortgage Note and all of the other papers related to the
establishment of a Purchased Loan and the creation, perfection and maintenance
of its lien and lien priority for such Purchased Loan, including its Basic
Papers and its Supplemental Papers and including any papers securing,
guaranteeing or otherwise related to or delivered in connection with any
Purchased Loan, in a form acceptable to the Agent (including any guaranties,
lien priority agreements, security agreements, mortgages, deeds of trust,
collateral assignments of the Seller’s interest in underlying obligations or
security, subordination agreements, negative pledge agreements, loan agreements
and title, mortgage, pool and casualty insurance policies), as any such Loan
Paper may be supplemented, amended, restated or replaced from time to time.

 

“Loan Records” means books, records, ledger cards, files, papers, documents,
instruments, certificates, appraisal reports, journals, reports, correspondence,
customer lists, information and data that describes, catalogs or lists such
information or data, computer printouts, media (tapes, discs, cards, drives,
flash memory or any other kind of physical, electronic or virtual data or
information storage media or systems) and related data processing software
(subject to any licensing restrictions) and similar items that at any time
evidence or contain information relating to any of the Purchased Loans, and
other information and data that is used or useful for managing and administering
the Purchased Loans, together with the nonexclusive right to use (in common with
the Seller and any repurchase agreement counterparty or secured party that has a
valid and enforceable interest therein and that agrees that its interest is
similarly nonexclusive) the Seller’s operating systems to manage and administer
any of the Purchased Loans and any of the related data and information described
above, or that otherwise relates to the Purchased Loans, together with the media
on which the same are stored to the extent stored with material information or
data that relates to property other than the Purchased Loans (tapes, discs,
cards, drives, flash memory or any other kind of physical or virtual data or
information storage media or systems), and the Seller’s rights to access the
same, whether exclusive or nonexclusive, to the extent that such access rights
may lawfully be transferred or used by the Seller’s permittees, and any computer
programs that are owned by the Seller (or licensed to the Seller under licenses
that may lawfully be transferred or used by the Seller’s permittees) and that
are used or useful to access, organize, input, read, print or otherwise output
and otherwise handle or use such information and data.

 

“Margin Call” is defined in Section 6.1(a).

 

“Margin Deficit” is defined in Section 6.1(a).

 

“Margin Excess” is defined in Section 6.1(b)

 

“Margin Stock” has the meaning assigned to that term in Regulation U as in
effect from time to time.

 

 
15

--------------------------------------------------------------------------------

 



 

“Market Value” means what the Agent determines as the market value of any
Purchased Loan, using a commercially reasonable methodology that is, in their
sole discretion, in accordance with standards customarily applicable in the
financial industry to third party service providers providing values on
comparable assets to be used in connection with the financing of such assets,
without reference to Hedge Agreements or Investor Commitments. The Agent’s
determination of Market Value hereunder shall be conclusive and binding upon the
parties, absent manifest error.

 

“Maximum Aggregate Commitment” means the maximum Aggregate Outstanding Purchase
Price that is allowed to be outstanding under this Agreement on any day, being
the amount set forth in Schedule BC in effect for that day, as it may be
decreased under Section 2.5 or increased under Section 2.6.

 

“MBS” means a mortgage pass-through security, collateralized mortgage
obligation, REMIC or other security that (a) is based on and backed by an
underlying pool of Mortgage Loans and (b) provides for payment by its issuer to
its holder of specified principal installments and/or a fixed or floating rate
of interest on the unpaid balance and for all prepayments to be passed through
to the holder, whether issued in certificated or book-entry form and whether or
not issued, guaranteed, insured or bonded by Ginnie Mae, Fannie Mae, Freddie
Mac, an insurance company, a private issuer or any other investor.

 

“MERS” means Mortgage Electronic Registration Systems, Inc., a Delaware
corporation, or its successors or assigns.

 

“MERS Designated Loan” means a Purchased Loan registered to the Seller on the
MERS® System.

 

“MERS Procedures Manual” means the MERS Procedures Manual, as it may be amended
from time to time.

 

“MERS® System” means the Electronic Agent’s mortgage electronic registry system,
as more particularly described in the MERS Procedures Manual.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt, security deed
or other mortgage instrument or similar evidence of lien legally effective in
the U.S. jurisdiction where the relevant real property is located to create and
constitute a valid and enforceable Lien, subject only to Permitted Encumbrances,
on the fee simple or long term ground leasehold estate in improved real
property.

 

“Mortgage Assignment” means an assignment of a Mortgage, in form sufficient
under the laws of the U.S. jurisdiction where the real property covered by such
Mortgage is located to give record notice of the assignment of such Mortgage,
perfect the assignment and establish its priority relative to other transactions
in respect of the Mortgage assigned (no Mortgage Assignment is required for any
Mortgage that has been originated in the name of MERS and registered under the
MERS® System).

 

“Mortgage Loan” means any loan evidenced by a Mortgage Note and includes all
right, title and interest of the lender or mortgagee of such loan as a holder of
both the beneficial and legal title to such loan, including (a) all Loan Papers
or other loan documents, files and records of the lender or mortgagee for such
loan, (b) the monthly payments, any prepayments, insurance and other proceeds,
(c) all Servicing Rights related to such loan and (iv) all other rights,
interests, benefits, security, proceeds, remedies and claims (including, without
limitation, REO) in favor or for the benefit of the lender or mortgagee arising
out of or in connection with such loan.

 

 
16

--------------------------------------------------------------------------------

 



 

“Mortgage Loans (USBHM)” means Mortgage Loans covered by an Investor Commitment
issued by USBHM and designated by Seller for sale to USBHM under such Investor
Commitment.

 

“Mortgage Loan Transmission File” means a file containing all information
concerning each Mortgage Loan required by the “Record Layout,” as defined and
provided for in (and attached as an exhibit to) the Custody Agreement, one of
which shall be delivered by the Seller to each of the Custodian and the Agent
for each Purchased Loan on its Purchase Date, both by electronic, computer
readable transmission in accordance with such Record Layout and, in the event
such electronic transmission is not possible, by faxing a hard copy thereof to
each of the Custodian and the Agent.

 

“Mortgage Note” means a promissory note secured by a Mortgage.

 

“Mortgaged Premises” means the Property securing a Mortgage Loan.

 

“Multiemployer Plan” means any “multiemployer plan,” as defined in Section
4001(a)(3) of ERISA, which is maintained for employees of the Seller or any of
the Seller’s Subsidiaries.

 

“Non-U.S. Buyer” means a Buyer that is not a United States person as defined in
Section 7701(a)(30) of the Code.

 

“Nonfunding Buyer” is defined in Section 3.9.

 

“Notices” is defined in Section 23.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

 

“Obligations” means all of the Seller’s present and future obligations and
liabilities under this Agreement or any of the other Repurchase Documents,
whether for Repurchase Price, Price Differential, Margin Call, premium, fees,
costs, attorneys’ fees or other obligation or liability, and whether absolute or
contingent, and all renewals, extensions, modifications and increases of any of
them.

 

“Officer’s Certificate” means a certificate executed on behalf of the Seller or
another relevant Person by its (or if it is a partnership, its general
partner’s) Board of Directors’ Chairman (or if it is a limited liability
company, one of its managers), president, vice president-finance, treasurer, any
of its executive vice presidents or senior vice presidents, its company
secretary, its controller or such other officer as shall be acceptable to the
Agent.

 

 
17

--------------------------------------------------------------------------------

 



 

“Open Transaction” means a Transaction in which the Buyers have purchased and
paid for the related Purchased Loans but the Seller has not repurchased all of
them, such that the remaining Purchased Loans not repurchased by the Seller of
the subject Transaction would be an Open Transaction.

 

“Operating Account” means the Seller’s non-interest bearing demand deposit
account maintained with U.S. Bank and described on Schedule 1.2, subject to a
control agreement in favor of the Agent and from which the Agent is authorized
pursuant to Section 3.6 to withdraw funds on any day in an amount equal to the
aggregate Repurchase Prices of all Purchased Loans that are Past Due on that
day. The Operating Account shall be subject to setoff by the Agent for Pro Rata
distribution to the Buyers and, upon the occurrence and during the continuance
of a Default or Event of Default, the Agent may also terminate the Seller’s
right to withdraw, or direct the payment of funds in the Operating Account until
the Obligations have been paid in full.

 

“Organizational Documents” means as to any Person other than a natural Person,
its articles or certificate of incorporation, organization, limited partnership
or other document filed with a Governmental Authority evidencing the
organization of such entity and any bylaws, operating agreement or other
governance document governing the rights of the holders of the ownership
interests in such Person.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Repurchase Document.

 

“Parent” means M.D.C. Holdings, Inc., a Delaware corporation.

 

“Participant” is defined in Section 22.17(a).

 

“Past Due” means that the Seller has not repurchased the subject Purchased Loan
on or before its Repurchase Date.

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001, codified as 31 U.S.C. Section 5318)), as amended from
time to time, and any successor statute.

 

“Permitted Encumbrances” means, in respect of the Mortgaged Premises securing a
Purchased Loan, (i) tax Liens for real property taxes and government-improvement
assessments that are not delinquent; (ii) easements and restrictions that do not
materially and adversely affect the title to or marketability of such Mortgaged
Premises or prohibit or interfere with the use of such Mortgaged Premises as a
one-to-four family residential dwelling; (iii) reservations as to oil, gas or
mineral rights, provided such rights do not include the right to remove
buildings or other material improvements on or near the surface of such
Mortgaged Premises or to mine or drill on the surface thereof or otherwise enter
the surface for purposes of mining, drilling or exploring for, or producing,
transporting or otherwise handling oil, gas or other minerals of any kind;
(iv) agreements for the installation, maintenance or repair of public utilities,
provided such agreements do not create or evidence Liens on such Mortgaged
Premises or authorize or permit any Person to file or acquire claims of Liens
against such Mortgaged Premises; (v) with respect to Purchased Loans which are
Second Mortgage Loans (USBHM), first lien Mortgage Loans secured by the same
Mortgaged Premises; and (vi) such other exceptions (if any) as are acceptable
under relevant Agency guidelines; provided that any encumbrance that is not
permitted pursuant to the standards of any relevant Investor Commitment by which
the subject Purchased Loan is covered shall not be a Permitted Encumbrance.

 

 
18

--------------------------------------------------------------------------------

 



 

“Permitted Letters of Credit” means the letters of credit described on a list to
be provided to Agent upon request, and similar letters of credit issued by
Seller after such date provided they are reported pursuant to Section 16.5(h)
with the financial statements for the month in which they are issued.

 

“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, registered limited liability partnerships,
general partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions of them.

 

“Plan” means an employee pension benefit plan of a type described in Section
3(2) of ERISA and that is subject to Title IV of ERISA in respect of which the
Seller is an “employer” as defined in Section 3(5) of ERISA.

 

“Plan Party” is defined in Section 32.1.

 

“Price Differential” means, with respect to any Transaction hereunder for any
day, the aggregate amount obtained by multiplication of the Pricing Rate for
each day by the Purchase Price for such Transaction, based on a three hundred
sixty (360) day per year basis for the actual number of days during the period
commencing on (and including) the Purchase Date for such Transaction and ending
on (but excluding) the Determination Date, reduced by any such amount previously
paid by the Seller to the Agent (for Pro Rata distribution to the Buyers) with
respect to such Transaction.

 

“Pricing Rate” means the LIBOR Rate plus the LIBOR Margin or the Default Pricing
Rate, as determined under this Agreement.

 

“Prime Rate” means at any time of any determination thereof, the rate per annum
that is most recently publicly announced by U.S. Bank as its “Prime Rate,” which
may be a rate at, above or below the rate at which U.S. Bank lends to other
Persons. The Prime Rate is a reference rate and is not necessarily the lowest
rate. Any Pricing Rate based on the Prime Rate shall be adjusted as of the
effective date of each change in the Prime Rate.

 

“Principal Balance” means, for any day, the advanced and unpaid principal
balance of a Purchased Loan on that day.

 

“Privacy Requirements” means (a) Title V of the Gramm-Leach-Bliley Act, 15
U.S.C. 6801 et seq. (as amended by the Dodd-Frank Wall Street Reform and
Consumer Protection Act), (b) the Dodd-Frank Wall Street Reform and Consumer
Protection Act, including without limitation 12 U.S.C. 5512, (c) the federal
regulations at 12 C.F.R. Part 1016, (d) the Interagency Guidelines Establishing
Information Security Standards at 12 C.F.R. Appendix B to Part 30, and (e) any
other applicable federal, state and local laws, rules, regulations and orders
relating to the privacy and security of Seller’s Customer Information, as such
statutes, regulations, guidelines, laws, rules and orders may be amended from
time to time.

 

 
19

--------------------------------------------------------------------------------

 



 

“Pro Rata” means in accordance with the Buyers’ respective ownership interests
in the Purchased Loans. On any day, the Buyers will each own an undivided
fractional ownership interest in and to each Purchased Loan:

 

(a)    if the Commitments of the Buyers are outstanding on that day, (i) whose
numerator is that Buyer’s Committed Sum for that day and (ii) whose denominator
is the Maximum Aggregate Commitment for that day; or

 

(b)    if the Commitments have expired or have been terminated and have not been
reinstated, (i) whose numerator is the aggregate sum of the portions of the
Purchase Prices paid by that Buyer in all Transactions outstanding on that day
and (ii) whose denominator is the aggregate sum of the Purchase Prices paid by
all Buyers in all such Transactions outstanding on the day;

 

subject to adjustment pursuant to Section 3.9.

 

“Property” means any interest of a Person in any kind of property, whether real,
personal or mixed, tangible or intangible, including the Mortgage Loans.

 

“Purchase Date” means, for any Transaction, the date on which the Seller is to
convey the subject Purchased Loans to the Buyers.

 

“Purchase Price” means (a) on the relevant Purchase Date, the price at which the
Purchased Loans in a Transaction are sold by the Seller to the Buyers, such
price being the Purchased Loans’ initial Purchase Value, and (b) thereafter,
except where the Agent and the Seller agree otherwise, such Purchased Loans’
Purchase Value decreased by the amount of any cash transferred in respect of
such Purchased Loans (as determined by the Agent) by the Seller to the Agent
pursuant to Sections 3.4 and 6.1 (absent manifest error, the Agent’s
determination of for which Transaction(s) cash was transferred by the Seller to
the Agent shall be conclusive and binding).

 

“Purchase Price Decrease” means a reduction in the outstanding Purchase Price
for Purchased Loans without a termination of a Transaction or portion thereof as
described in Section 3.4(d).

 

“Purchase Value” means the lesser of (a) (i) the Buyers’ Margin Percentage for a
Purchased Loan multiplied by (ii) the least of:

 

(A)   the face principal amount of the related Mortgage Note;

 

(B)   the unpaid Principal Balance of such Purchased Loan;

 

 
20

--------------------------------------------------------------------------------

 



 

(C)   the price to be paid for such Purchased Loan under an Investor Commitment
or the weighted average price under unused Investor Commitments into which such
Purchased Loan is eligible for delivery; and

 

(D)   the Seller’s origination or acquisition price for such Purchased Loan.

 

and, (b) at the discretion of the Agent, ninety-five percent (95%) of the Market
Value of such Purchased Loan; provided, that (i) except for purposes of
calculating Liquidity, the Purchase Value for Purchased Loans in excess of the
sublimits set forth in Section 4.2 shall be zero and, (ii) the Purchase Value
for any Purchased Loan that is not an Eligible Loan shall be zero.

 

“Purchased Loans” means the Eligible Loans sold by the Seller to the Buyers in
Transactions, and any Eligible Loans substituted therefor in accordance with
Section 11. The term “Purchased Loans” with respect to any Transaction at any
time shall also include Additional Purchased Loans delivered pursuant to
Section 6.1.

 

“Purchased Loans Curtailment Report” means a written report from the Seller to
the Agent, attached to the compliance certificate in the form of Exhibit C,
listing Purchased Loans on which an unscheduled principal payment, prepayment or
reduction of more than an amount equal to one regularly scheduled principal and
interest installment payment was made in the preceding month, and their
resulting new Principal Balances.

 

“Purchased Loans Support” means all property (real or personal) assigned,
hypothecated or otherwise securing any Purchased Loans and includes any security
agreement or other agreement granting a lien or security interest in such real
or personal property, including:

 

(1)    all Loan Papers, whether now owned or hereafter acquired, related to, and
all private mortgage insurance on, any Purchased Loans, and all renewals,
extensions, modifications and replacements of any of them;

 

(2)    all rights, liens, security interests, guarantees, insurance agreements
and assignments accruing or to accrue to the benefit of the Seller in respect of
any Purchased Loan;

 

(3)    all of the Seller’s rights, powers, privileges, benefits and remedies
under each and every paper now or hereafter securing, insuring, guaranteeing or
otherwise relating to or delivered in connection with any Purchased Loan,
including all guaranties, lien priority agreements, security agreements, deeds
of trust, Purchased Loans assignments, subordination agreements, intercreditor
agreements, negative pledge agreements, loan agreements, management agreements,
development agreements, design professional agreements, payment, performance or
completion bonds, title and casualty insurance policies and mortgage guaranty or
insurance contracts;

 

(4)    all of the Seller’s rights, to the extent assignable, in, to and under
any and all commitments issued by (i) Ginnie Mae, Fannie Mae, Freddie Mac,
another mortgage company or any other investor or any Buyer or securities issuer
to guarantee, purchase or invest in any of the Purchased Loans or any MBS based
on or backed by any of them or (ii) any broker or investor to purchase any MBS,
whether evidenced by book entry or certificate, representing or secured by any
interest in any of the Purchased Loans, together with the proceeds arising from
or pursuant to any and all such commitments;

 

 
21

--------------------------------------------------------------------------------

 



 

(5)    all rights under every Hazard Insurance Policy relating to real estate
securing a Purchased Loan for the benefit of the creditor of such Purchased
Loan, the proceeds of all errors and omissions insurance policies and all rights
under any blanket hazard insurance policies to the extent they relate to any
Purchased Loan or its security and all hazard insurance or condemnation proceeds
paid or payable with respect to any of the Purchased Loans and/or any of the
property securing payment of any of the Purchased Loans or covered by any
related instrument;

 

(6)    all present and future claims and rights of the Seller to have, demand,
receive, recover, obtain and retain payments from, and all proceeds of any
nature paid or payable by, any governmental, quasi-governmental or private
mortgage guarantor or insurer (including VA, FHA or any other Person) with
respect to any of the Purchased Loans;

 

(7)    all tax, insurance, maintenance fee and other escrow deposits or payments
made by the Customers under such Purchased Loans (the Buyers’ Agent and the
Buyers acknowledge that the Seller’s rights in such deposits are limited to the
rights of an escrow agent and such other rights, if any, in and to such deposits
as are accorded by the Purchased Loans and related papers); and

 

(8)    all monies, accounts, deposit accounts, payment intangibles and general
intangibles, however designated or maintained, constituting or representing
so-called “completion escrow” funds or “holdbacks,” and being Purchased Loans’
proceeds recorded as disbursed but that have not been paid over to the seller of
the subject Mortgaged Premises (the purchase of which is financed by such
Purchased Loan), but that are instead being held by the Seller or by a third
party escrow agent pending completion of specified improvements or landscaping
requirements for such Mortgaged Premises.

 

“Recourse Servicing” means Servicing Rights under a Servicing Agreement with
respect to which the Servicer is obligated to repurchase or indemnify the holder
of the related Mortgage Loans in respect of defaults on such Mortgage Loans at
any time during the term of such Mortgage Loans.

 

“Register” is defined in Section 22.17(c).

 

“Regular Transaction” means a Transaction funded by all Buyers, rather than by
U.S. Bank under the Swing Line.

 

“Regulation T” means Regulation T promulgated by the Board of Governors of the
Federal Reserve System, 12 C.F.R. Part 220, or any other regulation when
promulgated to replace the prior Regulation T and having substantially the same
function.

 

 
22

--------------------------------------------------------------------------------

 



 

“Regulation U” means Regulation U promulgated by the Board of Governors of the
Federal Reserve System, 12 C.F.R. Part 221, or any other regulation when
promulgated to replace the prior Regulation U and having substantially the same
function.

 

“Regulation X” means Regulation X promulgated by the Board of Governors of the
Federal Reserve System, 12 C.F.R. Part 224, or any other regulation when
promulgated to replace the prior Regulation X and having substantially the same
function.

 

“REO” means real property improved by a one- through four-family residence owned
following judicial or nonjudicial foreclosure (or conveyance by deed in lieu of
foreclosure) of a Mortgage securing a Single-family Loan.

 

“Repurchase Date” means the date on which the Seller is to repurchase Purchased
Loans from the Buyers, being the earlier of (a) the date when the Approved
Investor is to purchase such Purchased Loans, and (b) any date determined by
application of the provisions of Section 3.4 or 18.

 

“Repurchase Documents” means and includes this Agreement, the Custody Agreement,
any financing statements or other papers now or hereafter authorized, executed
or issued pursuant to this Agreement, and any renewal, extension, rearrangement,
increase, supplement, modification or restatement of any of them.

 

“Repurchase Price” means the price at which Purchased Loans are to be resold by
the Buyers to the Seller upon termination of a Transaction (including
Transactions terminable upon demand), which will be determined in each case as
the sum of (x) the Purchase Price and (y) the Price Differential as of the date
of such determination.

 

“Repurchase Settlement Account” means the Seller’s non-interest bearing demand
deposit account maintained with U.S. Bank and described on Schedule 1.2, to be
used for (a) the Agent’s and the Buyers’ deposits of Purchase Price payments for
Purchased Loans (including any Swing Line Purchases) to the extent not deposited
directly in the Funding Account, (b) any principal payments received by the
Agent or the Custodian (other than regular principal and interest payments) on
any Purchased Loans; (c) the Agent’s deposit of Repurchase Price payments
received from the Seller or from an Approved Investor for the Seller’s account
for distribution to the Buyers and (d) only if and when (i) no Default has
occurred unless it has been either cured by the Seller or waived in writing by
the Agent (acting with the requisite consent of the Buyers as provided in this
Agreement) and (ii) no Event of Default has occurred unless the Agent has
declared in writing that it has been cured or waived, transfer to the Operating
Account of proceeds of sales or other dispositions of Purchased Loans to an
Approved Investor in excess (if any) of the Repurchase Price of such Purchased
Loan. The Repurchase Settlement Account is (and shall continuously) constitute
collateral for the Obligations. The Repurchase Settlement Account shall be
subject to setoff by the Agent for Pro Rata distribution to the Buyers. The
Repurchase Settlement Account shall be a blocked account from which the Seller
shall have no right to directly withdraw funds, but instead such funds may be
withdrawn or paid out only against the order of an authorized officer of the
Agent (acting with the requisite consent of the Buyers as provided herein),
although under the circumstances described in clause (d) of the preceding
sentence and subject to the conditions specified in that clause, the Agent shall
use diligent and reasonable efforts to cause amounts in excess of the applicable
Repurchase Prices that are deposited to the Repurchase Settlement Account before
3:00 PM on a Business Day to be transferred to the Operating Account on that
same Business Day or on the Business Day thereafter when the Agent next
determines the Buyers’ Pro Rata shares of such Purchase Price payment amounts or
Repurchase Prices received.

 

 
23

--------------------------------------------------------------------------------

 



 

“Request/Confirmation” means letters substantially in the form of Exhibit A,
delivered pursuant to Section 3.1 and their related Mortgage Transmission Files.

 

“Required Buyers” means, for any day, Buyers (a) whose Commitments comprise at
least sixty-six and two-thirds percent (66-2/3%) of the Maximum Aggregate
Commitment under this Agreement, or (b) who own at least sixty-six and
two-thirds percent (66-2/3%) of the Purchased Loans owned by the Buyers on that
day if on or before that day the Commitments have expired or have been
terminated and have not been reinstated.

 

“Sanctioned Country” means at any time, any country or territory which is itself
the subject or target of any comprehensive Sanctions.

 

“Sanctioned Person” means at any time, (a) any Person or group listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, (b) any Person or group operating, organized or resident in
a Sanctioned Country, (c) any agency, political subdivision or instrumentality
of the government of a Sanctioned Country, or (d) any Person 50% or more owned,
directly or indirectly, by any of the above.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC or the U.S. Department of State.

 

“Second Mortgage Loan (USBHM)” means a second priority Mortgage Loan that (a) is
subject to no prior or superior mortgage, deed of trust or other security deed
in the land and interests in real property covered by such second mortgage,
other than a first priority Mortgage which secures a Mortgage Loan that is (i) a
conventional mortgage loan that fully conforms to all Agency underwriting and
other requirements, excluding expanded criteria loans as defined under any
Agency program, (ii) FHA insured or (iii) VA guaranteed, and (b) is underwritten
in accordance with USBHM guidelines, covered by an Investor Commitment issued by
USBHM and designated by Seller for sale to USBHM under such Purchase Commitment.

 

“Seller’s Customer” means any natural person who has applied to the Seller for a
financial product or service, has obtained any financial product or service from
the Seller or has a Mortgage Loan that is serviced or subserviced by the Seller.

 

“Seller’s Customer Information” means any information or records in any form
(written, electronic or otherwise) containing a Seller’s Customer’s personal
information or identity, including such Seller’s Customer’s name, address,
telephone number, loan number, loan payment history, delinquency status,
insurance carrier or payment information, tax amount or payment information and
the fact that such Seller’s Customer has a relationship with the Seller.

 

 
24

--------------------------------------------------------------------------------

 



 

“Servicer” means, initially the Seller, and upon termination of the Seller’s
right to service the Purchase Loans pursuant to the provisions of Section 19.7,
the Backup Servicer or such other Person (including the Agent) as the Agent may
appoint as Servicer.

 

“Servicing Agreement” means, with respect to any Person, the arrangement,
whether or not in writing, pursuant to which that Person acts as servicer of
Mortgage Loans, whether owned by that Person or by others.

 

“Servicing Functions” means, with respect to the servicing of Mortgage Loans,
the collection of payments for the reduction of principal and application of
interest, collection of amounts held or to be held in escrow for payment of
taxes, insurance and other escrow items and payment of such taxes and insurance
from amounts so collected, foreclosure services, and all other actions required
to conform with Accepted Servicing Practices.

 

“Servicing Rights” means the rights and obligations to administer and service a
Mortgage Loan, including, without limitation, the rights and obligations to:
ensure the taxes and insurance are paid, provide foreclosure services, provide
full escrow administration and perform any other obligations required by any
owner of a Mortgage Loan, collect the payments for the reduction of principal
and application of interest, and manage and remit collected payments..

 

“Single-family Loan” means a Mortgage Loan that is secured by a Mortgage
covering real property improved by a one-, two-, three- or four-family
residence.

 

“SIPA” means the Securities Investors Protection Act of 1970, 15 U.S.C. §78a et.
seq., as amended.

 

“Solvent” means, for any Person, that (a) the fair market value of its assets
exceeds its liabilities, (b) it has sufficient cash flow to enable it to pay its
debts as they mature, and (c) it does not have unreasonably small capital to
conduct its business.

 

“Statement Date” means December 31, 2015.

 

“Statement Date Financial Statements” is defined in Section 15.2(f).

 

“Sublimit” means one or more (as the context requires) of the sublimits
described in Section 4.2.

 

“Subservicer” means any entity permitted by the Agent to act as a subservicer of
the Servicer who shall perform Servicing Functions under a Subservicer
Instruction Letter.

 

“Subservicer Instruction Letter” means an instruction letter to a Subservicer in
form and substance agreed to by the Seller and the Agent.

 

 
25

--------------------------------------------------------------------------------

 



 

“Subsidiary” means any corporation, association or other business entity
(including a trust) in which any Person (directly or through one or more other
Subsidiaries or other types of intermediaries), owns or controls:

 

(a)    more than fifty percent (50%) of the total voting power or shares of
stock entitled to vote in the election of its directors, managers or trustees;
or

 

(b)    more than ninety percent (90%) of the total assets and more than ninety
percent (90%) of the total equity through the ownership of capital stock (which
may be non-voting) or a similar device or indicia of equity ownership.

 

“Super Jumbo Mortgage Loan” means a fully documented first lien Mortgage Loan
that would be a Jumbo Mortgage Loan except that the principal balance is greater
than One Million Dollars ($1,000,000).

 

“Supplemental Papers” means the Loan Papers for a particular Loan other than its
Basic Papers.

 

“Swing Line” means the short term revolving Eligible Loans purchase facility
provided for in Section 2.3 under which U.S. Bank will fund (as “Swing Line
Purchases”) purchases of Eligible Loans to bridge the Seller’s daily
Transactions.

 

“Swing Line Limit” means $0.

 

“Swing Line Refunding Due Date” for each Transaction funded under the Swing Line
means the Business Day on which U.S. Bank shall elect to have such Swing Line
Transaction funded by the Buyers pursuant to Section 2.4 (provided that U.S.
Bank shall elect to have such Swing Line Transactions so funded no less than
once per week) following the Business Day when U.S. Bank funds such Transaction
under the Swing Line; provided that U.S. Bank agrees not to exercise such
discretion to choose a due date in a manner that would materially affect the
Seller’s ability to complete a Transaction under this Agreement unless a Default
has occurred that has not been cured by the Seller or declared in writing by the
Agent to have been waived or any Event of Default has occurred that the Agent
has not declared in writing to have been cured or waived, in each case, as
provided in Section 22.

 

“Swing Line Transaction” means a Transaction funded by U.S. Bank under the Swing
Line.

 

“Taxes” is defined in Section 7.1.

 

“Termination Date” means the earlier of (a) September 15, 2017, or (b) the date
when the Buyers’ Commitments are terminated pursuant to this Agreement, by order
of any Governmental Authority or by operation of law.

 

“Total Liabilities” means all liabilities of the Seller and its Subsidiaries,
including nonrecourse debt as, in accordance with GAAP, are reflected on the
Seller’s consolidated balance sheet, and also including all contingent
liabilities and obligations (including Recourse Servicing, recourse sale and
other recourse obligations, and guaranty, indemnity and mortgage loan repurchase
obligations), but excluding Seller’s obligations under Permitted Letters of
Credit.

 

 
26

--------------------------------------------------------------------------------

 



 

“Tranche” means a portion of the Open Transactions.

 

“Transaction” is defined in the Recitals.

 

“UCC” means the Uniform Commercial Code or similar laws of the applicable
jurisdiction, as amended from time to time.

 

“USBHM” means U.S. Bank Home Mortgage.

 

“VA” means the Department of Veterans Affairs and any successor.

 

“Wet Loan” means a Purchased Loan originated and owned by the Seller immediately
prior to being purchased by the Buyers:

 

(a)    that has been closed on or prior to the Business Day on which the
Purchase Price is paid therefor, by a title agency or closing attorney, and that
would qualify as an Eligible Loan except that some or all of its Basic Papers
are in transit to, but have not yet been received by, the Custodian so as to
satisfy all requirements to permit the Seller to sell it pursuant to this
Agreement without restriction;

 

(b)    that the Seller reasonably expects to fully qualify as an Eligible Loan
when the original Basic Papers have been received by the Custodian;

 

(c)    as to which the Seller actually and reasonably expects that such full
qualification can and will be achieved on or before seven (7) Business Days
after the relevant Purchase Date; and

 

(d)    for which the Seller has delivered to the Custodian a Mortgage Loan
Transmission File on or before the Purchase Date, submission of which to the
Custodian shall constitute the Seller’s certification to the Custodian, the
Buyers and the Agent that a complete File as to such Purchased Loan, including
the Basic Papers, exists and that such File is in the possession of either the
title agent or closing attorney that closed such Purchased Loan, the Seller or
that such File has been or will be shipped to the Custodian.

 

Each Wet Loan that satisfies the foregoing requirements shall be an Eligible
Loan subject to the condition subsequent of physical delivery of its Mortgage
Note, Mortgage and all other Basic Papers, to the Custodian on or before seven
(7) Business Days after the relevant Purchase Date. Each Wet Loan sold by the
Seller shall be irrevocably deemed purchased by the Buyers and shall
automatically become a Purchased Loan effective on the date of the related
Transaction, and the Seller shall take all steps necessary or appropriate to
cause the sale to the Buyers and delivery to the Custodian of such Wet Loan and
its Basic Papers to be completed, perfected and continued in all respects,
including causing the original promissory note evidencing such Purchased Loan to
be physically delivered to the Custodian within seven (7) Business Days after
the relevant Purchase Date, and, if requested by the Agent, to give written
notice to any title agent, closing attorney or other Person in possession of the
Basic Papers for such Purchased Loan of the Buyers’ purchase of such Purchased
Loan. Upon the Custodian’s receipt of the Basic Papers relative to a Wet Loan
such Purchased Loan shall no longer be considered a Wet Loan.

 

 
27

--------------------------------------------------------------------------------

 



 

“Wet Loans Sublimit” is defined in Section 4.2.

 

1.3.     Other Definitional Provisions. Accounting terms not otherwise defined
shall have the meanings given them under GAAP. Defined terms may be used in the
singular or the plural, as the context requires. Except where otherwise
specified, all times of day used in the Repurchase Documents are local (U.S.
Mountain Time Zone) times in Denver, Colorado. Unless the context plainly
otherwise requires (e.g., if preceded by the word “not”), wherever the word
“including” or a similar word is used in the Repurchase Documents, it shall be
read as if it were written, “including by way of example but without in any way
limiting the generality of the foregoing concept or description.” Unless the
context plainly otherwise requires, wherever the term “Agent” is used in this
Agreement (excluding Section 22), it shall be read as if it were written “the
Agent (as agent and representative of the Buyers).”

 

2     The Buyers’ Commitments.

 

2.1.     The Buyers’ Commitments to Purchase. Subject to the terms and
conditions of this Agreement and provided no Default or Event of Default has
occurred that the Agent has not declared in writing to have been cured or waived
(or, if one has occurred and not been so declared cured or waived, if all of the
Buyers, in their sole discretion and with or without waiving such Default or
Event of Default, have elected in writing that Transactions under this Agreement
shall continue nonetheless), the Buyers agree to make revolving purchases of
Eligible Loans on a servicing released basis through and including the
Termination Date, so long as the Aggregate Outstanding Purchase Price does not
exceed the Maximum Aggregate Commitment and so long as each Buyer’s Committed
Sum is not exceeded. The Buyers’ respective Committed Sums and the Maximum
Aggregate Commitment are set forth on Schedule BC in effect at the relevant
time, as it may have been amended or restated pursuant to this Agreement. Upon
the joinder of additional Buyer(s), if any, the parties agree to approve in
writing revised and updated versions of Schedule BC. The fractions to be applied
to determine the respective Funding Shares of the Buyers for any day are their
respective Committed Sums divided by the Maximum Aggregate Commitment for that
day. Each Buyer shall be obligated to fund only that Buyer’s own Funding Share
of any Transaction requested, and no Buyer shall be obligated to the Seller or
any other Buyer to fund a greater share of any Transaction. No Buyer shall be
excused from funding its applicable Funding Share of any Transaction merely
because any other Buyer has failed or refused to fund its relevant Funding Share
of that or any other Transaction. If any Buyer fails to fund its Funding Share
of any Transaction, the Agent (in its sole and absolute discretion) may choose
to fund the amount that such Nonfunding Buyer failed or refused to fund, or the
Agent as a Buyer and the other Buyers who are willing to do so shall have the
right (but no obligation) to do so in the proportion that the Committed Sum of
each bears to the total Committed Sums of all Buyers that have funded (or are
funding) their own Funding Shares of that Transaction and that are willing to
fund part of the Funding Share of such Nonfunding Buyer. Should the Agent and/or
any other Buyer(s) fund any or all of the Nonfunding Buyer’s Funding Share of
any Transaction, then the Nonfunding Buyer shall have the obligation to deliver
such amount to the Agent (for distribution to the Buyer(s) who funded it) in
immediately available funds on the next Business Day. Regardless of whether the
other Buyers fund the Funding Share of the Nonfunding Buyer, the respective
ownership interests of the Buyers in the Transaction shall be adjusted as
provided in Section 3.9. The obligations of the Buyers hereunder are several and
not joint.

 

 
28

--------------------------------------------------------------------------------

 



 

2.2.     Expiration or Termination of the Commitments. Unless extended in
writing or terminated earlier in accordance with this Agreement, the Buyers’
Commitments (including U.S. Bank’s Swing Line Commitment) shall automatically
expire at the close of business on the Termination Date, without any requirement
for notice or any other action by the Agent, any of the Buyers or any other
Person.

 

2.3.     Swing Line Facility. The Seller may request U.S. Bank to fund revolving
Swing Line Transactions for aggregate Purchase Prices which do not on any day
exceed the Swing Line Limit for the purpose of initially funding requested
Transactions. Any Swing Line Transactions shall be in the discretion of U.S.
Bank.

 

2.4.     Swing Line Transactions.

 

(a)     The Seller may request a Swing Line Transaction:

 

(i)     only if such Swing Line Transaction fully qualifies in all respects for
funding as Regular Transaction under this Agreement except that it may have been
requested later in the day;

 

(ii)     provided that no Default has occurred that has not been cured before it
has become an Event of Default, and no Event of Default has occurred that the
Agent has not declared in writing to have been waived or cured and all
conditions precedent in Section 14.2 have been satisfied;

 

(iii)    so long as the Swing Line Limit is not exceeded;

 

(iv)    provided that the Mortgage Loan Transmission Files for the proposed
Transaction is received by U.S. Bank by no later than 1:00 p.m. on the Business
Day such Transaction is to be funded; and

 

(v)     provided that neither the Seller nor U.S. Bank is aware of any reason
why the requested Transaction cannot or will not be fully funded by the Buyers
on the first Swing Line Refunding Due Date following the Business Day on which
the Swing Line Transaction is to be funded.

 

(b)     All Swing Line Transactions shall have a Price Differential from the
date funded until the date repaid and the Repurchase Price therefor shall be due
and payable to U.S. Bank at the same rate(s) as would be applicable if such
Swing Line Transactions had been funded as Regular Transactions by all Buyers,
instead of having been funded by U.S. Bank alone as Swing Line Transactions.

 

(c)     Each Swing Line Transaction shall be re-funded on its Swing Line
Refunding Due Date by the Agent’s paying over to U.S. Bank out of the Repurchase
Settlement Account, and U.S. Bank’s applying against such Swing Line
Transaction, an amount equal to the Purchase Price of the Transaction funded by
all of the Buyers in their Funding Shares of such Purchase Price on that day
against the same Transaction that was initially funded as a Swing Line
Transaction at which time such Transaction shall be deemed to be a Regular
Transaction.

 

 
29

--------------------------------------------------------------------------------

 



 

(d)     All accrued Price Differential on Swing Line Transactions shall be due
and payable by the Seller to the Agent (for distribution to U.S. Bank) on the
Price Differential payment due date (determined under Section 5) next following
the date of the Swing Line Transaction.

 

2.5.     Optional Reduction or Termination of Buyers’ Commitments. The Seller
may, at any time, without premium or penalty, upon not less than ten (10)
Business Days prior written notice to the Agent, reduce or terminate the Maximum
Aggregate Commitment, ratably, with any such reduction in a minimum aggregate
amount for all the Buyers of Ten Million Dollars ($10,000,000), or, if more, in
an integral multiple of Five Million Dollars ($5,000,000); provided, however,
that (a) the Seller may reduce the Maximum Aggregate Commitment no more than
once each calendar quarter, (b) at no time may the Aggregate Outstanding
Purchase Price exceed the Maximum Aggregate Commitment after giving effect to
any such reduction and, (c) unless terminated in full, the Maximum Aggregate
Commitment shall not be reduced to less than Fifty Million Dollars
($50,000,000). Upon termination of the Buyers’ Commitments pursuant to this
Section 2.5, the Seller shall pay to the Agent for the ratable benefit of the
Buyers the full amount of all outstanding Obligations under the Repurchase
Documents.

 

2.6.     Increase to Maximum Aggregate Commitment. The Seller may, from time to
time, by giving advance written notice of at least two (2) Business Days to the
Agent in the form of Exhibit E, request that the Buyers increase the Maximum
Aggregate Commitment, in increments of $5,000,000, with a minimum increase of
$25,000,000 up to a total increase of $75,000,000, for a period for such
increase being designated by the Seller (but not less than 30 days, or if less,
the time remaining until the Termination Date). Any increase under this Section
2.6 shall be in the sole discretion of the Agent and the Buyers and shall
require the consent of each Buyer. The consent of the Agent and the Buyers to an
increase under this Section 2.6 shall be evidenced by the Agent providing to the
parties to this Agreement an updated Schedule BC; provided that if an updated
Schedule BC is not delivered by the Agent within two (2) Business Days of the
requested increase, such request shall be deemed to have been denied.

 

3     Initiation; Termination.

 

3.1.     Seller Request; Agent Confirmation.

 

(a)     Any request to enter into a Transaction shall be made by notice to the
Agent at the initiation of the Seller. To request a Transaction, the Seller
shall deliver to the Agent and the Custodian the Mortgage Loan Transmission File
for each of the Eligible Loans subject to the Transaction by electronic
transmission.

 

(b)     Seller shall deliver a Request/Confirmation substantially in the form of
Exhibit A to the Agent no less than once per week.

 

 
30

--------------------------------------------------------------------------------

 



 

(c)     Provided that the conditions set forth in this Section 3 and Section
14.2 have been satisfied or waived by the Agent with the requisite consent of
the Buyers, the Agent shall transfer the sum of the Purchase Prices for each
Transaction to the Funding Account and disburse the sum of the Purchase Prices
for the Transaction to the Seller or its designee(s) for their account. Any
Transaction for which the Mortgage Loan Transmission File is received prior to
1:30 p.m. on a Business Day (or such later time as the Agent may agree in its
discretion) shall be funded on the same Business Day; any Transaction for which
the Mortgage Loan Transmission File is received after 1:30 p.m. shall be funded
on the next Business Day (unless the Agent agrees in its discretion to fund on
the same Business Day).

 

(d)     Notwithstanding anything to the contrary in this Agreement, the Custody
Agreement, or any of the exhibits and schedules hereto or thereto, in no event
shall funds for the purchase of any Mortgage Loan be disbursed directly to the
Seller; rather, (i) funds for the purchase of Mortgage Loans originated by the
Seller shall be disbursed to the applicable title agent or attorney through
which such Mortgage Loans are closed and (ii) funds for the purchase of Mortgage
Loans originated by a correspondent lender or other third party shall be
disbursed only to such originator and only if the Basic Papers delivered to the
Custodian were accompanied by a bailee letter from the originator that included
wire transfer instructions; provided, however, that Margin Excess may be
remitted directly to the Seller in accordance with Section 6.1(b).

 

3.2.     Syndication of Purchases.

 

(a)     Regular Transactions. When a Mortgage Loan Transmission File is received
by the Agent for a Transaction to be funded initially as a Regular Transaction,
the Agent shall give notice by fax or, at the Agent’s discretion, e-mail backed
up by fax, to each Buyer of the requested Transaction and that Buyer’s Funding
Share thereof, by 2:00 p.m. on the Business Day when the requested Transaction
is to be funded by the Buyers, and each Buyer shall cause its Funding Share to
be transferred to the Agent in accordance with the Agent’s instructions, so that
the Agent receives such Funding Share in immediately available funds within two
(2) hours after receiving such notice and in any case by 4:00 p.m. on such
Business Day. Provided that the conditions set forth in Section 14 have been
satisfied or waived with the requisite consent of the Buyers as provided herein,
the Agent shall transfer the sum of the Purchase Prices for the Transaction to
the Funding Account and disburse the sum of the Purchase Prices for the
Transaction to the Seller or to its designee(s) for their account.

 

(b)     Swing Line Transactions. U.S. Bank shall notify each Buyer no later than
2:00 p.m. on each Swing Line Refunding Due Date of such Buyer’s Funding Share of
the Swing Line Transactions that are to be converted to Regular Transactions on
such date. If at the time each such Swing Line Transaction was funded, U.S. Bank
reasonably believed that all of the conditions set forth in Section 2.4 were
satisfied in all material respects, then the other Buyers shall be (subject to
the provisions of this Agreement and the other Repurchase Documents)
unconditionally and irrevocably obligated to timely fund their respective
Funding Shares of such Transactions, irrespective of whether in the meantime any
Default or Event of Default has occurred or been discovered, and irrespective of
whether in the meantime some or all of the Buyers’ Commitments have lapsed,
expired or been canceled, rescinded or terminated with or without cause, or have
been waived, released or excused for any reason whatsoever, so that (a) the
Swing Line is paid down by the required amount on each Swing Line Refunding Due
Date and (b) all Swing Line Transactions are converted to Regular Transactions
with each Buyer having funded its Funding Share thereof. All Price Differential
accrued on Swing Line Transactions to the applicable Swing Line Refunding Due
Date shall be due and payable by the Seller to the Agent (for distribution to
U.S. Bank) on the ninth (9th) calendar day of each month but in no event later
than the Termination Date. All amounts due from the Buyers under this Section
3.2 shall be transmitted by federal funds wire transfer in accordance with the
Agent’s instructions. The Agent shall disburse to U.S. Bank an amount equal to
the sum of the Funding Shares received from the Buyers on any day against each
Transaction that was initially funded as a Swing Line Transaction (excluding
U.S. Bank’s own Funding Share thereof); provided that if a Buyer other than U.S.
Bank advises the Agent by telephone and confirms the advice by fax that such
Buyer has placed all of its Funding Share on the federal funds wire to the
account designated by the Agent, the Agent shall continue to keep the Swing Line
Transaction outstanding to the extent of that Buyer’s Funding Share so wired
until such Buyer’s Funding Share is received, and the Agent shall then repay
U.S. Bank that still-outstanding portion of the Swing Line Transaction from such
funds, and the Price Differential accrued at the Pricing Rate(s) applicable to
the Transaction on that Funding Share for the period from (and including) the
relevant Swing Line Refunding Due Date to (but excluding) the date such Buyer’s
Funding Share is received by the Agent shall belong to U.S. Bank; provided,
further that in no event shall U.S. Bank have any obligation to continue such
portion of any Swing Line Transaction outstanding if and to the extent, if any,
that doing so would cause the total amount funded by U.S. Bank and outstanding
to exceed the Swing Line Limit. If any Buyer fails to transmit any funds
required under this Section 3.2 so that such funds are received in accordance
with the Agent’s instructions by 4:00 p.m. on the Swing Line Refunding Due Date
(i.e., excluding any such failure caused by a federal funds wire delay), then
that Buyer shall also be obligated to pay to U.S. Bank Price Differential on the
Funding Share so due from such Buyer to U.S. Bank at the Federal Funds Rate from
(and including) such Swing Line Refunding Due Date to (but excluding) the date
of payment of such Funding Share.

 

 
31

--------------------------------------------------------------------------------

 



 

3.3.     Request/Confirmation. Each Request/Confirmation shall identify the
Agent and the Seller and set forth:  

 

(a)     the Purchase Date applicable to the relevant Transaction;

 

(b)     for each of the Eligible Loans to be sold, the Purchase Price ; and

 

(c)     any additional terms or conditions of the Transaction mutually agreed to
by the Agent and the Seller.

 

Each Request/Confirmation shall be binding on the parties, unless written notice
of objection is given by the objecting party to the other party within one (1)
Business Day after the Agent has received the completed Request/Confirmation
from the Seller. In the event of any conflict between the terms of a
Request/Confirmation and this Agreement, this Agreement shall prevail.

 

 
32

--------------------------------------------------------------------------------

 



 

3.4.     Transaction Termination; Purchase Price Decrease.

 

(a)     Automatic Termination. Each Transaction, or applicable portion thereof,
will automatically terminate on the earlier of (i) the date or dates when the
subject Purchased Loans are purchased by Approved Investor(s) and (ii) the
Termination Date. Upon any such automatic termination, the Seller shall
immediately repurchase the Purchased Loans in accordance with this Section 3.

 

(b)    Termination Upon Occurrence of Disqualifier. If any Disqualifier occurs
in respect of a Purchased Loan, the Seller shall immediately repurchase such
Purchased Loan in accordance with this Section 3.

 

(c)     How Terminations will be Effected. Termination of every Transaction will
be effected by (x) the Buyers’ reconveyance to the Seller or its designee of the
Purchased Loans, servicing released, and payment of any Income in respect
thereof received by the Agent and not previously either paid to the Seller or
applied as a credit to the Seller’s Obligations, against (y) payment of the
Repurchase Price in immediately available funds to the account referred to in
Section 3.5 by 1:00 p.m. on the Repurchase Date, so that the Agent receives the
Repurchase Price (for Pro Rata distribution to the Buyers) in immediately
available funds on that same Business Day; provided that the portion of the
Repurchase Price attributable to accrued and unpaid Price Differential for the
Repurchased Loan shall be due and payable on the ninth (9th) calendar day of
each month; provided further that all accrued and unpaid Price Differential
shall be due and payable on the Termination Date.

 

(d)     Purchase Price Decrease. The Seller may effectuate a Purchase Price
Decrease on any Business Day by delivery to the Agent in immediately available
funds of an amount specified by the Seller as a Purchase Price Decrease on that
Business Day. No Purchased Loans shall be, or be deemed to be, repurchased in
connection with a Purchase Price Decrease.

 

3.5.     Place for Payments of Repurchase Prices. All Repurchase Price payments
shall be paid to the Repurchase Settlement Account.

 

3.6.     Withdrawals from and Credits to Operating Account. If the Seller fails
for any reason to repurchase any one or more Purchased Loans on the relevant
Repurchase Date, to pay any Price Differential or fees when due or to satisfy
any Margin Call in the manner and by the time specified in Sections 3.4, 3.5,
5.3 and 6.1, the Agent is hereby specifically and irrevocably authorized to
withdraw funds from the Operating Account or any other account of the Seller in
an amount equal to the sum of the Repurchase Prices of all Purchased Loans that
are Past Due, plus accrued, unpaid Price Differential or fees, plus Margin
Deficit (if applicable), on that day and cause application of such funds
withdrawn to the payment of the Repurchase Prices of such Purchased Loans, Price
Differential or fees, and Margin Deficit (if applicable) in such order and
manner as the Agent may elect and if funds in the Operating Account or any other
account of the Seller are insufficient to pay the Repurchase Prices of all such
Purchased Loans, the Seller shall pay the amount due hereunder on demand by wire
to the Repurchase Settlement Account. As long as no Default or Event of Default
has occurred and is continuing, or thereafter with the consent of the Required
Buyers, the Agent shall, at the written request of the Seller, cause any amount
deposited in the Repurchase Settlement Account in excess of amounts required
hereunder to be transferred to the Operating Account.

 

 
33

--------------------------------------------------------------------------------

 



 

3.7.     Delivery of Additional Mortgage Loans. The Seller may from time to time
deliver to the Agent Mortgage Loans that are also Eligible Loans without
entering into a new Transaction by providing to the Agent the documents required
under Section 3.1 with respect to such Mortgage Loans. The Seller and the Buyers
agree that such Mortgage Loans delivered pursuant to this Section 3.7 shall be
treated as Purchased Loans subject to the existing Transactions hereunder from
the date of such delivery.

 

3.8.     Application of Repurchase Price Payments. Upon receipt by the Agent of
amounts paid or prepaid as Purchase Price Decreases or Repurchase Price (except
upon the exercise of remedies provided in Section 18) the Agent shall apply
amounts so received to the payment of all Obligations that are then due, and if
the amount so received is insufficient to pay all such Obligations, (i) first to
any reimbursement due under Section 20.1, (ii) second to payment of all Swing
Line Transactions that have not been syndicated, and (iii) third to partial
payment of Obligations then due or as otherwise agreed by the Buyers.

 

3.9.     Pro Rata Ownership Interests. If at any time or times when the
Commitments are outstanding, any Buyer fails to fund any of its Funding Share(s)
of any Transaction as provided in Section 2 (a “Nonfunding Buyer”) and one or
more of the other Buyers funds it (electively in accordance with the provisions
of Section 2.1), then:

 

(a)     the respective ownership interests of both (i) the Nonfunding Buyer and
(ii) the Buyer (or Buyers) that funded such Funding Share(s), shall be
proportionately decreased and increased, respectively, to the same extent as if
their respective Committed Sums were changed in direct proportion to the
unreimbursed balance outstanding from time to time thereafter of the amount so
funded;

 

(b)     the Nonfunding Buyer’s share of all future distributions of Repurchase
Prices or other realizations on the Purchased Loans received, pro rata among
them in accordance with their respective unrecovered balances of such Nonfunding
Buyer’s Funding Share(s), shall be distributed to the Buyer(s) that so funded
such Nonfunding Buyer’s Funding Share(s) until all such funding Buyer(s) have
been fully repaid the amount so funded; and

 

(c)     such adjustment shall remain in effect until such time as the Buyer(s)
that funded such Funding Share(s) have been so fully repaid.

 

If no other Buyer funds any of the Nonfunding Buyer’s Funding Share, then the
Pro Rata ownership interests of the Buyers in the Purchased Loans shall be
changed, in that case so that each Buyer’s Pro Rata ownership interest in the
Purchased Loans is equal to the ratio of (x) the sum of the portions of the
Purchase Prices paid by that Buyer in all Open Transactions on that day to
(y) the total of the Purchase Prices paid by all Buyers in all Open Transactions
on that day, but the Nonfunding Buyer’s share of all subsequent distributions of
any Repurchase Price and Margin Deficit payments shall be paid to the other
Buyers, pro rata among them in the ratio that the Pro Rata ownership interest in
the Purchased Loans owned by each bears to the aggregate Pro Rata ownership
interests in the Purchased Loans of all such other Buyers, and the Buyers’
respective Pro Rata ownership interests in the Purchased Loans shall be
readjusted after each such payment, until their Pro Rata ownership interests are
restored to what they were before any Nonfunding Buyer failed to fund.
Notwithstanding any such changes in the Buyers’ Pro Rata ownership interests in
any Purchased Loan due to any Buyer’s failure to fund its Funding Share(s) of
any Transaction, such failure to fund shall not diminish any Buyer’s Funding
Share(s) for subsequent Transactions.

 

 
34

--------------------------------------------------------------------------------

 



 

4     Transaction Limits and Sublimits.

 

4.1.     Transaction Limits. Each Transaction shall be subject to the limitation
that no purchase will be made if at the time of or after such purchase, the
Aggregate Outstanding Purchase Price exceeds or would exceed the Maximum
Aggregate Commitment.

 

4.2.     Transaction Sublimits. The following sublimits shall also be applicable
to the Transactions hereunder such that after giving effect to any proposed
Transaction and after giving effect to any repurchase, addition or substitution
of any Mortgage Loan hereunder, the following shall be true:

 

(a)     The outstanding Purchase Prices of Conforming Mortgage Loans may be as
much as one hundred percent (100%) of the Maximum Aggregate Commitment.

 

(b)     The outstanding Purchase Prices of all Purchased Loans that are Wet
Loans shall not exceed (x) sixty percent (60%) of the Maximum Aggregate
Commitment on any of the first five and last five Business Days of any month or
(y) thirty-five percent (35%) of the Maximum Aggregate Commitment on any other
day (the “Wet Loans Sublimit”).

 

(c)     The outstanding Purchase Prices of all Purchased Loans that are of the
type listed in the first column of the following table shall not exceed the
percentage of the Maximum Aggregate Commitment listed in the second column of
the table.

 

Type of Purchased

Loan

 

Maximum

percentage/amount of

Maximum Aggregate

Commitment

Jumbo Mortgage Loans and Super Jumbo Mortgage Loans, collectively

 

 

30%

Super Jumbo Mortgage Loans

 

 

10%

High LTV Mortgage Loans

 

 

10%

Mortgage Loans (USBHM) other than Second Mortgage Loans (USBHM)

 

 

100%

Second Mortgage Loans (USBHM)

 

 

5%

  

 
35

--------------------------------------------------------------------------------

 



 

(d)     The Agent may agree to any change in the aggregate not involving more
than Two Million Dollars ($2,000,000) of the Purchased Loans in the handling of
the Purchased Loans, as set forth in Section 22.5.

 

(e)     The Purchase Value for any Purchased Loan hereunder shall not be more
than Two Million Dollars ($2,000,000).

 

5     Price Differential.

 

5.1.     Pricing Rate. Except as otherwise provided herein with respect to the
Default Pricing Rate, the Pricing Rate to be applied to the Purchase Prices of
Purchased Loans to determine the Price Differential in all Open Transactions
shall be the LIBOR Rate plus the LIBOR Margin applicable from time to time.

 

5.2.     Pricing Rate for Default Pricing Rate Purchased Loans. Notwithstanding
any contrary or inconsistent provision of this Section 5, the Pricing Rate to be
multiplied by the Purchase Prices of all Purchased Loans shall be the Default
Pricing Rate from (and including) (a) the day immediately following the
Repurchase Date for each such Past Due Purchased Loan and until (but excluding)
the date on which such Past Due Purchased Loan is repurchased by transfer to the
Agent (for Pro Rata distribution to the Buyers) of its full Repurchase Price in
immediately available funds; and (b) the date designated by the Agent to the
Seller after the occurrence of an Event of Default under Section 18.1.

 

5.3.     Price Differential Payment Due Dates. Price Differential on each Open
Transaction accrued and unpaid to the end of each month before the Termination
Date shall be due and payable on the ninth (9th) day of each month, whether or
not such Transaction is still an Open Transaction on such payment due date;
provided that (a) all accrued and unpaid Price Differential on all Transactions
shall be due on the Termination Date, and (b) all Pricing Differential
calculated at the Default Pricing Rate shall be due on demand.

 

6     Margin Maintenance.

 

6.1.     Margin Deficit.      

 

 
36

--------------------------------------------------------------------------------

 



 

(a)     If at any time the aggregate Purchase Value of all Purchased Loans
subject to all Transactions hereunder is less than the aggregate Repurchase
Price (excluding Price Differential), minus cash transfers previously made from
the Seller to the Agent in response to previous Margin Calls, if any, for all
such Transactions (a “Margin Deficit”), then by notice to the Seller (a “Margin
Call”), the Agent shall, require the Seller to transfer (for the account of the
Buyers) to the Agent or the Custodian, as appropriate, either (at the Seller’s
option) cash or additional Eligible Loans reasonably acceptable to the Agent
(“Additional Purchased Loans”), or a combination of cash and Additional
Purchased Loans, so that the cash and the aggregate Purchase Value of the
Purchased Loans, including any such Additional Purchased Loans, will thereupon
at least equal the then aggregate Repurchase Price (excluding Price
Differential). The Agent will recalculate the Purchase Value of all or a portion
of the Purchased Loans at the times it deems appropriate in its sole discretion
and at any other time at the request of the Required Buyers.

 

(b)     On any Business Day on which the Purchase Value of the Purchased Loans
subject to Transactions exceeds the then outstanding aggregate Repurchase Price
of all Transactions (a “Margin Excess”), so long as no Default or Event of
Default has occurred and is continuing or will result therefrom, the Agent
shall, upon receipt of written request from the Seller, remit cash or release
Purchased Loans as requested by the Seller, in either case, in an amount equal
to the lesser of (i) the amount requested by the Seller and (ii) such Margin
Excess, subject always to the other limitations of this Agreement. If cash is to
be remitted the Agent shall treat the receipt of the written request of the
Seller under this Section 6.1(b) as if it were a request for a Transaction. To
the extent the Agent remits cash to the Seller, such cash shall be (A)
additional Purchase Price with respect to the Transactions, and (B) subject in
all respects to the provisions and limitations of this Agreement. Each Buyer
shall fund its Pro Rata share of such additional Purchase Price as if the
remission of such Margin Excess were the initiation of a Transaction hereunder.

 

6.2.     Margin Call Deadline. If the Agent delivers a Margin Call to the Seller
at or before 11:00 a.m. on any Business Day, then the Seller shall transfer cash
and/or Additional Purchased Loans as provided in Section 6.1 on the same
Business Day. If the Agent delivers a Margin Call to the Seller after 11:00 a.m.
on any Business Day, then the Seller shall transfer cash and/or Additional
Purchased Loans by no later than 11:00 a.m. on the next following Business Day.

 

6.3.     Application of Cash. Any cash transferred to the Agent (for Pro Rata
distribution to the Buyers) pursuant to this Section 6 shall be applied by the
Buyers on receipt from the Agent which shall occur on the date received from the
Seller or the next Business Day if received after 2:00 p.m.

 

6.4.     Increased Cost. If any Change in Law subsequent to the Effective Date:

 

(a)     shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, or other extensions of credit
by, or any other acquisition of funds by, any office of a Buyer which is not
otherwise included in the determination of the LIBOR Rate hereunder; or

 

 
37

--------------------------------------------------------------------------------

 



 

(b)     shall impose on any Buyer any other condition;

 

and the result of any of the foregoing is to increase the cost to such Buyer, by
an amount which such Buyer deems to be material, of entering, continuing or
maintaining any Transaction or to reduce any amount due or owing hereunder in
respect thereof, then, in any such case, the Seller shall promptly pay the Agent
(for distribution to such Buyer) such additional amount or amounts as calculated
by such Buyer in good faith as will compensate such Buyer for such increased
cost or reduced amount receivable.

 

6.5.     Capital Adequacy. If any Buyer shall have determined that any Change in
Law applicable to such Buyer or any corporation controlling such Buyer
subsequent to the Effective Date shall have the effect of reducing the rate of
return on such Buyer’s or such corporation’s capital as a consequence of its
obligations hereunder to a level below that which such Buyer or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Buyer’s or such corporation’s policies with respect to
capital adequacy) by an amount deemed by such Buyer to be material, then from
time to time, the Seller shall promptly pay to the Agent (for distribution to
such Buyer) such additional amount or amounts as will compensate such Buyer or
such corporation for such reduction.

 

6.6.      Agent’s Report. In the discretion of the Agent or Required Buyers if
it or they reasonably determines that market conditions warrant (except that the
Agent shall have no obligation to make such determination more frequently than
once per day), the Agent may: (1) determine the aggregate Market Values for the
Purchased Loans (which may include the Purchase Value of any Mortgage Loans
purchased on that day) by summing the values of the individual Purchased Loans
as reported on (and recorded by the Agent from) the Mortgage Loan Transmission
Files and Purchased Loans Curtailment Reports, valuing at zero Purchased Loans
for which the Agent has current actual knowledge that a Disqualifier exists; (2)
issue a statement of the value of the Purchased Loans as so determined; and (3)
provide a copy of such statement to the Seller and each Buyer.

 

6.7.     Provisions Relating to LIBOR Rate.

 

If, on the date for determining the LIBOR Rate in respect of any LIBOR Rate
Tranche, any Buyer determines (which determination shall be conclusive and
binding, absent error) that the LIBOR Rate will not adequately and fairly
reflect the cost to such Buyer of funding such LIBOR Rate Tranche, then such
Buyer shall notify the Agent, and the Agent shall notify the Seller, of such
determination, whereupon the obligation of such Buyer to make, or to convert any
Tranche to, LIBOR Rate Tranches shall be suspended until such Buyer notifies the
Agent, and the Agent notifies the Seller, that the circumstances giving rise to
such suspension no longer exist. Outstanding LIBOR Rate Tranches held by such
Buyer shall thereupon automatically be converted to bear interest at a rate
equal to the Federal Funds Rate plus 0.50% plus the LIBOR Margin, and in such
event, the Seller will thereafter be entitled to designate subsequent Tranches
to bear interest at the Federal Funds Rate plus 0.50% plus the LIBOR Margin.

 

 
38

--------------------------------------------------------------------------------

 



 

If, after the date of this Agreement, any Change in Law shall make it unlawful
or impossible for such Buyer to make, maintain or fund LIBOR Rate Tranches, such
Buyer shall notify the Seller and the Agent, whereupon the obligation of such
Buyer to make or convert Tranches into LIBOR Rate Tranches, shall be suspended
until such Buyer notifies the Seller and the Agent that the circumstances giving
rise to such suspension no longer exist. If any Buyer determines that it may not
lawfully continue to maintain any LIBOR Rate Tranches, all of the affected
Tranches shall be automatically converted as of the date of such Buyer’s notice
to bear interest at a rate equal to the Federal Funds Rate plus 0.50% plus the
LIBOR Margin and, in such event, the Seller will thereafter be entitled to
designate subsequent Tranches to bear interest at the Federal Funds Rate plus
0.50% plus the LIBOR Margin

 

7     Taxes.

 

7.1.     Payments to be Free of Taxes; Withholding. Any and all payments by or
on account of any obligation of the Seller under any Repurchase Document shall
be made without deduction or withholding for any and all present or future
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
(including penalties, interest and additions to tax) with respect thereto,
whether now or hereafter imposed, levied, collected, withheld or assessed by any
taxation authority or other Governmental Authority (collectively, “Taxes”),
except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment, then the Seller shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax or Other Tax, then
the sum payable by the Seller shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 7) the
applicable Buyer or the Agent receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

 

7.2.     Other Taxes. In addition, the Seller shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Agent timely reimburse it for the payment of, any Other Taxes.

 

7.3.     Taxes Indemnity.

 

(a)     The Seller shall indemnify each Buyer or the Agent, within 15 days after
demand therefor, for the full amount of any Indemnified Taxes and Other Taxes
(including Indemnified Taxes and Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 7) payable or paid by such
Buyer or the Agent or required to be withheld or deducted from a payment to such
Buyer or the Agent and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes and Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Seller by a Buyer (with a copy to the Agent), or by the Agent on its own behalf
or on behalf of a Buyer, shall be conclusive absent manifest error.

 

 
39

--------------------------------------------------------------------------------

 



 

(b)     Each Buyer shall severally indemnify the Agent, within 15 days after
demand therefor, for (i) any Indemnified Taxes and Other Taxes attributable to
such Buyer (but only to the extent that the Seller has not already indemnified
the Agent for such Indemnified Taxes and Other Taxes and without limiting the
obligation of the Seller to do so), (ii) any Taxes attributable to such Buyer’s
failure to maintain a register of participations pursuant to Section 22.17, and
(iii) any Excluded Taxes attributable to such Buyer, in each case, that are
payable or paid by the Agent in connection with any Repurchase Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Buyer by the Agent shall be conclusive absent
manifest error. Each Buyer hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Buyer under any Repurchase Document or
otherwise payable by the Agent to the Buyer from any other source against any
amount due to the Agent under this Section 7.3.

 

7.4.     Receipt. As soon as practicable after any payment of Taxes by the
Seller to a Governmental Authority pursuant to this Section 7, the Seller shall
deliver to the Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Agent.

 

7.5.     Buyers’ Obligations. Any Buyer that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Repurchase
Document shall deliver to the Seller and the Agent, at the time or times
reasonably requested by the Seller or the Agent, such properly completed and
executed documentation reasonably requested by the Seller or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Buyer, if reasonably requested by the Seller or
the Agent, shall deliver such other documentation prescribed by applicable law
or reasonably requested by the Seller or the Agent as will enable the Seller or
the Agent to determine whether or not such Buyer is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 7.5(a)(ii)(1), (2), and (4)) shall not be required if in the Buyer’s
reasonable judgment such completion, execution or submission would subject such
Buyer to any material unreimbursed cost or expense or would materially prejudice
the legal or commercial position of such Buyer.

 

(a)       Without limiting the generality of the foregoing,

 

(i)     any Buyer that is a United States Person for U.S. federal income Tax
purposes shall deliver to the Seller and the Agent on or prior to the date on
which such Buyer becomes a Buyer under this Agreement (and from time to time
thereafter upon the reasonable request of the Seller or the Agent), executed
originals of IRS Form W-9 certifying that such Buyer is exempt from U.S. federal
backup withholding Tax;

 

 
40

--------------------------------------------------------------------------------

 



 

(ii)     any Non-U.S. Buyer, to the extent it is legally entitled to do so,
shall deliver to the Seller and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Non-U.S. Buyer
becomes a Buyer under this Agreement (and from time to time thereafter upon the
reasonable request of the Seller or the Agent), whichever of the following is
applicable:

 

 

(1)

in the case of a Non-U.S. Buyer claiming the benefits of an income Tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Repurchase Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such Tax treaty and (y) with respect to
any other applicable payments under any Repurchase Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such Tax treaty;

 

 

(2)

executed originals of IRS Form W-8ECI;

 

 

(3)

in the case of a Non-U.S. Buyer claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Non-U.S. Buyer is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Seller within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (y) executed
originals of IRS Form W-8BEN; or

 

 

(4)

to the extent a Non-U.S. Buyer is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, or IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable.

 

(iii)     any Non-U.S. Buyer shall, to the extent it is legally entitled to do
so, deliver to the Seller and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Non-U.S. Buyer
becomes a Buyer under this Agreement (and from time to time thereafter upon the
reasonable request of the Seller or the Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Seller or the Agent to determine the withholding or deduction required to be
made; and

 

 
41

--------------------------------------------------------------------------------

 



 

(iv)     if a payment made to a Buyer under any Repurchase Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Buyer were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Buyer shall deliver to the Seller and the Agent at the time or times prescribed
by law and at such time or times reasonably requested by the Seller or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Seller or the Agent as may be necessary for the
Seller and the Agent to comply with their obligations under FATCA and to
determine that such Buyer has complied with such Buyer’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (4), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

(b)     Each Buyer agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Seller and the Agent in
writing of its legal inability to do so.

 

7.6.     Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 7 (including by the
payment of additional amounts pursuant to this Section 7), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 7 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 7.6 (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 7.6, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this Section 7.6 the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This Section 7.6 shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
Notwithstanding the foregoing, if it is determined by a final non-appealable
judgment of a court of competent jurisdiction that the indemnified party
obtained the refund as a result of its willful misconduct or gross negligence,
the indemnifying party shall not be obligated to pay penalties, interest, or
other charges imposed by the relevant Governmental Authority with respect to
such refund.

 

7.7.     Survival. Each party’s obligations under this Section 7 shall survive
the resignation or replacement of the Agent or any assignment of rights by, or
the replacement of, a Buyer, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Repurchase
Document.

 

 
42

--------------------------------------------------------------------------------

 



 

8     Income and Escrow Payments; Control.

 

8.1.     Income and Escrow Payments. Notwithstanding that the Buyers, the Agent
and the Seller intend that the Transactions be sales to the Buyers of the
Purchased Loans, where a particular Transaction’s term extends over an Income
payment date on the Purchased Loans subject to that Transaction, all payments
and distributions, whether in cash or in kind, made on or with respect to the
Purchased Loans shall be paid directly to the Seller or its designee by the
relevant Customer, and the Agent (and the Buyers) shall have no obligation to
collect or apply any Income to prevent or reduce any Margin Deficit, unless the
Seller (a) arranges for such Income to be paid to the Agent (for Pro Rata
distribution to the Buyers), (b) requests that the Agent apply such Income when
received against the Seller’s Margin Deficit(s) and (c) concurrently transfers
to the Agent either (i) cash or (ii) at the Agent’s option and with the Agent’s
written approval, Additional Purchased Loans, sufficient to eliminate such
Margin Deficit. Amounts paid to the Seller by the relevant Customer shall be
deposited by the Seller into the Income Account within two (2) Business Days of
receipt by the Seller and, as to amounts so paid to the Seller for escrow
payments, into the Escrow Account. The Income Account and the Escrow Account
shall be maintained by the Seller with a bank satisfactory to the Agent and
shall be subject to the control of the Agent. The Income Account and Escrow
Account may be interest bearing accounts if allowed or required by applicable
law. At all times prior to a Default or Event of Default, the Seller may have
full use of all Income and amounts on deposit in the Income Account, subject to
the provisions of Section 8.2.

 

8.2.     Income and Escrow Accounts. Prior to the initial Transaction hereunder
the Seller shall establish the Income Account and the Escrow Account and shall
cause the bank holding such accounts to enter into a control agreement with the
Agent providing that upon notice from the Agent (which notice shall be given
only upon the occurrence of a Default or Event of Default) no further
withdrawals or payment orders from the Seller shall be honored and only payment
and withdrawal orders from the Agent or its designee shall be honored. Prior to
the occurrence of a Default or Event of Default and so long as the Seller is
also the Servicer, the Seller shall make payments from the Escrow Account of all
appropriate amounts payable with respect to each Purchased Loan for taxes,
insurance and other purposes for which the funds are paid into the Escrow
Account. Subject to Section 8.3, amounts on deposit in the Income Account shall
be used by the Seller to pay its fees as Servicer while it serves in such
capacity, and may be used to pay to the Agent amounts due under this Agreement
for Margin Deficit or Price Differential and for any other lawful purpose.

 

8.3.     Income and Escrow Accounts after Default. Upon the occurrence and
during the continuation of a Default or Event of Default, the Seller shall have
no right to direct withdrawal or application of funds in the Income Account and
the Escrow Account unless authorized to do so in writing by the Agent. The Agent
may cause all amounts on deposit in the Income Account to be paid to it or its
designee for application as provided in Section 18.4. The Agent or its designee
shall direct payments from the Escrow Account for the purposes for which such
funds are deposited into the Escrow Account and shall comply with all Legal
Requirements applicable to the operation of the Income Account and the Escrow
Account, including any Agency guidelines with respect thereto.

 

 
43

--------------------------------------------------------------------------------

 



 

9     Facility Fee; Agent’s Fee.

 

9.1.     Facility Fee. The Seller agrees to pay to the Agent (for Pro Rata
distribution to the Buyers) monthly, in arrears, a facility fee (the “Facility
Fee”) in an amount equal to the sum of one twentieth of one percent (0.20%) per
annum of the Maximum Aggregate Commitment, as in effect from time to time, for
the period from the Effective Date to the Termination Date, computed for each
calendar month or portion thereof from the Effective Date to the Termination
Date. The Facility Fee shall be payable monthly in arrears and shall be due and
payable no later than the ninth (9th) day of each month. The Facility Fee is
compensation to the Buyers for committing to make funds available for revolving
purchases of Eligible Loans on the terms and subject to the conditions of this
Agreement, and are not compensation for the use or forbearance or detention of
money. Each calculation by the Agent of the amount of the Facility Fee shall be
conclusive and binding absent manifest error.

 

9.2.     Fee Letter. The Seller agrees to pay to the fees set forth in the Fee
Letter.

 

 

 

10     Security Interest.

 

10.1.    Intent of the Parties. The parties intend that all Transactions
hereunder be sales and purchases (other than for accounting and tax purposes)
and not loans; nonetheless, as a security agreement under the UCC and as a
security agreement or other arrangement or other credit enhancement related to
this Agreement and transactions hereunder as provided for in Section 101(47)
(A)(v) of the Bankruptcy Code, the Seller hereby pledges to the Agent for the
benefit of the Buyers as security for the performance by the Seller of the
Obligations and hereby grants, assigns and pledges to the Agent for the benefit
of the Buyers a fully perfected first priority security interest in all of the
Purchased Loans and all Income and proceeds from the Purchased Loans, including
all of the property, rights and other items described in the definition of
“Mortgage Loan” in Section 1.2 for each such Purchased Loan and all rights to
have, receive and retain the return or refund of funds transferred from any
account with the Agent to any title company, title agent, escrow agent or other
Person for the purpose of originating or funding a Mortgage Loan that did not
close (for any reason) and that would have been a Purchased Loan if it had
closed (all funds so transferred continuously remain the property of the Agent
and the Buyers until disbursed by such agent to or for the account of the
related Customer upon the closing of his or her Mortgage Loan), and in all of
the following property:

 

(a)       With respect to the Purchased Loans:

 

(i)     all Purchased Loans Support;

 

(ii)    all Mortgaged Premises related to the Purchased Loans

 

(iii)   all rights to deliver Purchased Loans to investors and other purchasers
and all proceeds resulting from the disposition of Purchased Loans pursuant
thereto, including the Seller’s right and entitlement to receive the entire
purchase price paid for Purchased Loans sold;

 

 
44

--------------------------------------------------------------------------------

 



 

(iv)   all Hedge Agreements relating to or constituting any and all of the
foregoing or relating to the Obligations, including all rights to payment
arising under such Hedge Agreements;

 

(v)    all Servicing Rights in respect of any of the Purchased Loans; and

 

(vi)   all of the Seller’s rights now or hereafter existing in, to or under any
MBS secured by, created from or representing any interest in any of the
Purchased Loans, whether now owned or hereafter acquired by the Seller, and
whether such MBS are evidenced by book entry or certificate (the Buyers’ Agent’s
ownership interest and security interest in each MBS created from, based on or
backed by Purchased Loans shall automatically exist in, attach to, cover and
affect all of the Seller’s right, title and interest in that MBS when issued and
its proceeds and the Buyers’ Agent’s ownership interest and security interest in
the Purchased Loans from which such MBS was so created shall automatically
terminate and be released when such MBS is issued, subject to automatic
reinstatement if such issuance is voided or set aside by any court of competent
jurisdiction), all right to the payment of monies and non-cash distributions on
account of any of such MBS and all new, substituted and additional securities at
any time issued with respect thereto;

 

(b)       Related Accounts, Payment Intangibles, General Intangibles:

 

(i)     all accounts, payment intangibles, general intangibles, instruments,
documents (including documents of title), chattel paper, contract rights and
proceeds, whether now or hereafter existing (including all of the Seller’s
present and future rights to have and receive interest and other compensation,
whether or not yet accrued, earned, due or payable), under or arising out of or
relating to the Purchased Loans;

 

(ii)    all instruments, documents or writings evidencing any such accounts,
payment intangibles, general intangibles or proceeds or evidencing any monetary
obligation under, or security interest in, any of the Purchased Loans, all other
papers delivered to the Agent or the Custodian, and all other rights transferred
to the Agent, in respect of any of the Purchased Loans, including, without
limitation, the right to collect, have and receive all insurance proceeds
(including, but not limited to, casualty insurance, mortgage insurance, pool
insurance and title insurance proceeds) and condemnation awards or payments in
lieu of condemnation that may be or become payable in respect of the Mortgaged
Premises securing or intended to secure any Purchased Loan, and other personal
property of whatever kind relating to any of the Purchased Loans, in each case
whether now existing or hereafter arising, accruing or acquired;

 

 
45

--------------------------------------------------------------------------------

 



 

(iii)   all security for or claims against others in respect of the Purchased
Loans;

 

(iv)   all proceeds and rights to proceeds of any sale or other disposition of
any or all of the Purchased Loans; and

 

(v)    the nonexclusive right to use (in common with the Seller and any other
secured party that has a valid and enforceable security interest therein and
that agrees that its security interest is similarly nonexclusive) the Seller’s
operating systems to manage and administer the Purchased Loans and any of the
related data and information described above, or that otherwise relates to the
Purchased Loans, together with the media on which the same are stored to the
extent stored with material information or data that relates to property other
than the Purchased Loans (tapes, discs, cards, drives, flash memory or any other
kind of physical or virtual data or information storage media or systems, and
the Seller’s rights to access the same, whether exclusive or nonexclusive, to
the extent that such access rights may lawfully be transferred or used by the
Seller’s permittees), and any computer programs that are owned by the Seller (or
licensed to the Seller under licenses that may lawfully be transferred or used
by the Seller’s permittees) and that are used or useful to access, organize,
input, read, print or otherwise output and otherwise handle or use such
information and data;

 

(c)     Repurchase Settlement Account, Operating Account, Funding Account and
other accounts: the Repurchase Settlement Account, the Operating Account,
Funding Account, the Income Account and the Escrow Account and all cash and all
securities and other property from time to time on deposit in each such account;

 

(d)     Loan Records: all Loan Records;

 

(e)     Other Rights: all rights to have and receive any of the Purchased Loans
described above, all accessions or additions to and substitutions for any of
such Purchased Loans, together with all renewals and replacements of any of such
Purchased Loans, all other rights and interests now owned or hereafter acquired
by the Seller in, under or relating to any of such Purchased Loans or referred
to above and all proceeds of any of such Purchased Loans; and

 

(f)     Proceeds: all proceeds of all the foregoing.

 

The Seller agrees to do such things as applicable law requires to maintain the
security interest of the Agent in all of the Purchased Loans with respect to all
such Transactions and all Income and proceeds from the Purchased Loans that are
the subject matter of such Transactions and all of the other collateral
described above in this Section 10.1 as a perfected first priority Lien at all
times. The Seller hereby authorizes the Agent to file any financing or
continuation statements under the applicable UCC to perfect or continue such
security interest in any and all applicable filing offices. The Seller shall pay
all customary fees and expenses associated with perfecting such security
interest including the costs of filing financing and continuation statements
under the UCC and recording assignments of Mortgages as and when required by the
Agent in its reasonable discretion.

 

 
46

--------------------------------------------------------------------------------

 



 

11    Substitution.

 

11.1.     Seller May Substitute Other Mortgage Loans with Notice to and Approval
of Agent. So long as no Event of Default has occurred and is continuing and no
Margin Deficit exists or occurs as a consequence thereof, subject to agreement
with and acceptance by, and upon notice to, the Agent, the Seller may substitute
Mortgage Loans substantially similar to the Purchased Loans for any Purchased
Loans. If the Seller gives notice to the Agent at or before 12:00 noon on a
Business Day, the Agent may elect, by the close of business on the Business Day
notice is received or by the close of the next Business Day if notice is given
after 12:00 noon on such day, not to accept such substitution. If such
substitution is accepted by the Agent, such substitution shall be made by the
Seller’s transfer to the Agent of such other Mortgage Loans on a servicing
released basis and the Agent’s transfer to the Seller of such Purchased Loans,
and after such substitution, the substituted Mortgage Loans shall be deemed to
be Purchased Loans. If the Agent elects not to accept such substitution, the
Seller shall offer the Agent and the Buyers the right to terminate the related
Transaction.

 

11.2.     Payment to Accompany Substitution. If the Seller exercises its right
to substitute or terminate under this Section 11, the Seller shall be obligated
to pay to the Agent (for Pro Rata distribution to the Buyers) by the close of
the Business Day of such substitution or termination, as the case may be, an
amount equal to the sum of (a) actual cost (including all customary fees,
expenses and commissions) to the Agent and the Buyers of (i) entering into
replacement Transactions; (ii) entering into or terminating hedge transactions
and/or (iii) terminating Transactions or substituting securities in like
transactions with third parties in connection with or as a result of such
substitution or termination, and (b) to the extent the Agent determines not to
enter into replacement Transactions, the loss incurred by the Agent and the
Buyers directly arising or resulting from such substitution or termination. The
foregoing amounts shall be solely determined and calculated by the Agent and the
applicable Buyers in good faith.

 

12     Payment and Transfer.

 

12.1.     Immediately Available Funds; Notice to Custodian. All transfers of
funds hereunder shall be in immediately available funds. All Eligible Loans
transferred by one party hereto to any other party shall be transferred by
notice to the Custodian to the effect that the Custodian is then holding for the
benefit of the transferee the related documents and assignment forms delivered
to it under the Custody Agreement.

 

12.2.     Payments to the Agent. Except as otherwise specifically provided in
this Agreement, all payments required by this Agreement or the other Repurchase
Documents to be made to the Agent shall be paid to the Agent by no later than
1:00 p.m. on the day when due (funds received after the applicable deadline
shall be conclusively deemed received on the next following Business Day unless
the Agent shall agree otherwise) and without set-off, counterclaim or deduction,
in lawful money of the United States of America in immediately available funds
as provided in Section 24.4, or at such other place as the Agent shall designate
from time to time. Whenever any payment to be made under this Agreement or any
of the other Repurchase Documents shall be stated to be due on a day that is not
a Business Day, the due date for that payment shall be automatically extended to
the next day that is a Business Day, and (if applicable) Price Differential at
the applicable rate (determined in accordance with this Agreement) shall
continue to accrue during the period of such extension. Unless the Agent shall
agree otherwise, funds received by the Agent after 1:00 p.m. on a Business Day
shall be deemed for all purposes to have been paid by the Seller on the next
succeeding Business Day.

 

 
47

--------------------------------------------------------------------------------

 



 

12.3.     If Payment Not Made When Due. If and to the extent any payment is not
made when due under this Agreement or any of the other Repurchase Documents, the
Seller authorizes the Agent and each Buyer (for the Pro Rata account and benefit
of all of the Buyers) then or at any time thereafter to charge any amounts so
due and unpaid against any or all of the Seller’s accounts with the Agent or any
of the Buyers; provided that such right to charge the Seller’s accounts shall
not apply to any escrow, trust or other deposit accounts designated as being
held by the Seller on behalf of third party owners of the escrowed funds other
than Affiliates of the Seller. The Agent agrees to use reasonable efforts to
promptly advise the Seller of any charge made pursuant to this Section 12.3, but
its failure to do so will not affect the validity or collectibility of such
charge. Neither the Agent nor any Buyer shall have any obligation to charge any
Seller account, merely the right to do so.

 

12.4.     Payments Valid and Effective. Each payment received by the Agent in
accordance with this Agreement is valid and effective to satisfy and discharge
the Seller’s liability under the Repurchase Documents to the extent of the
payment.

 

12.5.     Pro Rata Distribution of Payments. The Agent shall distribute all
payments of Repurchase Price (whether voluntary or involuntary and from whatever
source) received to the Buyers Pro Rata with their respective ownership
interests in the Purchased Loans on the next Swing Line Refunding Due Date (but
no less frequently than once per week). The distribution from the Agent to each
Buyer shall be made by the Agent’s initiating a federal funds wire transfer by
3:00 p.m. on such Swing Line Refunding Due Date, in immediately available funds
directly to such Buyer or to such account at another financial institution as is
designated from time to time by such Buyer in writing. If the Agent shall fail
or refuse to so make any such distribution on the Swing Line Refunding Due Date
after it received payment, then, as agreed full and adequate compensation
therefor, the Agent shall pay the affected Buyer(s) interest on the
undistributed funds at the Federal Funds Rate.

 

13     Segregation of Documents Relating to Purchased Loans.

 

All documents relating to Purchased Loans in the possession of the Seller or its
designee (including its agent, or any subservicer) shall be segregated from
other documents and securities in its or its designee’s possession and shall be
identified as being owned by the Buyers and held by the Agent on behalf of the
Buyers (which shall be referenced in the relevant books and records as “U.S.
Bank National Association, Agent”) and subject to this Agreement. Segregation
may be accomplished by appropriate identification of ownership on the books and
records of the holder of such documents, including MERS, a documents custodian,
a financial or securities intermediary or a clearing corporation. All of the
Seller’s interest in the Purchased Loans shall pass to the Buyers on the
Purchase Date and nothing in this Agreement shall preclude the Agent and the
Buyers, in each case with the Buyers’ consent, from engaging with others in
repurchase transactions with the Purchased Loans or otherwise selling,
transferring, or pledging or hypothecating, the Purchased Loans, but no such
transaction shall relieve the Buyers of their obligations to transfer Purchased
Loans to the Seller pursuant to Section 3 or 18, or of the Agent’s obligation to
credit or pay Income to, or apply Income to the obligations of, the Seller
pursuant to Section 8.

 

 
48

--------------------------------------------------------------------------------

 



 

14     Conditions Precedent.

 

14.1.     Initial Purchase. The obligations of the Buyers (and the Agent on the
Buyers’ behalf) to make the initial purchase under this Agreement are subject to
the Seller’s fulfillment of the following conditions precedent:

 

(a)       the Agent shall have received (or be satisfied that it will receive by
such deadline as the Agent shall specify) the following, all of which must be
satisfactory in form and content to the Agent:

 

(i)     this Agreement duly executed by the parties;

 

(ii)    the Fee Letter, duly executed by the Seller;

 

(iii)   a current UCC search report of a UCC filings search in the office of the
Secretary of State of the State of Colorado;

 

(iv)   the Custody Agreement duly executed by the Agent, the Seller and the
Custodian;

 

(v)    the Electronic Tracking Agreement duly executed by the Seller, MERS,
MERSCorp., Inc. and the Agent;

 

(vi)   a copy of the corporate resolution (or equivalent thereof) of the Seller
authorizing the execution, delivery and performance of the Repurchase Documents,
certified as of the date of this Agreement by the Secretary or an Assistant
Secretary of the Seller;

 

(vii)  an incumbency certificate showing the names and titles and bearing the
signatures of the officers of the Seller authorized to execute the Repurchase
Documents, certified as of the date of this Agreement by the Secretary or an
Assistant Secretary of the Seller;

 

(viii)  a copy of the bylaws of the Seller, certified as of the date of this
Agreement by the Secretary or an Assistant Secretary of the Seller;

 

(ix)   a copy of the Articles of Incorporation of the Seller with all amendments
thereto, certified by the appropriate governmental official of the jurisdiction
of its incorporation as of a date acceptable to the Agent in its sole
discretion;

 

 
49

--------------------------------------------------------------------------------

 



 

(x)    a certificate of good standing (or the equivalent thereof) for the Seller
in the jurisdiction of its incorporation, certified by the appropriate
governmental officials as of a date acceptable to the Agent in its sole
discretion;

 

(xi)   evidence reasonably satisfactory to the Agent (i) as to the due filing
and recording in all appropriate offices of all financing statements, (ii) if
there are any Purchased Loans that require the Buyers’ interest to be noted by
book entry, that such book entry has been duly made and (iii) if there is any
“investment property” under the UCC of the State of New York or other applicable
law, that such instruments as are necessary to give the Agent “control” of such
investment property have been duly executed by the Seller and the relevant
securities intermediary;

 

(xii)  copies of an errors and omissions insurance policy or mortgage impairment
insurance policy and blanket bond coverage policy, or certificates in lieu of
policies, providing such insurance coverage as is customary for members of the
Seller’s industry, together with endorsements to such policies naming the Agent
as lender loss payee;

 

(xiii) a favorable written opinion of counsel to the Seller dated on or before
the initial Purchase Date, addressed to the Agent and the Buyers and in form and
substance reasonably satisfactory to the Agent and its legal counsel (a form
containing opinions required to be included therein are set forth in Exhibit B),
specifically stating that the Agent and the Buyers may rely on it;

 

(xiv) payment to the Agent or the Custodian, as applicable, of all fees and
expenses (including the disbursements and reasonable fees of the Agent’s
attorneys) of the Agent and the Buyers payable by the Seller pursuant to Section
9 accrued and billed for to the date of the Seller’s execution and delivery of
this Agreement; and

 

(xv)  to the extent not already obtained, control agreements in form and
substance reasonably satisfactory to the Agent establishing its control of the
Income Account, Escrow Account, Operating Account, Repurchase Settlement Account
and the Funding Account.

 

14.2.     Each Purchase. The obligations of the Buyers (and the Agent on the
Buyers’ behalf) to make any purchase under this Agreement are also subject to
the satisfaction, as of each Purchase Date, of the following additional
conditions precedent:

 

(a)     The Seller shall have delivered to the Agent and the Custodian, the
related Mortgage Loan Transmission Files for the new Mortgage Loans to be
purchased.

 

(b)     Unless the requested Transaction is for the purchase of only Wet Loans,
the Custodian shall have issued its Custodian’s Exception Report (as defined in
the Custody Agreement) relating to the Purchased Loans then owned by the Buyers
— the Agent agrees that, for so long as it is the Custodian, it will not
unreasonably withhold or delay issuing any such Custodian’s Exception Report.

 

 
50

--------------------------------------------------------------------------------

 



 

(c)     The representations and warranties of the Seller contained in this
Agreement and the other Repurchase Documents shall be true and correct in all
material respects as if made on and as of each Purchase Date unless specifically
stated to relate to an earlier date.

 

(d)     The Seller shall have performed all agreements to be performed by it
under this Agreement, the Custody Agreement and all other Repurchase Documents,
as well as under all Investor Commitments that the Seller has represented to the
Agent and the Buyers cover any of the Purchased Loans, and after the requested
Transaction shall have been executed, no Default or Event of Default will exist
that the Agent has not declared in writing to have been waived or cured, nor
will any default exist under any such Investor Commitments.

 

(e)     The Seller shall not have incurred any material liabilities, direct or
contingent, other than in the ordinary course of its business, and no
liabilities (whether or not in the ordinary course of business) shall exist that
adversely and materially affect any of the Central Elements in respect of the
Seller or any of its Subsidiaries since the dates of the Seller’s Financial
Statements most recently theretofore delivered to the Buyers.

 

(f)      The Seller shall have paid the fees then due and payable in accordance
with Section 9.

 

(g)     Prior to the execution of the requested Transaction, no Default or Event
of Default shall have occurred or will occur after giving effect to such
Transaction, that the Agent has not declared in writing to have been waived or
cured.

 

(h)     The requested Transaction will not result in the violation of any
applicable law.

 

(i)      The Agent shall have received such other documents, if any, as shall be
specified by the Agent.

 

(j)      No Margin Deficit exists or will exist after giving effect to such
Transaction.

 

(k)     Such Transaction shall occur on or before the Termination Date.

 

(l)      After giving effect to such Transaction, none of the Sublimits set
forth in Section 4.2 shall be exceeded.

 

(m)    For any Transaction involving a Wet Loan, (i) unless the closing title
agency or attorney has previously signed an agreement with the Agent
acknowledging funds received from the Agent for the purchase of such Wet Loan
are held by such title agency or attorney in trust for and as the property of
the Agent until such Wet Loan is closed and purchased by the Agent for the
benefit of the Buyers and that any such funds so received shall be returned to
the Agent for the benefit of the Buyers if the Mortgage Loan that is proposed to
be so purchased as a Wet Loan does not close on the proposed Purchase Date, and
(ii) the Seller shall have delivered to such closing title agency or attorney an
instruction letter stating that funds received from the Agent for the purchase
of such Wet Loan are held by such title agency or attorney in trust for and as
the property of the Agent until such Wet Loan is closed and purchased by the
Agent for the benefit of the Buyers and that any such funds so received shall be
returned to the Agent for the benefit of the Buyers if the Mortgage Loan that is
proposed to be so purchased as a Wet Loan does not close on the proposed
Purchase Date.

 

 
51

--------------------------------------------------------------------------------

 



 

15     Representations, Warranties and Covenants.

 

15.1.     Buyers, Agent and Seller Representations. The Buyers, the Agent and
the Seller each represents and warrants, and shall on and as of the Purchase
Date of any Transaction be deemed to represent and warrant, to the others that:

 

(a)     it is duly authorized to execute and deliver this Agreement, to enter
into the Transactions and to perform its obligations hereunder and has taken all
necessary action to authorize such execution, delivery and performance;

 

(b)     it will engage in such Transactions as principal (or, in the case of the
Agent, and in respect of any other party if agreed in writing in advance of any
Transaction by the other parties hereto, as agent for a disclosed principal);

 

(c)     the person signing this Agreement on its behalf is duly authorized to do
so on its behalf (or on behalf of any such disclosed principal);

 

(d)     it has obtained all authorizations of any governmental body required in
connection with this Agreement and the Transactions and such authorizations are
in full force and effect; and

 

(e)     the execution, delivery and performance of this Agreement and the
Transactions hereunder will not violate any law, ordinance, charter, by-law or
rule applicable to it or any agreement by which it is bound or by which any of
its assets are affected.

 

15.2.     Additional Seller Representations. With regard to:

 

(i)      Purchased Loans, on and as of the Purchase Date of any Transaction;

 

(ii)     Eligible Loans substituted pursuant to Section 11, on and as of the
date of their substitution; and

 

(iii)     Additional Purchased Loans submitted pursuant to Section 6.1, on and
as of the date of their transfer to the Custodian

 

the Seller hereby represents and warrants to the Buyers and the Agent, as
follows:

 

(a)     Documents Genuine. The documents delivered or disclosed by the Seller to
the Agent or the Buyers pursuant to this Agreement or the Custody Agreement are
either original documents or genuine and true copies thereof.

 

 
52

--------------------------------------------------------------------------------

 



 

(b)     No Securities to be Acquired with Purchased Loan Sale Proceeds. None of
the Purchase Price for any Eligible Loan will be used either directly or
indirectly to acquire any security, as that term is defined in Regulation T, and
the Seller has not taken any action that might cause any Transaction to violate
Regulation T, Regulation U or Regulation X.

 

(c)     Organization; Good Standing; Subsidiaries. The Seller is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Colorado, and each of the Seller’s Subsidiaries is a corporation,
partnership or limited liability company duly formed, validly existing and in
good standing under the laws of the jurisdiction of its incorporation, formation
or organization. The Seller has furnished to the Agent a true and complete copy
of its Organizational Documents as in effect as of the date of this Agreement,
including all amendments thereto, and agrees to furnish to the Agent a true and
complete copy of any amendment adopted after the Effective Date promptly after
it is adopted. The Seller and its Subsidiaries each has the full legal power and
authority to own its properties and to carry on its business as currently
conducted and each is duly qualified to do business as a limited partnership or
foreign corporation or (in the case of any limited liability company
Subsidiaries) limited liability company and in good standing in each
jurisdiction in which the ownership of its property or the transaction of its
business makes such qualification necessary, except in jurisdictions, if any,
where a failure to be qualified, licensed or in good standing could not
reasonably be expected to have a material adverse effect on any of the Central
Elements in respect of the Seller or any of its Subsidiaries. The Seller does
not have any Subsidiaries except as set forth on Exhibit D or as have been
disclosed by the Seller to the Agent in writing after the Effective Date.
Exhibit D states the name of each such Subsidiary as of the Effective Date,
place of organization, each state in which it is qualified as a foreign entity
and the percentage ownership of the capital stock or other indicia of equity of
each such Subsidiary by the Seller.

 

(d)     Authorization and Enforceability. The Seller has the power and authority
to execute, deliver and perform this Agreement, the Custody Agreement and all
other Repurchase Documents to which it is a party or in which it joins or has
joined. The execution, delivery and performance by the Seller of this Agreement,
the Custody Agreement and all other Repurchase Documents to which it is a party
have each been duly and validly authorized by all necessary corporate action on
the part of the Seller (none of which has been modified or rescinded, and all of
which are in full force and effect) and do not and will not (i) conflict with or
violate any Legal Requirement, (ii) conflict with or violate the Organizational
Documents of the Seller, (iii) conflict with or result in a breach of or
constitute a default under any agreement, instrument or indenture binding on the
Seller or (iv) require any consent under any such agreement, instrument or
indenture, where the conflict, violation, breach, default or nonconsent could
reasonably be expected to have a material adverse effect on any of the Central
Elements in respect of the Seller or any of its Subsidiaries, or result in the
creation of any Lien upon any property or assets of the Seller, or result in or
permit the acceleration of any debt of the Seller pursuant to any agreement,
instrument or indenture to which the Seller is a party or by which the Seller or
its property may be bound or affected. This Agreement, the Custody Agreement and
all other Repurchase Documents constitute the legal, valid, and binding
obligations of the Seller enforceable in accordance with their respective terms,
except as limited by bankruptcy, insolvency or other such laws affecting the
enforcement of creditors’ rights generally.

 

 
53

--------------------------------------------------------------------------------

 



 

(e)     Approvals. Neither the execution and delivery of this Agreement, the
Custody Agreement and all other Repurchase Documents nor the performance of the
Seller’s obligations under such Repurchase Documents requires any license,
consent, approval or other action of any state or federal agency or governmental
or regulatory authority other than (i) those that have been obtained or will be
obtained by the time required and that remain in full force and effect,
(ii) those for which the Seller’s failure to obtain them could not reasonably be
expected to have a material adverse effect on any of the Central Elements in
respect of the Seller or any of its Subsidiaries and (iii) the filing of any
financing statements.

 

(f)     Financial Condition. The consolidated balance sheet of the Seller (and,
to the extent applicable, the Seller’s consolidated Subsidiaries) and the
related statements of income, changes in stockholders’ equity, cash flows and
Mortgage Loan production (“Financial Statements”) for the fiscal year ended on
the Statement Date (the “Statement Date Financial Statements”) heretofore
furnished to the Agent and the Buyers, fairly present the financial condition of
the Seller (and the Seller’s consolidated Subsidiaries) as of the Statement Date
and the results of their operations for the fiscal period ended on the Statement
Date. On the Statement Date, the Seller did not have either any known material
liabilities, direct or indirect, fixed or contingent, matured or unmatured,
other than the contingent liabilities (if any) set forth on Schedule 15.2(f),
obligations under Permitted Letters of Credit and contingent liability on
endorsements of negotiable instruments for deposit or collection in the ordinary
course of business, or any known material liabilities for sales, long-term
leases or unusual forward or long-term commitments, which are not disclosed by
the Statement Date Financial Statements or reserved against in them or that have
not been otherwise disclosed to the Buyers in writing. Each of the Seller and
each of its Subsidiaries is Solvent, and since the Statement Date, (i) there has
been no material adverse change in any of the Central Elements in respect of the
Seller or any of its Subsidiaries, taken as a whole, nor is the Seller aware of
any state of facts which (with or without notice, the lapse of time or both)
would or could reasonably be expected to result in any such material adverse
change, and (ii) there have been no unrealized or anticipated losses from any
loans, advances or other commitments of the Seller that have resulted in a
material adverse change in the Central Elements in respect of the Seller or any
of its Subsidiaries, taken as a whole, except for the material adverse changes
and losses (if any) that are summarized in Schedule 15.2(f).

 

(g)     Litigation. Except as disclosed on Schedule 15.2(g) or except as
disclosed in the Statement Date Financial Statements or the most recent
Financial Statements furnished to the Agent and the Buyers (whichever is more
current), there are no actions, claims, suits or proceedings pending, or to the
knowledge of the Seller, threatened against or affecting the Seller or any of
its Subsidiaries in any court, before any other Governmental Authority or before
any arbitrator or in any other dispute resolution forum that, if adversely
determined, could reasonably be expected to result in a material adverse effect
on any of the Central Elements in respect of the Seller or any of its
Subsidiaries, taken as a whole.

 

 
54

--------------------------------------------------------------------------------

 



 

(h)     Licensing. The Seller, and any subservicer of its Mortgage Loans are
duly registered as mortgage lenders, bankers or servicers in each state in which
Mortgage Loans have been or are from time to time originated, to the extent such
registration is required by any applicable Legal Requirement, except where the
failure to register could not reasonably be expected to result in a material
adverse effect on any of the Central Elements in respect of the Seller and its
Subsidiaries, taken as a whole, or such subservicer.

 

(i)      Compliance with Applicable Laws. Neither the Seller nor any of its
Subsidiaries is in violation of any provision of any law, or any judgment,
award, rule, regulation, order, decree, writ or injunction of any court, other
Governmental Authority or public regulatory body that could reasonably be
expected to have a material adverse effect on any of the Central Elements in
respect of the Seller and its Subsidiaries, taken as a whole. The Seller, its
Subsidiaries and their respective officers and employees and to the knowledge of
the Seller its directors and agents, are in compliance with Anti-Corruption Laws
and applicable Sanctions in all material respects. None of the Seller, any
Subsidiary or to the knowledge of the Seller or such Subsidiary any of their
respective directors, officers or employees is a Sanctioned Person. No
Transaction, use of the proceeds of any Transaction or other transactions
contemplated hereby will violate Anti-Corruption Laws or applicable Sanctions.
The Seller and its Subsidiaries are in compliance in all material respects with
the PATRIOT Act to the extent applicable to the Seller and its Subsidiaries.
Neither any Transaction nor the use of the proceeds thereof will violate the
PATRIOT Act, the Trading with the Enemy Act, as amended, or any of the foreign
assets control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or successor statute thereto.

 

(j)     Regulation U. The Seller is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock, and no part of the proceeds of any
Transactions directly or indirectly made available to or received by the Seller
or for its account will be used, directly or indirectly, for the purpose of
purchasing or carrying any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock or for the purpose of
reducing or retiring any debt that was originally incurred to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or that would constitute this transaction a “purpose
credit” within the meaning of Regulation U, as now or hereafter in effect.

 

(k)     Investment Company Act. The Seller is not required to be registered as
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

(l)      Payment of Taxes. All tax returns required to be filed by the Seller
and each Subsidiary in any jurisdiction have been filed or extended and all
taxes, assessments, fees and other governmental charges upon the Seller and each
Subsidiary or upon any of its properties, income or franchises have been paid
prior to the time that such taxes could give rise to a Lien thereon, unless
protested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been established on the books of the
Seller or such Subsidiary. Neither the Seller nor any Subsidiary has any
knowledge of any tax assessment against the Seller or any Subsidiary.

 

 
55

--------------------------------------------------------------------------------

 



 

(m)     Agreements. Neither the Seller nor any of its Subsidiaries is a party to
any agreement, instrument or indenture or subject to any restriction, in each
case materially and adversely affecting any of the Central Elements in respect
of the Seller and its Subsidiaries, taken as a whole, except as disclosed in
(i) the Statement Date Financial Statements, or (ii) Schedule 15.2(f). Neither
the Seller nor any Subsidiary is in default in the performance, observance or
fulfillment of any of its obligations, covenants or conditions contained in any
agreement, instrument or indenture that could reasonably be expected to have a
material adverse effect on any of the Central Elements in respect of the Seller
and its Subsidiaries, taken as a whole. No holder of the Seller’s or any such
Subsidiary’s debt or other obligations has given notice of any asserted default
that could reasonably be expected to have a material adverse effect on any of
the Central Elements in respect of the Seller or any of its Subsidiaries, taken
as a whole. No liquidation or dissolution of the Seller is pending or, to the
Seller’s knowledge, threatened and no liquidation or dissolution of any
Subsidiary is pending or, to Seller’s knowledge, threatened that could
reasonably be expected to have a material adverse effect on any of the Central
Elements in respect of the Seller or any of its Subsidiaries, taken as a whole.
No receivership, insolvency, bankruptcy, reorganization or other similar
proceedings relative to the Seller or any of its properties is pending, or to
the Seller’s knowledge, threatened. No receivership, insolvency, bankruptcy,
reorganization or other similar proceedings relative to any Subsidiary of the
Seller or any of its properties is pending, or to the Seller’s knowledge,
threatened that could reasonably be expected to have a material adverse effect
on any of the Central Elements in respect of the Seller or any of its
Subsidiaries, taken as a whole.

 

(n)     Title to Properties. The Seller and each of its Subsidiaries has good,
valid, insurable (in the case of real property) and marketable title to all of
its material Properties and assets (whether real or personal, tangible or
intangible) that are reflected on or referred to in the Statement Date Financial
Statements or in the more current Financial Statements (if any) most recently
furnished to the Buyer after the Effective Date, except for such properties and
assets as have been disposed of since the date of such current Financial
Statements either in the ordinary course of business or because they were no
longer used or useful in the conduct of its business, and all such Properties
and assets are free and clear of all Liens except for (i) the lien of current
(nondelinquent) real and personal property taxes and assessments,
(ii) covenants, conditions and restrictions, rights of way, easements and other
matters to which like properties are commonly subject that do not materially
interfere with the use of the property as it is currently being used and
(iii) such other Liens, if any, as are disclosed in such Financial Statements or
on Schedule 15.2 (n) and Permitted Encumbrances.

 

 
56

--------------------------------------------------------------------------------

 



 

(o)     The Seller’s Address. The Seller’s chief executive office and principal
place of business are at 4350 S. Monaco Street, Denver, CO 80237, or at such
other address as shall have been set forth in a written notice to the Agent
given subsequent to the Effective Date and at least ten (10) Business Days
before such notice’s effective date.

 

(p)     ERISA. The Seller does not maintain any ERISA Plans and shall not adopt
or agree to maintain or contribute to an ERISA Plan. The Seller shall promptly
notify the Agent and each Buyer in writing in the event an ERISA Affiliate
adopts an ERISA Plan. The Seller is not an employer under any Multiemployer Plan
or any other Plan subject to Title IV of ERISA.

 

(q)     Commissions. Neither the Seller nor any of its Affiliates have dealt
with any broker, investment banker, agent or other person, except for the Agent
and the Buyers, who may be entitled to any commissions or compensation in
connection with the sale of Purchased Loans pursuant to this Agreement.

 

(r)     Full Disclosure. Each material fact or condition relating to the
Repurchase Documents and the Central Elements has been disclosed in writing to
the Agent. All information previously furnished by the Seller and its
Subsidiaries to the Agent in connection with the Repurchase Documents was and
all information furnished in the future by the Seller and its Subsidiaries to
the Agent or the Buyers will be true and accurate in all material respects or
based on reasonable estimates on the date the information is stated or
certified. To the best knowledge of the Seller, neither the financial statements
referred to in Section 15.2(f) , nor any Request/Confirmation, officer’s
certificate or any other report or statement delivered by the Seller and its
Subsidiaries to the Agent in connection with this Agreement, contains any untrue
statement of material fact.

 

15.3.     Special Representations Relating to the Purchased Loans. The
representations and warranties concerning each Purchased Loan, as set forth on
Schedule 15.3 hereto, are incorporated herein.

 

15.4.     Representations and Warranties Relating to Specific Transactions. At
the time each Mortgage Loan Transmission File is provided to the Agent, the
Buyers and/or the Custodian, the following are true with respect to each of the
Mortgage Loans listed on the Mortgage Loan Transmission File:

 

(a)     the Basic Papers have been or will be executed and delivered by all
appropriate Persons;

 

(b)     the Seller is electronically communicating to the Custodian a complete
Mortgage Loan Transmission File, and the information stated for such Mortgage
Loan in such standard Mortgage Loan Transmission File is correct and complete in
accordance with the Record Layout;

 

(c)     such Mortgage Loan has been (or will be) originated, closed, funded and
(if applicable) negotiated and assigned to the Seller;

 

 
57

--------------------------------------------------------------------------------

 



 

(d)     for each such Mortgage Loan being offered as a Dry Loan, the Basic
Papers are being concurrently delivered to the Custodian;

 

(e)     for each Mortgage Loan being offered as a Wet Loan, the complete File
for such Mortgage Loan, including all Basic Papers and all Supplemental Papers,
is or will be in the possession of either that Mortgage Loan’s closer, or the
Seller, its Basic Papers are in the process of being delivered to the Custodian
and such Basic Papers will be delivered to the Custodian on or before seven (7)
Business Days after the Purchase Date specified above;

 

(f)     no default or Event of Default has occurred and is continuing and there
has been no material adverse change in any of the Central Elements in respect of
the Seller or any of its Subsidiaries since the date of the Seller’s most recent
annual audited Financial Statements that have been delivered to the Agent and
the Buyers;

 

(g)     all items that the Seller is required to furnish to the Buyers, the
Agent or the Custodian in connection with the requested Transaction and
otherwise have been delivered, or will be delivered before the Purchase Date
with respect to such Transaction, in all respects as required by this Agreement
and the other Repurchase Documents. All documentation described or referred to
in the Mortgage Loan Transmission File submitted to the Agent conforms in all
respects with all applicable requirements of this Agreement and the other
Repurchase Documents; and

 

(h)     none of the Purchased Loans (including, but not limited to, the
Purchased Loans identified in the Mortgage Loan Transmission File) has been sold
to any Person other than the Buyers, is pledged to any Person other than the
Agent, for the benefit of itself and the Buyers, or supports any borrowing or
repurchase agreement funding other than purchases under this Agreement.

 

15.5.     Survival. All representations and warranties by the Seller shall
survive delivery of the Repurchase Documents and the sales of the Purchased
Loans, and any investigation at any time made by or on behalf of the Buyers or
the Agent shall not diminish any Buyer’s or the Agent’s right to rely on them.

 

16     Affirmative Covenants.

 

The Seller agrees that, for so long as the Commitments are outstanding or either
(i) there are any Purchased Loans that have not been repurchased by the Seller
or (ii) any of the Seller’s Obligations remain to be paid or performed under
this Agreement or any of the other Repurchase Documents:

 

16.1.     Reserved.

 

16.2.     Office of Foreign Assets Control and USA Patriot Act

 

The Seller shall not request any Transaction, and the Seller shall not use and
shall ensure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Transaction
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or (ii) in any manner that would result in
the violation of any applicable Sanctions. The Seller shall, and shall cause
each Subsidiary to, comply in all material respects with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject including, without limitation, Anti-Corruption Laws and
applicable Sanctions. The Seller shall, and shall cause each Subsidiary to,
provide such information and take such actions as are reasonably requested by
the Agent or any Buyer in order to assist the Agent and the Buyers in
maintaining compliance with the Patriot Act.

 

 
58

--------------------------------------------------------------------------------

 



 

16.3.     Financial Statements. The Seller will deliver to the Agent who will
post the same for viewing by all Buyers on a secure internet site within one
Business Day of receipt:

 

(a)       As soon as available and in any event within thirty (30) days after
the end of each month (including each quarter end and year end month), Financial
Statements for the Seller and its Subsidiaries for the month just ended, all in
reasonable detail, and certified by its vice president-finance or other
acceptable person that, such Financial Statements were prepared in accordance
with GAAP and present fairly in all material respects the Seller’s and its
consolidated Subsidiaries’ financial condition as of the date thereof and the
results of their operations for the period covered, subject, however, to
adjustments required by FAS-91 and normal year-end audit adjustments and the
omission of notes to the Financial Statements.

 

(b)       As soon as available and in any event within ninety (90) days after
the close of each of its fiscal years, audited consolidated and consolidating
Financial Statements for the Seller and its consolidated Subsidiaries for such
year, and the related balance sheet as at the end of such year (setting forth in
comparative form the corresponding figures as of the end of and for the
preceding fiscal year), all in reasonable detail, prepared in accordance with
GAAP and with all notes, and accompanied by:

 

(i)     a report and clean and unqualified opinion of a firm of independent
certified public accountants of recognized standing selected by the Seller and
reasonably acceptable to the Agent (as of the Effective Date, Ernst & Young, LLP
is acceptable to the Agent), stating that such accountants have audited such
Financial Statements in accordance with generally accepted auditing standards
and that, in their opinion, such Financial Statements present fairly, in all
material respects, the consolidated financial condition of the Seller and its
consolidated Subsidiaries as of the date thereof and the consolidated results of
its operations and cash flows for the periods covered thereby in conformity with
GAAP;

 

(ii)    any management letters, management reports or other supplementary
comments or reports delivered in conjunction with the report and opinion in
Section 16.3(b)(i) by such accountants to management or the board of directors
of the Seller; and

 

(iii)    a certificate signed by the vice president-finance or other acceptable
person of the Seller stating that said Financial Statements fairly present the
consolidated financial condition and results of operations (for the Seller and
its consolidated Subsidiaries) as at the end of, and for, such year.

 

 
59

--------------------------------------------------------------------------------

 



 

The Seller also agrees to provide to the Agent and the Buyers such other
information related to such annual reports or concerning the Seller’s finances
or operations as the Agent or any Buyer may from time to time reasonably
request.

 

(c)     Financial Officer’s Certificate. Together with each of the monthly and
annual Financial Statements required by Sections 16.3(a), and 16.3(b) above, a
certificate of the Seller’s vice president-finance or other acceptable person in
the form of Exhibit C, among other things, (i) setting forth in reasonable
detail all calculations necessary to show (A) the HUD Compare Ratio and (B)
whether the Seller is in compliance with the requirements of Sections 17.12,
17.13, 17.14 and 17.15 of this Agreement or, if the Seller is not in compliance,
showing the extent of noncompliance and specifying the period of noncompliance
and what actions the Seller proposes to take with respect thereto and
(ii) stating that the terms of this Agreement have been reviewed by such officer
or under his or her supervision, and that he or she has made or caused to be
made under his or her supervision, a review in reasonable detail of the
transactions and the condition of the Seller during the accounting period
covered by such Financial Statements and that such review does not disclose the
existence during or at the end of such accounting period and that such officer
does not have knowledge of the existence as of the date of the Officer’s
Certificate of any Event of Default or Default or, if any Event of Default or
Default existed or exists, specifying the nature and period of its existence and
what action the Seller has taken, is taking and proposes to take with respect to
it.

 

16.4.     Financial Statements Will Be Accurate. The Seller agrees that all
Financial Statements and reports of auditors furnished to the Agent and the
Buyers will be prepared in accordance with GAAP, applied on a basis consistent
with that applied in preparing the Statement Date Financial Statements as at the
date thereof and for the period then ended, subject, however for Financial
Statements other than year-end statements to year-end audit adjustments and the
omission of footnotes.

 

16.5.     Other Reports. The Seller will promptly furnish to the Agent from time
to time information regarding the business and affairs of the Seller (and, upon
the written request of any Buyer, such information reasonably requested by such
Buyer), including the following and such other information as the Agent may from
time to time reasonably request (each report required must be signed by a duly
authorized officer of the Seller, and the Agent and the Buyers will have no
responsibility to verify or track any of the items referenced or conclusions
stated in such reports or to verify the authority of its signer):

 

(a)     A report of Purchased Loans prepaid in full, on or before one (1)
Business Day after prepayment of any one or more Purchased Loans is reported to
the Seller internally or by any Servicer or the Seller’s Subservicer (and the
Seller, as applicable, will require each such Servicer and Subservicer to
promptly make such reports to the Seller, as applicable).

 

 
60

--------------------------------------------------------------------------------

 



 

(b)     Monthly with the certificate required by Section 16.3(c), a report
attached to Exhibit C summarizing (i) notices received by the Seller requesting
or demanding that the Seller repurchase (or pay indemnity or other compensation
in respect of) Mortgage Loans previously sold or otherwise disposed of by the
Seller to any investor or other Person pursuant to any express or implied
repurchase or indemnity obligation (whether absolute or contingent and whether
or not the Seller is contesting or intends to contest such request or demand)
and (ii) actual repurchase and indemnity payments made by the Seller to any
Person.

 

(c)     Monthly with the certificate required under Section 16.3(c), a Purchased
Loans Curtailment Report.

 

(d)     Monthly, a summary of the Seller’s other repurchase, reverse repurchase
or asset warehousing facilities. Such report shall be in form and format
reasonably acceptable to the requesting party and include the total amount
available, amount outstanding and maturity date of each of such facilities, the
counterparties and whether such facilities are committed or uncommitted.

 

(e)     Such other reports by the Seller in respect of the Purchased Loans, in
such detail and at such times as the Agent or any Buyer in its reasonable
discretion may request at any time or from time to time.

 

(f)      As soon as practicable and in any event within one hundred twenty (120)
days after the beginning of each fiscal year of the Seller, projected financial
information for the fiscal year consisting of income statements, statements of
cash flow and loan production estimates for each month in such fiscal year and a
projected balance sheet of the Seller as at the end of each month, together with
supporting assumptions, all in reasonable detail and reasonably satisfactory in
scope to the Agent.

 

(g)     As soon as available and in any event no later than the first Business
Day of the following week, the Seller’s internally generated “marketing position
report” and summary showing the Seller’s pipeline and inventory and, with
respect to each Investor Commitment, the type, expiration date, price, interest
rate and/or required yield, and the original amount or aggregate thereof and the
portions thereof that have been utilized and the portions thereof that remain
available, together with a calculation of the “weighted average price” of all
Investor Commitments as of the end of such week.

 

(h)     Upon request of the Agent from time to time and in any event in
connection with the annual financial statements described in Section 16.3(b) a
list of Permitted Letters of Credit reflecting the changes, if any, from the
previously provided list of Permitted Letters of Credit.

 

16.6.     Maintain Existence and Statuses; Conduct of Business. The Seller
agrees to preserve and maintain its existence in good standing and all of its
rights, privileges, licenses and franchises necessary or desirable in the normal
conduct of its business except where the failure to maintain such rights,
privileges, licenses or franchises could not reasonably be expected to have a
material adverse effect on any of the Central Elements in respect of the Seller
or any of its Subsidiaries, and the Seller will continue in the residential
mortgage lending business as its principal and core business.

 

 
61

--------------------------------------------------------------------------------

 



 

16.7.     Compliance with Applicable Laws. The Seller and its Subsidiaries will
comply with all applicable Legal Requirements, the breach of which could
reasonably be expected to materially adversely affect any of the Central
Elements with respect to the Seller and its Subsidiaries, taken as a whole,
except where contested in good faith.

 

16.8.     Inspection of Properties and Books; Protection of Seller’s Proprietary
Information; Buyers’ Due Diligence of Seller.

 

(a)     The Seller agrees to permit the Agent and the Buyers, subject to the
provisions of Section 16.9, to perform continuing loan level due diligence
reviews with respect to the Purchased Loans, for purposes of verifying
compliance with the representations, warranties and specifications made in this
Agreement or otherwise, and the Seller agrees that upon reasonable prior notice
to the Seller, the Agent or their authorized representatives will be permitted
timely and reasonable access to examine, inspect, and make copies and extracts
of, the related mortgage loan files and any and all documents, records,
agreements, instruments or information relating to such Purchased Loans in the
possession or under the control of the Seller, any Servicer or the Custodian.
The Seller also shall make available to the Agent a knowledgeable financial or
accounting officer for the purpose of answering questions respecting the
mortgage loan files and the Purchased Loans. Without limiting the generality of
the foregoing, the Seller acknowledges that the Buyers may purchase Eligible
Loans from the Seller based solely upon the information provided by the Seller
to the Agent in the Mortgage Loan Transmission File and the representations,
warranties and covenants contained in this Agreement, and that the Agent and the
Buyers, at their option, have the right at any time with reasonable prior notice
to conduct a partial or complete due diligence review on some or all of the
Purchased Loans prior to or following their purchase in a Transaction, including
ordering new credit reports and new appraisals on any property securing any
Purchased Loan and otherwise re-generating the information used to originate
such Purchased Loan. Notwithstanding any provision to the contrary herein
regarding reasonable prior notice, if an Event of Default in respect of the
Seller shall have occurred and be continuing, then the Agent, upon notice to the
Seller, shall have the right to immediate access and review of the Seller and
the loan information contemplated in this Section 16.8(a), provided that to the
extent that the Seller does not have possession of such loan information, the
Seller shall cause the applicable Servicer or Subservicer to provide the Agent
and the Buyers with access and review of such loan information within a
reasonable period of time, but not to exceed any prior notification time
provided under the related Servicing Agreement with such Servicer or
Subservicer. The Agent may conduct the due diligence review of such Purchased
Loans itself or engage a third party underwriter selected by the Agent to
perform such review. The Seller agrees to, and to cause any relevant Servicer
and its Subservicer to, reasonably cooperate with the Agent and any third party
underwriter in connection with such due diligence review, including providing
the Agent and any third party underwriter with access to any and all documents,
records, agreements, instruments or information relating to such Purchased Loans
in the possession, or under the control, of the Seller, such Servicer and such
Subservicer. The Seller agrees to pay all costs and expenses of the Agent and,
if a Default or Event of Default has occurred and is continuing, any Buyer,
incurred in the exercise of their rights pursuant to this Section 16.8(a). Such
visits shall be coordinated by the Agent.

 

 
62

--------------------------------------------------------------------------------

 



 

(b)     The Seller agrees to permit authorized representatives of the Agent and
each Buyer, at such Buyer’s expense except after the occurrence and during the
continuance of a Default or Event of Default, to discuss onsite the business,
operations, assets and financial condition of the Seller and its Subsidiaries
with their respective officers, employees and independent accountants and to
examine their books of account and make copies or extracts of them, all at such
reasonable times and upon such reasonable notice as the Agent or any Buyer may
request, for any or all of the purposes of ordinary diligence, performing the
Buyers’ duties (and any of the Seller’s duties that the Seller has not
performed) and enforcing the Buyers’ and the Agent’s rights under this
Agreement. To the extent that it is commercially reasonable, any Buyer that
desires to act under this Section 16.8(b) shall do so either through the Agent,
or with the coordination of the Agent, and to the extent that it is not
commercially reasonable for a Buyer to do so, such Buyer may only act under this
Section 16.8(b) one (1) time in any consecutive six (6) month period and, unless
such Buyer is the Person serving as the Agent, at such Buyer’s expense (or,
after the occurrence and during the continuance of a Default or Event of
Default, at the Seller’s expense). The Agent or the Buyer acting will notify the
Seller before contacting the Seller’s accountants and the Seller may have its
representatives in attendance at any meetings between the officers or other
representatives of the Agent or any Buyer and such accountants held in
accordance with this authorization. The Agent and each Buyer agrees that it will
prevent disclosure by itself or its authorized representatives to third parties
of any proprietary information it has received pursuant to this Agreement and
will maintain the confidential nature of such material; provided that this
restriction shall not apply to information that (i) at the time in question has
already entered the public domain, (ii) is required to be disclosed by any Legal
Requirement (including pursuant to any examination, inspection or investigation
by any Governmental Authority having regulatory jurisdiction over any Buyer or
the Agent), (iii) is furnished by the Agent, or any Buyer to purchasers or
prospective purchasers of participations or interests in the Purchased Loans so
long as such purchasers and prospective purchasers have agreed to be subject to
restrictions substantially identical to those contained in this sentence,
(iv) the disclosure of which the Agent and the Buyers deem necessary to market
or sell Purchased Loans or to enforce or exercise their rights under any
Repurchase Document as long as any recipients have agreed to be subject to
restrictions substantially similar to those in this sentence, or (v) is
disclosed by any Buyer to its attorneys, employees, agents and auditors during
the performance of their respective duties, subject to the restrictions set
forth in this sentence.

 

 
63

--------------------------------------------------------------------------------

 



 

16.9.     Privacy of Customer Information. The Seller’s Customer Information in
the possession of the Agent or the Buyers, other than information independently
obtained by the Agent or the Buyers and not derived in any manner from or using
information obtained under or in connection with this Agreement, is and shall
remain confidential and proprietary information of the Seller. Except in
accordance with this Section 16.9, the Agent and the Buyers shall not use any
Seller’s Customer Information for any purpose, including the marketing of
products or services to, or the solicitation of business from, Customers, or
disclose any Seller’s Customer Information to any Person, including any of the
Agent’s or the Buyers’ employees, agents or contractors or any third party not
affiliated with the Agent or a Buyer. The Agent and the Buyers may use or
disclose the Seller’s Customer Information only to the extent necessary (i) for
examination and audit of the Agent’s or the Buyers’ respective activities, books
and records by their regulatory authorities, (ii) to market or sell Purchased
Loans or to enforce or exercise their rights under any Repurchase Document,
(iii) to carry out the Agent’s, the Buyers’ and the Custodian’s express rights
and obligations under this Agreement and the other Repurchase Documents
(including providing the Seller’s Customer Information to Approved Investors),
or (iv) in connection with an assignment or participation as authorized by
Section 22 or in connection with any hedging transaction related to the
Purchased Loans and for no other purpose; provided that the Agent and the Buyers
may also use and disclose the Seller’s Customer Information as expressly
permitted by the Seller in writing, to the extent that such express permission
is in accordance with the Privacy Requirements. The Agent and the Buyers shall
ensure that each Person to which the Agent or a Buyer intends to disclose the
Seller’s Customer Information, before any such disclosure of information, agrees
to keep confidential any such Seller’s Customer Information and to use or
disclose such Seller’s Customer Information only to the extent necessary to
protect or exercise the Agent’s, the Buyers’ or the Custodian’s rights and
privileges, or to carry out the Agent’s, the Buyers’ and the Custodian’s express
obligations, under this Agreement and the other Repurchase Documents (including
providing the Seller’s Customer Information to Approved Investors). The Agent
agrees to maintain an Information Security Program and to assess, manage and
control risks relating to the security and confidentiality of the Seller’s
Customer Information pursuant to such program in the same manner as the Agent
does in respect of its own customers’ information, and shall implement the
standards relating to such risks in the manner set forth in the Interagency
Guidelines Establishing Standards for Safeguarding Company Customer Information
set forth in 12 CFR Parts 30, 208, 211, 225, 263, 308, 364, 568 and 570. Without
limiting the scope of the foregoing sentence, the Agent and the Buyers shall use
at least the same physical and other security measures to protect all of the
Seller’s Customer Information in their possession or control as each of them
uses for its own customers’ confidential and proprietary information.

 

16.10.    Notice of Suits, Etc. and Notice. The Seller will, as soon as
reasonably practical and in any case no later than three (3) Business Days next
following the day when the Seller first learns of it, give written notice to the
Agent and the Buyers of:

 

(a)       any material action, suit or proceeding instituted by or against the
Seller or any of its Subsidiaries in any federal or state court or before any
commission, regulatory body or Governmental Authority, or if any such
proceedings are threatened against the Seller or any of its Subsidiaries, in a
writing containing the applicable details;

 

(b)       the filing, recording or assessment of any material federal, state or
local tax lien against the Seller or any of its Subsidiaries or any assets of
any of them;

 

(c)       the occurrence of any Event of Default;

 

(d)       the occurrence of any Default;

 

 
64

--------------------------------------------------------------------------------

 



 

(e)       the termination of, or the occurrence of any event which, with or
without notice or lapse of time or both, would constitute a default under the
Custody Agreement;

 

(f)        the occurrence of:

 

(i)     any event that, with or without notice or lapse of time or both, would
constitute a default under, or permit the acceleration or termination of, any
other agreement, instrument or indenture to which the Seller or any of its
Subsidiaries is a party or to which any of them or any of their properties or
assets may be subject if either (A) the effect of any such default is or if
uncured and unwaived after notice, the lapse of time or both, would be to cause,
or to permit any other party to such agreement, instrument or indenture (or a
trustee on behalf of such a party) to cause, Debt of the Seller or any of its
Subsidiaries to become or be declared due before its stated maturity or (B) such
default, if uncured and unwaived after any relevant notice, the lapse of time or
both, could reasonably be expected to result in a material adverse effect on any
of the Central Elements in respect of the Seller or any of its Subsidiaries;

 

(ii)     any margin call requiring the Seller to make a payment with respect to
any credit facility or repurchase facility for financing Mortgage Loans or MBS;

 

(iii)    the acceleration of any material Debt obligation of the Seller or the
termination of any credit facility of the Seller;

 

(iv)    any other action, event or condition of any nature (excluding general
economic conditions) that, if unremedied after any relevant notice, lapse of
time or both, could reasonably be expected to result in either (A) the Seller’s
being in breach of or out of compliance with any provision of Sections 17.12,
17.13, 17.14 and 17.15 (Financial Covenants) or (B) a material adverse effect on
any of the Central Elements in respect of the Seller or any of its Subsidiaries;

 

(v)     the curing by the Seller, or the waiver by the other party to the
relevant agreement, instrument or indenture, of any event described in Section
16.10(f)(i) and, in the case of curing, whether the event was cured before any
applicable grace or notice and opportunity to cure period had expired; or

 

(vi)    any Prohibited Transaction with respect to any Plan, specifying the
nature of the Prohibited Transaction and what action the Seller proposes to take
with respect to it.

 

16.11.    Payment of Taxes, Etc. The Seller will, and will cause each of its
Subsidiaries to, pay and discharge or cause to be paid and discharged promptly
all taxes, assessments and governmental charges or levies imposed upon it or its
Subsidiaries or upon their respective income, receipts or properties before they
become past due, as well as all lawful claims for labor, materials and supplies
or other things that, if unpaid, could reasonably be expected to become (or
result in the placement of) a Lien or charge upon any part of such properties;
provided that it and its affected Subsidiaries shall not be required to pay
taxes, assessments or governmental charges or levies or claims for labor,
materials or supplies that are being contested in good faith and by proper
proceedings being reasonably and diligently pursued, execution or enforcement of
which has been effectively stayed (by the posting of a bond or other security
sufficient to achieve that result, or by any other fully effective means), and
for which reserves determined to be adequate (in accordance with GAAP in all
material respects) have been set aside on its books.

 

 
65

--------------------------------------------------------------------------------

 



 

16.12.     Insurance; fidelity bond. The Seller will, and will cause each of its
Subsidiaries to:

 

(a)        maintain liability insurance protecting the Seller and its
Subsidiaries against fire and other hazard insurance on its respective
properties from which it conducts its business, with responsible insurance
companies, in such amounts and against such risks as is customarily carried by
similar businesses operating in the same vicinity. Copies of such policies shall
be furnished to the Agent without charge upon the Agent’s request made from time
to time; and

 

(b)       obtain and maintain at its own expense and keep in full force and
effect a blanket fidelity bond and an errors and omissions insurance policy
covering the Seller's officers and employees and other persons acting on behalf
of the Seller, which policies shall including an endorsement naming the Agent as
lenders loss payee. The amount of coverage shall be at least equal to the
coverage that would be required by Fannie Mae or Freddie Mac, whichever is
greater, with respect to the Seller if the Seller were servicing and
administering the Mortgage Loans for Fannie Mae or Freddie Mac. In the event
that any such bond or policy ceases to be in effect, the Seller shall obtain a
comparable replacement bond or policy, as the case may be, meeting the
requirements of this Section 16.12(b). Coverage of the Seller under any policy
or bond obtained by an Affiliate of the Seller and providing the coverage
required by this Section 16.12(b) shall satisfy the requirements of this
Section 16.12(b). Upon the request of the Agent, the Seller shall cause to be
delivered to the Buyer evidence of such fidelity bond and insurance policies.

 

16.13.     Maintain Lien on Mortgaged Premises. The Seller will maintain the
Lien on the Mortgaged Premises securing each Purchased Loan as a first Lien (or,
for Second Mortgage Loans (USBHM), as a second Lien), subject only to the
Permitted Encumbrances.

 

16.14.     Certain Debt to Remain Unsecured. The Seller will cause any and all
obligations of the Seller to any shareholder, officer or Affiliate of the
Seller, whether such debt exists as of the Effective Date or is incurred in the
future, to remain at all times unsecured.

 

16.15.     Promptly Correct Escrow Imbalances. By no later than seven (7)
Business Days after learning (from any source) of any material imbalance in any
escrow account(s) maintained by the Seller (or any subservicer for it), the
Seller will fully and completely correct and eliminate such imbalance.

 

16.16.     MERS Covenants. The Seller will:

 

(a)       be a “Member” (as defined in the MERS Agreements) of MERSCORP;

 

 
66

--------------------------------------------------------------------------------

 



 

(b)       maintain the Electronic Tracking Agreement in full force and effect
and timely perform all of its obligations thereunder;

 

(c)       provide the Agent with copies of any new MERS Agreement or any
amendment, supplement or other modification of any MERS Agreement (other than
the Electronic Tracking Agreement);

 

(d)       not amend, terminate or revoke, or enter into any agreement that is
inconsistent with or contradicts any provision of the Electronic Tracking
Agreement;

 

(e)       register each Purchased Loan in the MERS System and designate the
Agent as “interim funder” of such Purchased Loan no later than three (3)
Business Days after it is purchased or deemed purchased hereunder;

 

(f)       at the request of the Agent, take such actions as may be requested by
the Agent to:

 

(i)     transfer beneficial ownership of any Purchased Loan to the Agent on
behalf of the Buyers on the MERS System; or

 

(ii)     de-register or re-register any Purchased Loan on, or withdraw any
Purchased Loan from, the MERS System;

 

(g)       provide the Agent with copies of any or all of the following reports
with respect to the Purchased Loans registered on the MERS System at the request
of the Agent:

 

(i)     Co-existing Security Interest (MERS form IA);

 

(ii)     Release of Security Interest by Interim Funder (MERS form IB);

 

(iii)    Interim Funder Rejects (MERS form IC);

 

(iv)    Paid in Full Verification (MERS form DK); and

 

(v)     such other reports as the Agent may reasonably request to verify the
status of any Purchased Loan on the MERS System;

 

(h)       notify the Agent of any withdrawal or deemed withdrawal of the
Seller’s membership in the MERS System or any deregistration of any Purchased
Loan previously registered on the MERS System; and

 

(i)       obtain the prior written consent of the Agent before entering into an
electronic tracking agreement (other than the Electronic Tracking Agreement)
with any other Person.

 

 
67

--------------------------------------------------------------------------------

 



 

16.17.     Special Affirmative Covenants Concerning Purchased Loans.

 

(a)     Until both (i) all of the Purchased Loans shall have been repurchased by
the Seller and (ii) the Buyers have no obligation to purchase any additional
Loans hereunder or provide any other financial accommodations to the Seller
under or otherwise in respect of this Agreement, the Seller warrants and will
defend the right, title and interest of the Buyers and the Agent in and to the
Purchased Loans against the claims and demands of all persons whomsoever.

 

(b)     As soon as they become available and in any event within seven (7)
Business Days after the Purchase Date for Wet Loans, the Seller will cause to be
assembled and delivered to the Custodian all Basic Papers relating to Wet Loans.
Without limitation of the foregoing, if original recordation receipts evidencing
the recordation of the Mortgage and Mortgage Assignment included in the
Purchased Loans have not previously been delivered to the Custodian, the Seller
will promptly deliver (or cause to be delivered) to the Custodian, either the
original recordation receipts or the original recorded Mortgage or Mortgage
Assignment showing the recordation data thereon.

 

(c)     The Seller shall maintain, at its principal office or in a regional
office not disapproved by the Agent, or in the office of a computer service
bureau engaged by the Seller and not disapproved by the Agent, and upon request
shall make available to the Agent and the Custodian the originals of all Loan
Papers and related instruments, and all files, surveys, certificates,
correspondence, appraisals, computer programs, tapes, discs, cards, accounting
records and other information and data relating to the Purchased Loans that are
held by or under the direction or control of the Seller or any of its Affiliates
and that have not already been provided to the Agent or the Custodian.

 

(d)     The Seller shall ensure that, if a Mortgage Loan that is to be funded
and sold to the Buyers as a Wet Loan does not close on the proposed Purchase
Date, all amounts remitted by the Agent for the payment of the Purchase Price
shall be returned promptly within one (1) Business Day to the Agent for the
benefit of the Buyers and if such funds are not so returned, the Seller shall
pay promptly within one (1) Business Day a like amount to the Agent for the
benefit of the Buyers plus any accrued Price Differential. The Seller
acknowledges that until such time as the Mortgage Loan is deemed to have been
sold to the Buyers, the Seller has no interest in, nor any claim to such amounts
and shall, if it receives such amounts, hold such amounts in trust for the
Buyers and shall promptly remit such funds to the Agent for disbursement to the
Buyers.

 

16.18.     Coordination with Other Lenders/Repo Purchasers and Their Custodians.
The Seller will provide to the Agent the current name, address and contact
information concerning each of the Seller’s other mortgage warehouse credit and
repurchase facilities, will update such information provided to the Agent as
changes to the facilities or such name, address or contact information occurs,
and will cooperate and assist the Agent in exchanging information with such
others (and their document custodians or trustees) to prevent conflicting claims
to and interests in Purchased Loans between or among repurchase facilities
counterparties or lenders, and promptly correct such conflicting claims as may
arise from time to time. The Seller will execute and deliver to the Agent any
intercreditor agreement Agent may require pursuant to Section 17.8.

 

 
68

--------------------------------------------------------------------------------

 



 

17     Negative Covenants.

 

Except with the prior written consent of the Required Buyers, the Seller shall
comply (both directly and indirectly) with the following negative covenants, for
so long as the Commitments are outstanding or until all of the Purchased Loans
have been repurchased by the Seller and none of the Seller’s Obligations remain
to be paid or performed under this Agreement or any of the other Repurchase
Documents:

 

17.1.     No Merger. The Seller shall not merge or consolidate with or into any
Person.

 

17.2.     Limitation on Debt and Contingent Indebtedness. At no time shall the
Seller or any Subsidiary incur, create, contract, assume, have outstanding,
guarantee or otherwise be or become, directly or indirectly, liable in respect
of any Debt or Contingent Indebtedness except:

 

(a)     the Obligations;

 

(b)     trade debt (including, without limitation, trade debt for services
provided by an Affiliate), equipment leases, loans for the purchase of equipment
used in the ordinary course of the Seller’s business and indebtedness for taxes
and assessments not yet due and payable owed in the ordinary course of business;

 

(c)     with the prior written consent of the Required Buyers (which consent
shall not be unreasonably withheld, delayed or conditioned upon fees), Debt
under a mortgage warehousing facility, mortgage repurchase facility or
off-balance sheet indebtedness under another financing arrangement, provided
that the Agent serves as collateral agent for such financing arrangement;

 

(d)     liabilities to the Parent or other Affiliates incurred in the ordinary
course of business as currently conducted; and

 

(e)     liabilities (other than for borrowed money or the equivalent) incurred
in the ordinary course of business; including, without limitation, liabilities
under Hedge Agreements entered into in the ordinary course of business and not
for speculative purposes.

 

17.3.     Business. The Seller shall not, directly or indirectly, engage in any
businesses which differ materially from those currently engaged in by the Seller
or any other businesses customarily engaged in by other Persons in the mortgage
banking business.

 

17.4.     Liquidations, Dispositions of Substantial Assets. Except as expressly
provided below in this Section 17.4, neither the Seller nor any Subsidiary shall
dissolve or liquidate or sell, transfer, lease or otherwise dispose of any
material portion of its property or assets or business. Except as provided
herein for the Purchased Loans, the Seller and the Subsidiaries may sell other
Mortgage Loans and the right to service such other Mortgage Loans in the
ordinary course of their business pursuant to other repurchase facilities or
mortgage warehousing facilities allowed hereunder, any Subsidiary may sell its
property, assets or business to the Seller or another Subsidiary, and any
Subsidiary may liquidate or dissolve if at the time thereof and immediately
thereafter, the Seller and the Subsidiaries are in compliance with all covenants
set forth in the Repurchase Documents and no Default or Event of Default shall
have occurred and be continuing.

 

 
69

--------------------------------------------------------------------------------

 



 

17.5.     Loans, Advances, and Investments. Neither the Seller nor any
Subsidiary shall make any loan (other than Mortgage Loans), advance, or capital
contribution to, or investment in (including any investment in any Subsidiary,
joint venture or partnership), or purchase or otherwise acquire any of the
capital stock, securities, ownership interests, or evidences of indebtedness of,
any Person (collectively, “Investment”), or otherwise acquire any interest in,
or control of, another Person, except for the following:

 

(a)     Cash Equivalents;

 

(b)     Any acquisition of securities or evidences of indebtedness of others
when acquired by the Seller in settlement of accounts receivable or other debts
arising in the ordinary course of its business, so long as the aggregate amount
of any such securities or evidences of indebtedness is not material to the
business or condition (financial or otherwise) of the Seller;

 

(c)     Mortgage Loans acquired in the ordinary course of the Seller’s business;

 

(d)     Investment in any existing Subsidiary; provided that at the time any
such investment is made and immediately thereafter, the Seller and the
Subsidiaries are in compliance with all covenants set forth in the Repurchase
Documents and no Default or Event of Default shall have occurred and be
continuing;

 

(e)     promissory notes of the Parent issued in support of Permitted Letters of
Credit;

 

(f)     Investments in the Parent or other Affiliates incurred in the ordinary
course of business as currently conducted; and

 

(g)     Investments arising in connection with the Hedge Agreements entered into
in the ordinary course of business and not for speculative purposes.

 

17.6.     Use of Proceeds. The Seller shall not, directly or indirectly, use any
of the proceeds of the Transactions for the purpose, whether immediate,
incidental or ultimate, of buying any “margin stock” or of maintaining, reducing
or retiring any Debt or Contingent Indebtedness originally incurred to purchase
a stock that is currently any “margin stock,” or for any other purpose that
might constitute this transaction a “purpose credit,” in each case within the
meaning of Regulation U or otherwise take or permit to be taken any action that
would involve a violation of Regulation U, Regulation T or Regulation X.

 

17.7.     Transactions with Affiliates. The Seller shall not enter into any
transactions including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate unless
such transactions are otherwise permitted under this Agreement (including,
without limitation, the transactions permitted under Section 17.2 or Section
17.5) and are in the ordinary course of the Seller’s business.

 

 
70

--------------------------------------------------------------------------------

 



 

17.8.     Liens. The Seller shall not grant, create, incur, assume, permit or
suffer to exist any Lien, upon any of its Mortgage Notes or any property related
thereto, including but not limited to the Mortgages securing such Mortgage Notes
and the proceeds of the Mortgage Notes, unless such Liens are the subject of an
intercreditor agreement in form and substance satisfactory to the Agent, other
than: (a) Liens under approved warehouse or repurchase facilities under Section
17.2(c), and (b) Liens granted to the Buyers under Section 10.

 

17.9.     ERISA Plans. Neither the Seller nor any Subsidiary shall adopt or
agree to maintain or contribute to an ERISA Plan. The Seller shall promptly
notify Agent and each Buyer in writing in the event an ERISA Affiliate adopts an
ERISA Plan.

 

17.10.   Change of Principal Office; Fiscal Year. The Seller shall not move its
principal office, executive office or principal place of business from the
address set forth in this Agreement or change its Fiscal Year, without prior
written notice to the Agent and each Buyer.

 

17.11.   Distributions. The Seller shall make no payment of dividends or
distributions to Parent if either before or after giving effect thereto a
Default or an Event of Default exists or shall be caused thereby.

 

17.12.   Adjusted Tangible Net Worth. At all times, the Seller’s Adjusted
Tangible Net Worth shall not be less than Eighteen Million Dollars
($18,000,000).

 

17.13.   Adjusted Tangible Net Worth Ratio. At all times, the ratio of (i) Total
Liabilities to (ii) the Adjusted Tangible Net Worth shall not be more than 8.0
to 1.0.

 

17.14.   Adjusted Net Income. As of the end of each month, the Seller’s net
income, determined in accordance with GAAP, for the twelve consecutive months
then ended shall not be less than One Dollar ($1.00).

 

17.15.   Liquidity. The Seller’s Liquidity shall at all times be no less than
$12,000,000.

 

17.16.   Special Negative Covenants Concerning Purchased Loans. Except to
correct errors or omissions in Loan Papers, without the written consent of the
Agent given on a case-by-case basis, the Seller shall not amend or modify, or
waive any of the terms and conditions of any Purchased Loans, or settle or
compromise any claim in respect of them, or accept other than cash or the
exchange of comparable Purchased Loans (which is concurrently sold by the Seller
to the Buyers) in liquidation of any Purchased Loans.

 

17.17.   No Changes in Accounting Practices. The Seller shall not make any
significant change in accounting treatment or reporting practices, except as
required by GAAP, or change its fiscal year.

 

 
71

--------------------------------------------------------------------------------

 



 

18     Events of Default; Event of Termination.

 

18.1.     Events of Default. The following events shall constitute events of
default (each an “Event of Default”) hereunder:

 

(a)     The Seller shall default in the payment of (i) the Repurchase Price for
any Purchased Loans on the applicable Repurchase Date, (ii) any Price
Differential, Facility Fees or Agent’s Fees when due and fail to cure such
default within one (1) Business Day, (iii) any amount required to be paid or
transferred or paid to eliminate any Margin Deficit within the time period
specified in Section 6.2 or (iv) any other Obligation, when the same shall
become due and payable, whether at the due date thereof, or by acceleration or
otherwise, and the Seller fails to pay the same within three (3) Business Days
after the date such Obligation becomes due.

 

(b)     An Event of Insolvency occurs with respect to the Seller or a
Subsidiary.

 

(c)     Any representation or warranty made by the Seller under any Repurchase
Document shall have been incorrect or untrue in any material respect when made
or repeated or deemed to have been made or repeated; provided, that in the case
of representations and warranties made with respect to the Purchased Loans, such
circumstance shall not constitute an Event of Default if, after determining the
Purchase Value of the Purchased Loans without taking into account the Purchased
Loans with respect to which such circumstance has occurred, no other Event of
Default shall have occurred and be continuing.

 

(d)     Any covenant contained in Sections 16.4, 16.16 or 17 (except for the
covenants contained in Sections 17.10 and 17.16) shall have been breached.

 

(e)     Any covenant contained in Sections 16, 17.10 or 17.16 shall have been
breached in any material respect (except for the covenants in Sections 16.4 or
16.16), or any other covenant or agreement contained in any Repurchase Document
is breached in any material respect, and in each case, such breach is not cured
within fifteen (15) calendar days of the earlier of the Seller’s knowledge of
such breach or the Seller’s receipt of notice of such breach from any source;
provided, that in the case of covenants made with respect to the Purchased
Loans, such circumstance shall not constitute an Event of Default if, after
determining the Purchase Value of the Purchased Loans without taking into
account the Purchased Loans with respect to which such circumstance has
occurred, no other Event of Default shall have occurred and be continuing.

 

(f)     Failure of the Seller or any of its Subsidiaries to pay any other Debt
when due, or any default in the payment when due of any principal or interest on
any other Debt or in the payment when due of any contingent obligation (other
than nonrecourse MBS Debt of any Affiliate formed for the purpose of issuing
such Debt), or any breach or default with respect to any other material term of
any other debt or of any promissory note, bond, loan agreement, reimbursement
agreement, mortgage, indenture, repurchase agreement or financing agreement or
other agreement relating thereto, if the effect of any such failure, default,
breach or event referred to in this Section 18.1(f) is to cause, or to permit,
with or without the giving of notice or lapse of time or both, the holder or
holders of such obligation (or a trustee on behalf of such holder or holders) to
cause, Debt of the Seller or any of its Subsidiaries in the aggregate amount of
One Million Dollars ($1,000,000) or more to become or be declared due before its
stated maturity.

 

 
72

--------------------------------------------------------------------------------

 



 

(g)     A Change of Control shall occur.

 

(h)     A material adverse change shall occur in any of the Central Elements
relative to the Seller and its Subsidiaries, taken as a whole.

 

(i)     The Seller shall repudiate or purport to disavow its obligations under
any of the Repurchase Documents or shall contest their validity or
enforceability.

 

(j)     This Agreement shall cease to be in full force and effect or its
enforceability is disputed or challenged by the Seller.

 

(k)     The Seller shall take or omit to take any act (i) that would result in
the suspension or loss of any of its statuses, once achieved or any of such
statuses of any of its Subservicers, if any, of any Ginnie Mae, Fannie Mae or
Freddie Mac Mortgage Loans pools for which the Seller is Servicer as an FHA- and
VA-approved lender and mortgagee and a Ginnie Mae-, Fannie Mae- and Freddie
Mac-approved issuer and servicer, or (ii) after which the Seller or any such
relevant Subservicer would no longer be in good standing as such, or (iii) after
which the Seller or any such relevant Subservicer would no longer currently
satisfy all applicable Ginnie Mae, Fannie Mae and Freddie Mac net worth
requirements, if both (A) all of the material effects of such act or omission
shall have not been cured by the Seller or waived by the relevant Person (Ginnie
Mae, Fannie Mae or Freddie Mac) before termination of such status and (B) it
could reasonably be expected to have a material adverse effect on any of the
Central Elements in respect of the Seller or any of its Subsidiaries.

 

(l)      Any money judgment, writ or warrant of attachment, or similar process
involving in any case an amount in excess of One Million Dollars ($1,000,000)
(in excess of relevant insurance coverage reasonably satisfactory to the Agent
in its discretion) shall be entered or filed against the Seller or any of its
Subsidiaries or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of thirty (30) days or in any event
later than five (5) days before the date of any proposed sale thereunder
(unless, in respect of any such case the judgment debtor or the subject of the
writ or warrant of attachment or similar process is one of the Seller’s
Subsidiaries or such Subsidiary’s property, and such order, case commencement,
consent, assignment, inability or failure or admission could not reasonably be
expected to have a material adverse effect on any of the Central Elements in
respect of the Seller and its Subsidiaries, if any, taken as a whole).

 

(m)    The Seller shall have failed to comply in any material respect with its
obligations under the Custody Agreement; provided, that in the case of any such
failure affecting particular Purchase Loans, such failure shall not constitute
an Event of Default if, after determining the Purchase Value of the Purchased
Loans without taking into account the Purchased Loans with respect to which the
failure occurred, no other Event of Default shall have occurred and be
continuing.

 

 
73

--------------------------------------------------------------------------------

 



 

(n)     The Seller, as Servicer, shall fail in any material respect to service
the Purchased Loans in conformance with Accepted Servicing Practices, and shall
have failed to cure the same within five (5) Business Days after Agent provides
notice thereof.

 

18.2.     Transaction Termination. If an Event of Default shall have occurred
and be continuing, then, at the option of the Agent (which option shall be
deemed to have been exercised, even if no notice has been given, upon the
occurrence of an Event of Insolvency), the Agent may, or at the direction of the
Required Buyers shall, declare the Repurchase Date for any or all Transactions
hereunder, upon written notice to the Seller, to be deemed immediately to occur.

 

18.3.     Termination by the Agent. If the Agent has exercised or is deemed to
have exercised the option to terminate any Transactions referred to in Section
18.2, (a) the Seller’s obligations hereunder to repurchase all Purchased Loans
in such Transactions shall thereupon become immediately due and payable, (b) to
the extent permitted by applicable law, the Repurchase Price with respect to
each such Transaction shall be increased by the aggregate amount obtained by
daily multiplication of (i) the greater of the Pricing Rate for such Transaction
and the Default Pricing Rate by (ii) the Purchase Price for such Transaction as
of the Repurchase Date as determined pursuant to Section 18.2 (decreased as of
any day by (A) any amounts retained by the Buyers with respect to such Purchase
Price pursuant to clause (c) of this Section 18.3, (B) any proceeds from the
sale of Purchased Loans pursuant to clause (a) of Section 18.4, and (C) any
amounts credited to the account of the Seller pursuant to clause (b) of Section
18.4) on a three hundred sixty (360) day per year basis for the actual number of
days during the period from and including the date of the Event of Default
giving rise to such option to but excluding the date of payment of the
Repurchase Price as so increased, (c) all Income paid after such exercise or
deemed exercise shall be payable to and retained by the Agent and applied to the
aggregate unpaid Repurchase Prices owed by the Seller and (d) the Seller shall
immediately deliver or cause the Custodian to deliver to the Agent any documents
relating to Purchased Loans subject to such Transactions then in the
Custodian’s, the Seller’s, its Servicer’s or its Subservicer’s possession.

 

18.4.     Remedies. Upon the occurrence of an Event of Default, the Agent,
without prior notice to the Seller, may (and, at the direction of the Required
Buyers, shall) (a) immediately sell, in a recognized market at such price or
prices as the Agent may deem satisfactory, any or all Purchased Loans subject to
such Transactions on a servicing released or servicing retained basis and apply
the proceeds thereof to the aggregate unpaid Repurchase Prices and any other
amounts owing by the Seller hereunder, (b)  in lieu of selling all or a portion
of such Purchased Loans, to give the Seller credit for such Purchased Loans in
an amount equal to the Market Value therefor on such date against the aggregate
unpaid Repurchase Prices and any other amounts owing by the Seller hereunder (c)
terminate and replace the Seller as Servicer (or any other Servicer or
Subservicer) at the cost and expense of the Seller, (d) exercise its rights
under Section 8 regarding the Income Account and Escrow Account, and (e) by
notice to the Seller, declare the Termination Date to have occurred, except that
in the case of any event described in Section 18.1(b), the Termination Date
shall be deemed to have occurred automatically upon the occurrence of such
event. The proceeds of any disposition in clause (a) or (b) above shall be
applied first to the reasonable costs and expenses incurred by the Buyers in
connection with or as a result of an Event of Default (including legal fees,
consulting fees, accounting fees, file transfer fees, inventory fees and costs
and expenses incurred in respect of a transfer of the servicing of the Purchased
Loans and costs and expenses of disposition of such Purchased Loans); second to
the aggregate Price Differential owed hereunder, third to the remaining
aggregate Repurchase Prices owed hereunder; fourth to any other accrued and
unpaid obligations of the Seller hereunder and under the other Repurchase
Documents, fifth to any Servicer or Subservicer (other than the Seller) for
payment of any servicing fees due and payable as of such date, sixth to the net
obligations of the Seller under any Hedge Agreements related to the Purchased
Loans, and seventh any remaining proceeds to the Seller.

 

 
74

--------------------------------------------------------------------------------

 



 

18.5.     Liability for Expenses and Damages. The Seller shall be liable to the
Buyers for (a) the amount of all reasonable legal or other expenses incurred by
the Buyers in connection with or as a result of an Event of Default, (b) damages
in an amount equal to the reasonable cost (including all fees, expenses and
commissions) of entering into replacement transactions and entering into or
terminating hedge transactions in connection with or as a result of an Event of
Default and (c) any other reasonable loss, damage, cost or expense directly
arising or resulting from the occurrence of an Event of Default in respect of a
defaulting party.

 

18.6.     Liability for Interest. To the extent permitted by applicable law, the
Seller shall be liable to the Buyers for interest on any amounts owing by the
Seller hereunder, from the date the Seller becomes liable for such amounts
hereunder until such amounts are (a) paid in full by the Seller or (b) satisfied
in full by the exercise of the Buyers’ rights hereunder. Interest on any sum
payable by the Seller under this Section 18.6 shall be at a rate equal to the
greater of the Pricing Rate for the relevant Transaction or the Prime Rate.

 

18.7.     Other Rights. In addition to its rights hereunder, the Buyers shall
have any rights otherwise available to them under any other agreement or
applicable law.

 

18.8.     Seller’s Repurchase Rights. For avoidance of doubt, subject to the
terms and conditions of this Agreement, the Seller may repurchase Purchased
Loans, on a servicing released basis, and resell such Purchased Loans; provided
that upon the occurrence and during the continuance of an Event of Default, the
Seller may repurchase Purchased Loans by payment of the Repurchase Price
therefor only upon approval of the Agent in its discretion exercised in
accordance with the provisions of Section 22.

 

18.9.     Sale of Purchased Loans. The parties acknowledge and agree that (a)
the Purchased Loans subject to any Transaction hereunder are instruments traded
in a recognized market, (b) in the absence of a generally recognized source for
prices or bid or offer quotations for any Purchased Loans, the Agent may
establish the source therefor, (c) all prices, bids and offers shall be
determined together with accrued Income (except to the extent contrary to market
practice with respect to the relevant Purchased Loans) and (d) in soliciting
price, bid and offer quotations for any Purchased Loan, it is reasonable for the
Agent to use only the information provided by the Seller pursuant to Section
16.5(g). The parties further recognize that it may not be possible to purchase
or sell all of the Purchased Loans on a particular Business Day, or in a
transaction with the same purchaser, or in the same manner because the market
for such Purchased Loans may not be liquid at such time. In view of the nature
of the Purchased Loans, the parties agree that liquidation of a Transaction or
the underlying Purchased Loans does not require a public purchase or sale and
that a good faith private purchase or sale shall be deemed to have been made in
a commercially reasonable manner. Accordingly, the Agent may elect the time and
manner of liquidating any Purchased Loan and nothing contained herein shall
obligate the Agent to liquidate any Purchased Loan on the occurrence of an Event
of Default or to liquidate all Purchased Loans in the same manner or on the same
Business Day and no such exercise of any right or remedy shall constitute a
waiver of any other right or remedy of the Agent or the Buyers.

 

 
75

--------------------------------------------------------------------------------

 



 

19     Servicing of the Purchased Loans.

 

19.1.     Servicing Released Basis. Consistent with the Buyers’ purchase of the
Purchased Loans on a servicing-released basis, the Seller shall have no
ownership right whatsoever as to any of the Purchased Loans or the servicing
rights related thereto. Rather, the Seller shall have only servicing
responsibilities with respect to the Purchased Loans that are subject to
termination in accordance with Section 19.7. The Seller and the Buyers hereby
acknowledge and agree that the provisions contained in this Section 19 are
intended to be for the benefit of the Buyers and are an essential part of this
Agreement, and that the nature and purpose of the purchase and sale obligations
and the servicing obligations hereunder are interrelated. The Seller
acknowledges that if an Event of Default has occurred and is continuing, the
Agent for the benefit of the Buyers may, upon written notice to the Seller,
without payment of any termination fee or other amount to the Seller, sell any
or all of the Purchased Loans on a servicing released basis at the cost and
expense of the Seller.

 

19.2.     Servicing and Subservicing. The Seller hereby agrees, for the benefit
of the Buyers, to service or contract with Subservicers to service the Purchased
Loans in accordance with this Agreement and Accepted Servicing Practices. The
Seller’s fees for its duties as Servicer, until terminated under Section 19.7,
shall be twenty-five (25) basis points per annum on the unpaid Principal Balance
of each Purchased Loan, payable from Income in accordance with the provisions of
Section 8.2. Servicer shall, and shall cause each Subservicer to, (a) comply
with all applicable Federal, State and local laws and regulations in all
material respects, (b) maintain all state and federal licenses necessary for it
to perform its servicing responsibilities hereunder and (c) not impair the
rights of the Buyers in any Purchased Loans or any payment thereunder. The Agent
may terminate the servicing of any Purchased Loan with the then existing
Servicer in accordance with Section 19.7. The Seller shall not be entitled to
any servicing fee or other compensation in connection with its performance of
the servicing responsibilities with respect to the Purchased Loans except to the
extent that the Seller is Servicer. Nothing in this Section 19.2 shall be deemed
to impair the rights of any Subservicer to fees and other compensation to which
it is entitled under the applicable Servicing Agreement.

 

19.3.     Escrow Payments. The Seller shall cause Servicer and any Subservicers
to hold or cause to be held all escrow payments collected by the Seller with
respect to any Purchased Loans in trust accounts and shall apply the same for
the purposes for which such funds were collected.

 

 
76

--------------------------------------------------------------------------------

 



 

19.4.     Escrow and Income after Event of Default. After the occurrence and
during the continuance of an Event of Default, (a) all funds received on or in
connection with a Purchased Loan shall be received and held by the Seller,
Servicer and each Subservicer in trust for the benefit of the Agent on behalf of
the Buyers as owner of the Purchased Loans, and (b) neither the Seller nor
Servicer shall be deemed to have any rights or ownership interest in such funds
prior to their being remitted to the Agent on behalf of the Buyers.

 

19.5.     Servicing Records. The Seller agrees that the Agent, on behalf of the
Buyers, is the owner of all servicing records, including but not limited to any
and all servicing agreements, files, documents, records, data bases, computer
tapes, copies of computer tapes, proof of insurance or guaranty coverage,
insurance or guaranty policies, appraisals, other closing documentation, payment
history records, and any other records relating to or evidencing the servicing
of Purchased Loans (the “Servicing Records”). The Servicing Records are and
shall be held in trust by the Seller, Servicer and each Subservicer for the
benefit of the Agent as the owner thereof on behalf of the Buyers. Upon notice
from the Agent after the occurrence and during the continuance of an Event of
Default, the Seller will cause Servicer and each Subservicer to (a) designate
the Buyers as the owner of each Purchased Loan in its collateral tracking
system, (b) segregate such Servicing Records from any and all servicing
agreements, files, documents, records, data bases, computer tapes, copies of
computer tapes, proof of insurance coverage, insurance policies, appraisals,
other closing documentation, payment history records, and any other records
relating to or evidencing the servicing of assets that are not Purchased Loans,
(c) safeguard such Servicing Records and (d) deliver them promptly to the Agent
or its designee (including Custodian) at the Agent’s request.

 

19.6.     Subservicer Instruction Letter. The Seller shall, prior to the initial
Purchase Date of Purchased Loans serviced by any Subservicer, provide to the
Buyers a Subservicer Instruction Letter addressed to and agreed to by such
Subservicer of the related Purchased Loans.

 

19.7.     Termination of Servicing. At any time in the Agent’s sole discretion,
the Agent shall have the right to (A) terminate the Seller’s rights as Servicer,
and any Subservicer’s rights, if any, and obligations with respect to servicing
of the Purchased Loans without payment of any penalty or termination fee (1)
immediately with respect to the Seller and (2) with respect to any Servicer
(other than the Seller) or Subservicer, as promptly as possible subject to the
terms and conditions of the applicable Servicing Agreement and Subservicer
Instruction Letter; provided that any such termination shall be deemed to have
occurred automatically upon the occurrence of an Event of Default set forth in
Section 18.1(b), (B) require the Seller to enforce its rights and remedies, as
agent for and for the benefit of the Buyers in accordance with the Agent’s
commercially reasonable instructions, with respect to any Purchased Loans under
any Servicing Agreement, and (C) succeed to the rights and remedies of the
Seller with respect to any Purchased Loans under any Servicing Agreement to the
extent permitted by, and subject to, the terms of such Servicing Agreement (but
not the obligations or liabilities of the Seller incurred prior to the date of
such succession) and related Subservicer Instruction Letter. Upon any such
termination, the Seller shall, and shall cause each Subservicer to, (i) perform
the servicing responsibilities with respect to the Purchased Loans in accordance
with the terms of this Agreement until the transfer of servicing
responsibilities is effectuated and (ii) cooperate, at the Seller's expense, in
transferring such servicing responsibilities with respect to the Purchased Loans
to a successor Servicer appointed by the Agent in its sole discretion. Upon
termination of the Seller as Servicer and without limiting the generality of the
foregoing, the Seller shall, in the manner and at such times as the successor
servicer or the Agent shall request, (i) promptly transfer all data in the
Servicing Records relating to the Purchased Loans to the successor servicer in
such electronic format as the successor servicer may reasonably request, (ii)
promptly transfer to the successor servicer, the Agent or its designee, all
other files, records correspondence and documents relating to the Purchased
Loans and (iii) use commercially reasonable efforts to cooperate and coordinate
with the successor servicer and the Agent to comply with any applicable
so-called “goodbye” letter requirements or other applicable requirements of the
Real Estate Settlement Procedures Act or other applicable legal or regulatory
requirement associated with the transfer of the servicing of the Purchased
Loans. Servicer acknowledges and agrees that if it fails to cooperate with the
Agent or any successor servicer in effecting the termination of the Seller as
Servicer of any Purchase Loan or the transfer of all authority to service such
Purchased Loan to such successor servicer in accordance with the terms hereof,
the Agent and the Buyers will be irreparably harmed and entitled to injunctive
relief.

 

 
77

--------------------------------------------------------------------------------

 



 

19.8.     Notice from Seller. If the Seller should discover that, for any reason
whatsoever, any entity responsible to the Seller by contract for managing or
servicing any Purchased Loan has failed to perform in any material respects the
Seller’s obligations under the Repurchase Documents or any of the material
obligations of such entities with respect to the Purchased Loans, the Seller
shall promptly notify the Agent.

 

19.9.     Seller Remains Liable. Notwithstanding any Servicing Agreement or the
provisions of this Agreement relating to agreements or arrangements between the
Seller and a Subservicer or reference to actions taken through a Subservicer or
otherwise, the Seller shall remain obligated and primarily liable to the Buyers
for servicing and administering of the Purchased Loans in accordance with the
provisions hereof without diminution of such obligation or liability by virtue
of such Servicing Agreements or arrangements or by virtue of indemnification
from a Subservicer and to the same extent and under the same terms and
conditions as if the Seller alone were servicing and administering the Purchased
Loans. All actions of each Subservicer performed pursuant to the related
Servicing Agreement shall be performed as an agent of the Seller with the same
force and effect as if performed directly by the Seller and the Buyers shall
have no obligations, duties or liabilities with respect to any Subservicer
including no obligation, duty or liability of the Buyers to pay any
Subservicer’s fees and expenses, provided, however, that each Subservicer may
retain any amounts collected by it that it is entitled to retain pursuant to the
applicable Servicing Agreement or Subservicer Instruction Letter. The Seller
shall be entitled to enter into any agreement with each Subservicer for
indemnification of the Seller by the Subservicer and nothing contained in this
Repurchase Agreement shall be deemed to limit or modify such indemnification.

 

19.10.   Backup Servicer. The Agent shall have the right, in its sole
discretion, to appoint a Backup Servicer that will (i) serve as a backup
servicer of the Purchased Loans until such time as the Agent shall elect to
appoint the Backup Servicer as successor servicer of the Purchased Loans and
(ii) become the successor servicer of the Purchased Loans at the Agent’s option.
In connection with the appointment of a Backup Servicer as provided in the
preceding sentence, the Agent may make such arrangements for the compensation of
Backup Servicer out of Income on the Mortgage Loans or otherwise as the Agent
and such Backup Servicer shall agree. The Seller shall provide Backup Servicer
with such data, files and information, in form, format and content as Backup
Servicer may reasonably request and that the Seller’s servicing system can
provide, in order to permit Backup Servicer to service the Mortgage Loans in
accordance with Accepted Servicing Practices; all such data, files and
information shall be updated by the Seller on a monthly basis as required by
Backup Servicer.

 

 
78

--------------------------------------------------------------------------------

 



 

19.11.   Successor Servicer. If Backup Servicer or any other Person is appointed
by the Agent to act as a successor servicer of the Purchased Loans pursuant to
the preceding section, the Seller (in its capacity as Servicer hereunder) shall,
and shall cause each Subservicer, subject to such Subservicer’s rights under any
applicable Servicing Agreement, and Subservicer Instruction Letter, to discharge
its servicing duties and responsibilities during the period from the date it
acquires knowledge of such transfer of servicing until the effective date
thereof with the same degree of diligence and prudence that it is obligated to
exercise under this Agreement, and shall take no action whatsoever that might
impair or prejudice the rights or financial condition of the successor Servicer.
Within five (5) Business Days of the appointment of a successor Servicer of the
Purchased Loans, the Seller shall, and shall cause each Subservicer to, prepare,
execute and deliver to such successor Servicer any and all documents and other
instruments, place in such successor’s possession all Servicing Records, and do
or cause to be done all other acts or things necessary or appropriate to effect
the transfer of servicing to the successor Servicer, including but not limited
to the transfer and endorsement of the Mortgage Notes and related documents, and
the preparation and recordation of assignments of Mortgage. The Seller shall
(and shall cause each Subservicer to) cooperate with the Agent and the successor
Servicer in effecting the transfer of servicing responsibilities to Backup
Servicer, including execution and delivery of servicing transfer notices to
Mortgagors, MERS (if applicable), taxing authorities and insurance companies,
the transfer to Backup Servicer for administration by it of all Income with
respect to the Purchased Loans which shall at the time be held or received by
the Seller or any Subservicer. the Seller shall deliver immediately to the
successor Servicer all Purchased Loan documents and related documents and
statements held by it or any Subservicer hereunder and the Seller shall account
for all funds and shall execute and deliver such instruments and do such other
things as may reasonably be required to more fully and definitively vest in the
successor Servicer all such rights, powers, duties, responsibilities,
obligations and liabilities of the Seller as servicer of the Purchased Loans.

 

20     Payment of Expenses; Indemnity.

 

20.1.     Expenses.

 

(a)     The Seller shall pay on demand all of the Agent’s reasonable
out-of-pocket fees and expenses (including the fees and expenses for legal
services) incurred by the Agent and the Custodian in connection with this
Agreement and the Custody Agreement and the Transactions contemplated hereby and
thereby, whether or not any Transactions are entered into hereunder, including
the reasonable out-of-pocket fees and expenses incurred in connection with
(i) the preparation, reproduction and distribution of this Agreement and the
Custody Agreement and any opinions of counsel, certificates of officers or other
documents contemplated by the aforementioned agreements, (ii) any Transaction
under this Agreement, (iii) the administration and syndication of this Agreement
and of any Transaction and (iv) any amendments and waivers regarding any of the
foregoing. The obligation of the Seller to pay such fees and expenses incurred
prior to or in connection with the termination of this Agreement shall survive
the termination of this Agreement.

 

 
79

--------------------------------------------------------------------------------

 



 

(b)     The Seller shall pay all of the Agent’s and each Buyer’s, out-of-pocket
costs and expenses, including reasonable attorneys’ fees, after the occurrence
of any Default or Event of Default in connection with the enforcement of this
Agreement, the Custody Agreement and the other Repurchase Documents, including
in connection with any (i) bankruptcy, (ii) other insolvency proceeding, or
(iii) any workout or consultation involving the Buyers’ rights and remedies, the
purchase and repurchase of the Purchased Loans and the payment of Price
Differential in connection therewith.

 

(c)     The Seller shall pay, and hold the Agent, the Buyers and any other
owners or holders of any of the Obligations harmless from and against, any and
all present and future stamp, documentary and other similar taxes with respect
to the foregoing matters and save them each harmless from and against any and
all liabilities with respect to or resulting from any delay or omission to pay
such taxes.

 

(d)     The Seller shall pay all of the Agent’s Fees and any other fees under
this Agreement and the other Repurchase Documents.

 

20.2.     Indemnity. The Seller shall pay, and indemnify, defend and hold
harmless the Agent, the Buyers and any of their respective officers, directors,
employees, agents, advisors and Affiliates (the “Indemnified Parties”) from and
against, the “Indemnified Liabilities,” which means any and all claims,
liabilities, obligations, losses, damages, penalties, judgments, suits,
disbursements and reasonable, out-of-pocket costs and expenses (including
reasonable attorneys’ fees and disbursements) of any kind whatsoever which may
be imposed upon, incurred by or asserted against any of the Indemnified Parties
in any way relating to or arising out of any of the Repurchase Documents or any
of the transactions contemplated thereby or the use of proceeds or proposed use
of proceeds thereof, provided that the Seller shall not have any obligation
hereunder to any Indemnified Party with respect to Indemnified Liabilities to
the extent such Indemnified Liabilities are found by a court of competent
jurisdiction to have resulted from (i) the gross negligence or willful
misconduct of such Indemnified Party, (ii) a bad faith, material breach of this
Agreement by such Indemnified Party, or (iii) disputes solely among Indemnified
Parties (it being understood that this clause (iii) shall not apply to the
indemnification of the Agent in a suit involving the Agent in its capacity as
such).

 

21     Single Agreement.

 

The Buyers, the Agent and the Seller acknowledge that, and have entered into
this Agreement and will enter into each Transaction hereunder in consideration
of and in reliance upon the fact that, all Transactions hereunder constitute a
single business and contractual relationship and have been made in consideration
of each other. Accordingly, each of the Agent, the Buyers and the Seller agrees
(a) to perform all of its obligations in respect of each Transaction hereunder,
and that a default in the performance of any such obligations shall constitute a
default by it in respect of all Transactions hereunder, (b) that each of them
shall be entitled to set off claims and apply property held by them in respect
of any Transaction against obligations owing to them in respect of any other
Transactions hereunder and (c) that payments, deliveries and other transfers
made by any of them in respect of any Transaction shall be deemed to have been
made in consideration of payments, deliveries and other transfers in respect of
any other Transactions hereunder, and the obligations to make any such payments,
deliveries and other transfers may be applied against each other and netted.

 

 
80

--------------------------------------------------------------------------------

 



 

22     Relationships among the Agent and the Buyers.

 

22.1.     Agent’s Duties. In its capacity as Agent until all Purchased Loans
have all been repurchased by the Seller, all other Obligations have been
satisfied and the Buyers have no further Commitments or other obligations under
this Agreement and the other Repurchase Documents, the Agent shall:

 

(a)     hold the Repurchase Documents and (by the Custodian’s holding the
Purchased Loans as bailee for the Agent) the Purchased Loans for the benefit of
each Buyer, and each Buyer (including U.S. Bank) shall be deemed to have an
interest in the Repurchase Documents on any day in proportion to its Pro Rata
undivided ownership interest in the Purchased Loans on that day;

 

(b)     send timely bills to the Seller for the Facility Fee and other sums due
and receive all sums on account of the Purchased Loans or with respect to them;

 

(c)     use reasonable diligence to obtain from the Seller and promptly remit to
each Buyer such Buyer’s Pro Rata share of Repurchase Prices for Purchased Loans
and other sums received by the Agent on account of the Purchased Loans or with
respect to them, in accordance with this Agreement;

 

(d)     use reasonable diligence to recover from the Seller all expenses
incurred that are reimbursable by the Seller, and promptly remit to each Buyer
its Pro Rata share (if any) thereof;

 

(e)     perform the obligations of the Agent that are specifically ascribed to
the Agent by this Agreement, including, with the approval or at the direction of
the Required Buyers, the remedies afforded the Buyers pursuant to Sections 18.2,
18.3, 18.4 and 18.7;

 

(f)     hold the Purchased Loans and all security interests established hereby
ratably for itself as the Agent and representative of the Buyers; and

 

(g)     request from the Seller, and promptly forward to the Buyers, such
information as any of the Buyers may reasonably request the Agent to obtain from
the Seller, consistent with the terms of this Agreement.

 

Notwithstanding anything in this Agreement to the contrary, the Agent shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Buyers,
and such instructions shall be binding upon all Buyers, their permitted
successors, assigns and participants; provided, however, that the Agent shall
not be required to take any action that exposes the Agent to personal liability
or which is contrary to the Repurchase Documents or applicable law.

 

 
81

--------------------------------------------------------------------------------

 



 

22.2.     Limitation on Duty to Disclose. Except as expressly set forth herein,
the Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Seller or any of its
Subsidiaries or Affiliates that is communicated to or obtained by the bank
serving as Agent or any of its Affiliates in any capacity.

 

22.3.     Actions Requiring All Buyers’ Consent. No amendment or waiver of, or
any action with respect to, any provision of this Agreement or any of the
Repurchase Documents shall in any event be effective unless the same shall be in
writing signed by all Buyers with respect to any amendment or waiver or any
action that:

 

(a)     Increases the Maximum Aggregate Commitment (it being understood that,
for purposes of this Section 22.3(a), the Buyers’ execution of this Agreement
evidences such Buyers’ consent to any increase in the Maximum Aggregate
Commitment in accordance with the provisions of Section 2.6 hereof).

 

(b)     Agrees to any reduction in any Pricing Rate, Repurchase Price or fee
provisions of this Agreement, excluding the provisions relating to the Agent’s
Fee.

 

(c)     Acknowledges termination of the Buyers’ ownership interest in the
Purchased Loans or releases any Lien held under the Repurchase Documents other
than in accordance with the Repurchase Documents.

 

(d)     Changes any Buyer’s Pro Rata share of ownership of the Purchased Loans
other than in accordance with the express provisions of the Repurchase
Documents.

 

(e)     Agrees to any change in the nature of the Buyers’ respective Commitments
from several to joint, in whole or in part.

 

(f)      Agrees to any change to the definition of “Required Buyers” or to any
provisions of this Agreement or any of the other Repurchase Documents that
requires the consent, approval or satisfaction of all of the Buyers or each of
the Buyers.

 

(g)     Extends the Termination Date or the due date of any required payment
other than in accordance with the express provisions of the Repurchase
Documents.

 

(h)     Agrees to any change in this Section.

 

(i)      Agrees to any change in the Buyer’s Margin Percentage rates.

 

(j)      Releases the Seller from any of its obligations other than in
accordance with the express conditions of the Repurchase Documents or changes
any amount due under the terms of the Repurchase Documents.

 

(k)     Modifies the sharing provisions of Section 22.7.

 

In the event of any conflict between the provisions of this Section 22.3 and any
other provisions of this Agreement or the other Repurchase Documents, this
Section 22.3 shall govern.

 

 
82

--------------------------------------------------------------------------------

 



 

22.4.     Actions Requiring Required Buyers’ Consent. All amendments hereto,
waivers or actions taken hereunder that are not described in Section 22.3 and
Section 22.5, require the written consent or ratification of the Required Buyers
except for actions that are specifically reserved to the Agent under Sections
6.1 and 6.6; provided that no amendments, waivers or actions taken hereunder
that relate to the rights or obligations of the Agent shall be effective without
the prior written consent of the Agent. The Agent will, at the direction of the
Required Buyers, but may not, without the consent of the Required Buyers, take
any enforcement action or exercise any remedies under this Agreement and the
Repurchase Documents which arise after the occurrence of an Event of Default.

 

22.5.      Agent’s Discretionary Actions. Subject to the limitations of Sections
22.3 and 22.4, in its capacity as Agent and without seeking or obtaining the
consent of any of the other Buyers (although it may elect to obtain such consent
before acting it if deems that desirable), the Agent may:

 

(a)     agree or consent to any change in the handling of Purchased Loans not
involving more than Two Million Dollars ($2,000,000) of the Purchased Loans in
the aggregate at any time and which in the Agent’s reasonable judgment is
unlikely to have a material adverse effect on any of the Central Elements in
respect of the Seller or any of its Subsidiaries (for purposes of clarity, this
allows the Agent to count as an Eligible Loan a Purchased Loan that would
otherwise be disqualified because it appears on a Custodian’s Exception Report
because the Basic Papers for such Purchased Loan have been shipped to the Seller
for correction or to an Approved Investor for purchase and have not been paid
for or returned to the Custodian within any applicable time period specified on
Schedule DQ);

 

(b)     reconvey or exchange, in whole or in part, any Purchased Loans that are
required to be reconveyed or exchanged in accordance with the Repurchase
Documents;

 

(c)     approve any new Approved Investor proposed by the Seller (and the Agent
will promptly provide to any Buyer that requests it a current list of Approved
Investors); and

 

(d)     do or perform any act or thing that, in the Agent’s reasonable judgment,
is necessary or appropriate to enable the Agent to properly discharge and
perform its duties under this Agreement or the Custody Agreement, or that in its
reasonable judgment is necessary or appropriate to preserve or protect the
validity, integrity or enforceability of the Purchased Loans and/or the
Repurchase Documents, the Buyers’ Pro Rata undivided ownership interests in and
to the Purchased Loans, the Lien created by this Agreement and its priority, or
any of the Central Elements in respect of the Seller or any of its Subsidiaries,
or to preserve and protect the interest of the Buyers in any of the foregoing.

 

22.6.     Buyers’ Cooperation. The Buyers agree to cooperate among themselves
and with the Agent and from time to time upon the Agent’s request, to execute
and deliver such papers as may be reasonably necessary to enable the Agent, in
its capacity as Agent, to effectively administer this Agreement and the other
Repurchase Documents, the Purchased Loans and each Buyer’s Pro Rata undivided
ownership interest in the Purchased Loans in the manner contemplated by this
Agreement. The Agent and each of the Buyers agree to provide notice to the other
parties if they have actual knowledge of an Event of Default at any time.

 

 
83

--------------------------------------------------------------------------------

 



 

22.7.     Buyers’ Sharing Arrangement.

 

(a)     Each of the Buyers agrees that if it should receive any amount (whether
by voluntary payment, realization upon security, the exercise of the right of
set-off, or otherwise) which is applicable to the payment of Repurchase Price,
Margin Deficit, Pricing Differential or any fees, that with respect to the
related sum or sums received (or receivable) by the other Buyers is in greater
proportion than that Buyer’s Pro Rata ownership of the Purchased Loans, then
such Buyer receiving such excess amount shall purchase from the other Buyers an
participation interest in the Purchased Loans in such amount as shall result in
Pro Rata participation and ownership by all of the Buyers in such excess amount;
provided that if all or any portion of such excess amount is thereafter
recovered from such Buyer, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery; and provided further that the
provisions of this Section 22.7 shall not apply to the Agent’s Fee under this
Agreement or to any fees that the Custodian or any successor custodian might be
paid pursuant to the Custody Agreement.

 

(b)     To the extent that the Seller fails to pay any amount required to be
paid to the Agent under Section 20, each Buyer severally agrees to pay to the
Agent such Buyer's Funding Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent in its capacity as such.

 

22.8.     Buyers’ Acknowledgment. Each Buyer other than U.S. Bank hereby
acknowledges that U.S. Bank has made no representations or warranties with
respect to any Purchased Loan other than as expressly set forth in this
Agreement and that U.S. Bank shall have no responsibility (in its capacity as a
Buyer, the Agent, or any other capacity or role) for:

 

(a)     the marketability or collectibility of the Purchased Loans;

 

(b)     the genuineness, validity, likelihood of performance as and when due or
enforceability of any Investor Commitment or the solvency or performance record
of any Approved Investor;

 

(c)     the validity, enforceability or any legal effect of any of the
Repurchase Documents, any Loan Papers or any insurance, bond or similar device
purportedly protecting any obligation to the Buyers or any Purchased Loans; or

 

(d)     the financial condition of the Seller or any of its Subsidiaries or
Affiliates, the status, health or viability of any industry in which any of them
is involved, the prospects for repurchase of the Purchased Loans, the
genuineness, validity or enforceability of any warehousing facility or
repurchase agreement between the Seller and any other lender or repurchase
agreement counterparty, the value of any Purchased Loans, the effectiveness of
any of the provisions of the Repurchase Documents (including the financial
covenants, tests and hedging requirements) or any aspect of their implementation
or administration at any time to reduce or control risks of any type, to produce
returns, profits, yields or spreads or to reduce or control losses or the
accuracy of any information supplied by or to be supplied in connection with any
of the Seller or any of its Subsidiaries or Affiliates, or otherwise with
respect to this Agreement, any Purchased Loans or any source of equity or other
financing for any of the Seller, any of its Affiliates or any other warehouse
lender or repurchase agreement counterparty.

 

 
84

--------------------------------------------------------------------------------

 



 

22.9.      Agent Market Value Determinations. The parties hereto agree and
acknowledge that, in determining the Market Value of the Purchased Loans, the
Agent (i) shall determine Market Value as a third party service provider, in
accordance with standards customarily applicable in the financial industry to
third party service providers providing values on comparable assets to be used
in connection with the financing of such assets, and (ii) shall not be obligated
to do that same or similar amount of work or analysis as if it were valuing its
own assets, or as if it were valuing such assets for the purchase or sale
thereof by it or any other party. The parties hereto agree and acknowledge that
any asset valuation information produced by the Agent is intended to be and
should be used solely for the limited uses specified in this Agreement and the
other Repurchase Documents, and is not intended to be and should not be used by
any Person for any other purpose. The parties hereto further agree and
acknowledge that the Agent may elect to determine the Market Value for any
Purchased Loan by determining the market bid price for a portfolio containing
all Purchased Loans and allocating such portfolio market bid price among each
individual Purchased Loan.

 

22.10.    Agent’s Representations to Buyers. The Agent hereby represents and
warrants to the Buyers (other than U.S. Bank) that:

 

(a)     the Agent has delivered to each Buyer true copies of the originals of
those Repurchase Documents that have been specifically requested by that Buyer;
and

 

(b)     the Agent has no current actual knowledge that any Default or Event of
Default has occurred and is continuing on the Effective Date.

 

22.11.    Agent’s Duty of Care, Express Negligence Waiver and Release. At all
times until all Purchased Loans have all been repurchased by the Seller and the
Buyers have no further commitments or other obligations under this Agreement and
the other Repurchase Documents, the Agent shall exercise the same degree of care
in handling the Purchased Loans as U.S. Bank exercises with respect to loans
that are held solely by U.S. Bank for its own account, and the Agent, in its
capacity as Agent shall have no responsibility to the Buyers other than to
exercise such standard of care and, in any event, U.S. Bank shall have no
liability with respect to any other Buyer’s Pro Rata interest in the Purchased
Loans except for U.S. Bank’s own fraud, gross negligence or willful misconduct.
Except in the case of its own fraud, gross negligence or willful misconduct,
neither the Agent, any Buyer, nor any of their officers, directors, employees,
attorneys or agents shall be liable for any action taken or omitted to be taken
by it or them under this Agreement, the Custody Agreement or any of the other
Repurchase Documents reasonably believed by it or them to be within the
discretion or power conferred upon it or them by the Repurchase Documents or be
responsible for consequences of any error of judgment, the Buyers expressly
intending to hereby waive and release all present and future claims and rights
against the Agent (i) owed, in whole or in part, under any claim or theory of
strict liability or (ii) for damages or injuries caused or contributed to by any
Indemnified Party’s sole or concurrent ordinary negligence that does not amount
to gross negligence or willful misconduct. Except as otherwise specifically and
expressly set forth in this Agreement, the Agent shall not be responsible in any
manner to anyone for the effectiveness, enforceability, genuineness, validity or
due execution of this Agreement, any supplement, amendment or restatement of it
or of any other Repurchase Documents or for any representation, warranty,
document, certificate, report or statement made or furnished in, under or in
connection with this Agreement or any of the other Repurchase Documents or be
under any obligation to anyone to ascertain or to inquire as to the performance
or observation of any of the terms, covenants or conditions of this Agreement or
of the other Repurchase Documents on the part of the Seller or anyone else.
Without limiting the generality of the foregoing provisions of this Section
22.11, the Agent, in its capacity as Agent, may seek and rely upon the advice of
legal counsel in taking or refraining to take any action under any of the
Repurchase Documents or otherwise in respect of any Purchased Loans, this
Agreement and its parties, and shall be fully protected in relying upon such
advice.

 

 
85

--------------------------------------------------------------------------------

 



 

22.12.    Calculations of Shares of Principal and Other Sums. Except as provided
to the contrary in Section 6.4 (“Increased Cost”), Section 6.5 (“Capital
Adequacy”), Section 7.1 (“Payments to be free of Taxes; Withholding”), Section
7.3 (“Taxes Indemnity”), Section 9.2 (“Fee Letter”) and Section 20 (“Payment of
Expenses; Indemnity”), U.S. Bank’s and each other Buyer’s respective shares of
Repurchase Prices and other sums received by the Agent on account of the
Purchased Loans or with respect to them shall be calculated on the basis of each
Buyer’s (including U.S. Bank’s) respective Pro Rata ownership interests in the
Purchased Loans from time to time.

 

22.13.    Resignation or Removal of the Agent. The Agent, or any agent or agents
hereafter appointed, at any time may resign by giving written notice of
resignation to the Seller and the Buyers and complying with the applicable
provisions of this Section 22. The Required Buyers may remove the Agent for acts
constituting gross negligence or willful misconduct by giving notice to the
Agent, the Buyers and the Seller. Upon receiving such notice of resignation or
removal, with the Seller’s consent, which consent shall not unreasonably be
delayed or withheld (provided that the Seller’s consent shall not be required if
a Default has occurred that has not been cured by the Seller or declared in
writing by the Agent to have been waived or any Event of Default has occurred
that the Agent has not declared in writing to have been cured or waived), a
successor Agent shall be promptly appointed by the Required Buyers by written
instrument, in duplicate, one copy of which instrument shall be delivered to the
resigning or removed Agent and one copy to the successor Agent.

 

22.14.    Effective Date of Resignation of the Agent. No resignation or removal
of the Agent shall be effective until both (i) sixty (60) days have elapsed
after notice to the Seller and the Buyers of the Agent’s election to resign or
its removal, and (ii) a successor agent has been appointed pursuant to the
provisions of this Section 22 and has accepted the appointment; provided that if
such appointment has not been so made or if the Agent’s duties have not been
assumed by the appointed successor on or before ninety (90) days after the date
of the Agent’s notice of resignation, the Agent may cease acting as agent and
representative of the Buyers hereunder, and shall have no further responsibility
therefor, at the close of business on the tenth (10th) Business Day after such
ninety-day period.

 

 
86

--------------------------------------------------------------------------------

 



 

22.15.    Successor Agent. Any successor Agent appointed as provided in this
Section 22 shall execute and deliver to the Seller, the Buyers and to the
predecessor Agent an instrument accepting such appointment, and thereupon the
resignation of the predecessor Agent shall become effective and such successor
Agent, without any further act, deed or conveyance, shall become vested with all
the rights and obligations of its predecessor, with like effect as if originally
named as the Agent; provided that upon the written request of the Seller, all of
the Buyers or the successor Agent, the resigning Agent shall execute and deliver
(a) an instrument transferring to such successor Agent all of the rights of the
resigning Agent and (b) to such successor Agent such instruments as are
necessary to transfer the Purchased Loans and the Repurchase Documents to such
successor Agent (including assignments of all Purchased Loans or Repurchase
Documents). Upon the request of any such successor Agent made from time to time,
the Seller shall execute any and all papers which the successor Agent shall
request or require to more fully and certainly vest in and confirm to such
successor Agent all such rights.

 

22.16.    Merger of the Agent. Any Person into which the Agent may be merged or
converted or with which it may be consolidated, or any Person surviving or
resulting from any merger, conversion or consolidation to which the Agent shall
be a party or any Person succeeding to the commercial banking business of the
Agent, shall be the successor Agent without the execution or filing of any paper
or any further act on the part of any of the parties.

 

22.17.    Participation; Assignment.

 

 (a)     Participations. Each Buyer reserves the right, without the consent of
the Seller, to sell to one or more banks or other entities (a “Participant”),
participations in all or any part of such Buyer’s Commitment and Pro Rata
ownership share of the Purchased Loans or to pledge, collaterally assign or
grant a security interest in any or all of its interests under this Agreement
and in the Purchased Loans to any Federal Reserve Bank or any other Person;
provided that no such pledge, participation, collateral assignment or grant of a
security interest shall release a Buyer from any of its obligations hereunder or
substitute any such participant, pledgee or assignee for such Buyer as a party
hereto. Participants shall have no rights under the Repurchase Documents other
than certain voting rights as provided below. Each Buyer shall be entitled to
obtain (on behalf of its Participants) the benefits of this Agreement with
respect to all Participants in its Funding Share of Open Transactions
outstanding from time to time; provided that the Seller shall not be obligated
to pay any amount in excess of the amount that would be due such Buyer
calculated as though no participation had been sold. No Buyer shall sell any
participating interest under which the Participant shall have any rights to
approve any amendment, modification or waiver of any Repurchase Documents,
except to the extent such amendment, modification or waiver requires the consent
of all Buyers under Section 22.3. In those cases (if any) where a Buyer grants
rights to any of its Participants to approve amendments, modifications or
waivers of any Repurchase Documents pursuant to the immediately preceding
sentence, such Buyer must include a voting mechanism as to all such approval
rights in the relevant participation agreement(s) whereby a readily-determinable
fraction of such Buyer’s portion of the Purchased Loans (whether held by such
Buyer or participated) shall control the vote for all of such Buyer’s portion of
the Purchased Loans; provided that if no such voting mechanism is provided for
or is fully and immediately effective, then the vote of such Buyer itself shall
be the vote for all of such Buyer’s portion of the Purchased Loans. Except in
the case of the sale of a participating interest to a Buyer, the relevant
participation agreement shall not permit the Participant to transfer, pledge,
assign, sell any subparticipation in or otherwise alienate or encumber its
participation interest in the Purchased Loans. In no event may a Participant be
an Affiliate of the Seller.

 

 
87

--------------------------------------------------------------------------------

 



 

 (b)     Assignments. Without any requirements for further consent of the
Seller, any Buyer may assign any or all of its rights and obligations under the
Repurchase Documents to its own Buyer Affiliates or to an assignee that is a
Buyer with a Commitment hereunder immediately prior to giving effect to such
assignment. With the prior written consent of the Agent and (unless an Event of
Default has occurred that the Agent has not declared in writing to have been
cured or waived) the Seller, which consent of the Seller will not be
unreasonably withheld, and at no cost to the Seller or the Agent, any Buyer may
assign any or all of its rights and obligations under the Repurchase Documents
to one or more assignees; provided that (1) except in the case of an assignment
to a Buyer or a Buyer Affiliate or an assignment of the entire remaining amount
of the assigning Buyer’s Committed Sum, no such assignment shall be in an amount
less than Ten Million Dollars ($10,000,000), unless each of the Agent and
(unless a Default or Event of Default has occurred and continuing) the Seller
consents thereto, (2) each partial assignment shall be made as an assignment of
a proportionate part of all the assigning Buyer’s rights and obligations under
this Agreement, (3) the assignee, if it is not a Buyer hereunder immediately
prior to giving effect to such assignment, shall deliver to the Agent a
questionnaire in which the assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain material non-public
information about the Seller and its Affiliates or their respective securities)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable laws, including Federal and
state securities laws, (4) the assignee may not be an Affiliate of the Seller,
(5) each such assignment shall be effected pursuant to an Assignment and
Assumption substantially in the form of Exhibit F, to be delivered to the Agent
together with a processing and recording fee of $2,500 (which shall not be
applicable with respect to the initial syndication of the Transactions), with
the assignor having no further right or obligation with respect to the rights
and obligations assigned to and assumed by the assignee, and (6) neither the
Agent nor the Seller may withhold consent to an assignment involving the sale of
all or substantially all of the assets of a Buyer unless the Agent arranges a
simultaneous assignment of such Buyer’s rights and obligations to itself or
another purchaser acceptable to the Agent and the Seller. The Seller agrees
that, as to any assignment to any Buyer Affiliate or if the Seller consents to
any other assignment, the Seller will cooperate with the prompt execution and
delivery of documents reasonably necessary to such assignment process to the
extent that the Seller incurs no cost or expense that is not paid by the
assigning Buyer and the assignee immediately upon delivery to the Seller of such
assignment form. Subject to acceptance and recording thereof pursuant to Section
22.17(d), from and after the effective date specified in each Assignment and
Assumption, the assignee shall be a Buyer for all purposes under this Agreement
and the other Repurchase Documents, if the assignment is an assignment of all of
the assignor’s interest in the Purchased Loans then held by the Agent (or by the
Custodian on behalf of the Agent), the assignor shall be automatically released
from all of its obligations and liabilities hereunder, and, whether it is such a
complete assignment or only a partial assignment, the Committed Sums shall be
adjusted appropriately, and the parties agree to approve in writing a revised
and updated version of Schedule BC. Any assignment or transfer by a Buyer of
rights or obligations under this Agreement that does not comply with this
Section 22.17(b) shall be treated for purposes of this Agreement as a sale by
such Buyer of a participation in such rights and obligations in accordance with
Section 22.17(a).

 

 
88

--------------------------------------------------------------------------------

 



 

(c)     The Agent, acting for this purpose as an Agent of the Seller, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Buyers, and the Committed Sum of, and amount owing to, each Buyer pursuant
to the terms hereof from time to time the (the “Register”). The entries in the
Register shall be conclusive, and the Seller, the Agent and the Buyers may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Buyer hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Seller
and any Buyer, at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)     Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Buyer and an assignee, the assignee’s completed questionnaire
(unless the assignee shall already be a Buyer hereunder), the processing and
recordation fee referred to in Section 22.17(b) and any written consent to such
assignment required by Section 22.17(b) hereof, the Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Buyer or the assignee shall have
failed to make any payment required to be made by it hereunder, the Agent shall
have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this Section 22.17.

 

(e)     The Seller shall not be required to incur any cost or expense incident
to any sale to a Person of any interest in the Repurchase Documents and the
Purchased Loans pursuant to this Section 22.17 and all such costs and expenses
shall be for the account of the Buyer selling its rights in the Purchased Loans
to such Person.

 

22.18.    The Agent and the Buyers are the only Beneficiaries of this Section.
Other than the provisions of Section 22.17, this Section 22 is intended to bind
and benefit only U.S. Bank and the other Buyers, and does not benefit and shall
not be enforceable by the Seller or any other Person whatsoever.

 

 
89

--------------------------------------------------------------------------------

 



 

23     Notices and Other Communications.

 

All notices, demands, consents, requests and other communications required or
permitted to be given or made hereunder (collectively, “Notices”), except as
otherwise specifically provided in this Agreement, shall be in writing and shall
be either (a) delivered in person, or (b) mailed, by certified, registered or
express mail, postage prepaid, addressed to the respective parties hereto at
their respective addresses specified below, or (c) sent in a prepaid overnight
delivery envelope via a nationally-recognized courier service (such as Federal
Express, United Parcel Service or DHL Worldwide Express) that provides weekday
next-Business Day delivery service to the addressee’s location, (d) faxed to
their respective fax numbers (with a paper copy mailed the same day as
aforesaid) as hereinafter set forth or (e) emailed (with a confirming fax for
any funding request) and/or posted to an internet or intranet website and
acknowledged as received as hereinafter set forth; provided that any party may
change its address for notice by designating such party’s new address in a
Notice to the other parties given at least five (5) Business Days before it
shall become effective. All Notices shall be conclusively deemed to have been
properly given or served when received in person, regardless of how sent.
Regardless of when received, all Notices shall be conclusively deemed to have
been properly given or served if addressed in accordance with this Section 23
and (1) if mailed, on the second (2nd) Business Day after being deposited in the
mails, or (2) if sent by nationally-recognized courier service, on the next
Business Day or (3) if faxed before the close of business at the recipient’s
location on a Business Day, when faxed or if faxed after the close of business
at the recipient’s location or on a day that is not a Business Day, on the next
Business Day thereafter to the fax number set forth below (provided that a paper
copy is mailed on the same day as aforesaid) or (4) if e-mailed, upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if any such faxed or emailed notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (5) notices
or communications posted to an internet or intranet website shall be deemed
received upon the “receipt” by the intended recipient at its e-mail address as
described in clause (4) above of notification that such notice or communication
is available and identifying the website address therefor:

 

If to the Seller:

HomeAmerican Mortgage Corporation
4350 S. Monaco Street
Denver, CO 80237
Attention: President
Telephone: (303) 773-1155
Fax: (720) 528-2202

 

with a copy to: 

 

M.D.C. Holdings, Inc.

4350 South Monaco Street, Suite 500

Denver, CO 80237

Attention: General Counsel

Telephone: (303) 804-7716

Fax: (720) 977-4304

 

and

 

 
90

--------------------------------------------------------------------------------

 



 

M.D.C. Holdings, Inc.

4350 South Monaco Street, Suite 500

Denver, CO 80237

Attention: Treasurer

Telephone: (303) 804-7709

Fax: (720) 977-4301

 

If to U.S. Bank as Agent or as a Buyer:

 

U.S. Bank National Association
10035 E. 40th Ave., Suite 100,     
Mortgage Banking Services
Denver, CO 80238
Attn: Millie Crocker
Telephone: (303) 561-9075
Fax: (303) 561-9415
email: mildred.crocker@usbank.com

 

with a copy to:

 

U.S. Bank National Association

800 Nicollet Mall
Mail Station: BC-MN-H03B
Minneapolis, MN 55402
Attention: Mortgage Banking Services
Telephone: (505) 424-5905
Fax: (612) 303-2253
email: edwin.jenkins@usbank.com

 


If to the other Buyers, at the addresses shown on Schedule 23.

 

24     Miscellaneous.

 

24.1.     Further Assurances. At any time and from time to time, at the sole
expense of the Seller, the Seller or the Servicer shall promptly provide such
further reasonable assurances, documents and agreements and undertake such
actions as the Agent may reasonably request in order to effect the purposes of
this Agreement, including the assignment, conveyance and transfer of all right,
title and interest of each Purchased Loan from the Seller to the Agent, or to
otherwise obtain or preserve the benefits or rights granted under this
Agreement. In the event the Seller, Servicer or any Subservicer, in the
performance of the Servicing Functions shall foreclose any Mortgage for which
the Agent and the Buyers have not received the Repurchase Price, all such
actions shall be taken in the name of the Agent for the benefit of the Buyers
and in accordance with Accepted Servicing Practices.

 

 
91

--------------------------------------------------------------------------------

 



 

24.2.      Agent as Attorney in Fact. The Agent is hereby appointed the
attorney-in-fact of the Seller for the purpose of carrying out the provisions of
this Agreement and taking any action and executing any instruments or documents
that the Agent may deem reasonably necessary or advisable to accomplish the
purposes hereof, which appointment as attorney-in-fact is irrevocable and
coupled with an interest, although the Agent agrees not to exercise its rights
under this power of attorney unless, in its opinion or the opinion of its legal
counsel, an Event of Default has occurred that the Agent has not declared in
writing to have been cured or waived. Without limiting the generality of the
foregoing, but subject to Section 18.3, the Agent shall have the right and power
during the occurrence and continuation of any Event of Default to receive,
endorse, collect and control all checks or instruments made payable to the order
of the Seller and all other forms of payment to the Seller that represent any
payment on account of the principal of or interest on or proceeds from any of
the Purchased Loans and to give full discharge for the same.

 

24.3.     Wires to Seller. Any amounts to be transferred by the Agent to the
Seller hereunder shall be sent by journal entry (or wire transfer) in
immediately available funds to the Operating Account.

 

24.4.     Wires to Agent. Any amounts to be transferred by the Seller to the
Agent hereunder shall be sent by wire transfer in immediately available funds to
the Repurchase Settlement Account.

 

24.5.     Receipt; Available Funds. Amounts received after 1:00 p.m. Denver time
on any Business Day shall be deemed to have been paid and received on the next
succeeding Business Day. All payments and transfers of cash pursuant to this
Agreement shall be made (only if the paying and receiving accounts are with the
same financial institution) by journal entries, or (otherwise) by wire transfer,
of immediately available funds in U.S. dollars.

 

25     Entire Agreement; Severability.

 

This Agreement supersedes any existing agreements between the parties containing
general terms and conditions for repurchase transactions. This Agreement may not
be amended, modified or supplemented except in accordance with the provisions of
Section 22 and such amendment, modification or supplement must be set forth in a
writing signed by the parties required to do so in accordance with Section 22.
Each provision and agreement herein shall be treated as separate and independent
from any other provision or agreement herein and shall be enforceable
notwithstanding the unenforceability of any such other provision or agreement.

 

26     Non-assignability; Termination.

 

26.1.     Limited Assignment. Except with respect to any repurchase transaction,
sale, transfer, pledge or hypothecation by the Agent or any Buyer pursuant to
Section 22.17, the rights and obligations of the parties under this Agreement
and under any Transaction shall not be assigned by any party without the prior
written consent of the other parties and any such assignment without the prior
written consent of the other parties shall be null and void. Subject to the
foregoing, this Agreement and any Transactions shall bind and benefit the
parties and their respective successors and assigns.

 

 
92

--------------------------------------------------------------------------------

 



 

26.2.     Remedies Exception. Section 26.1 shall not preclude a party from
assigning, charging or otherwise dealing with all or any part of its interest in
any sum payable to it under Section 18.

 

26.3.     Agreement Termination. This Agreement shall terminate, automatically
and without any requirement for notice, on the date after the Termination Date
on which all Obligations have been indefeasibly paid in full, provided, that the
provisions of Sections 6.4, 6.5, 7, 16.8(b), 16.9 and 20 shall survive the
termination of this Agreement, provided further, that this Agreement and any
Open Transactions may be extended by mutual agreement of the Buyers, the Agent
and the Seller; and provided further, that no such party shall be obligated to
agree to such an extension.

 

27     Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
counterparts shall be deemed to be an original, and such counterparts shall
constitute but one and the same instrument.

 

28     Governing Law, Jurisdiction and Venue.

 

This Agreement (including this choice-of-law provision) and the other Repurchase
Documents shall be governed by and construed and all controversies and disputes
arising under, in connection with or relating to this Agreement and the other
Repurchase Documents shall be resolved, in accordance with the laws of the State
of new york and the United States of America applicable to contracts made and to
be wholly performed within such State. The Seller, the Agent and the Buyers each
hereby irrevocably submits to the nonexclusive jurisdiction and venue of the
United States District Court for the southern District of new york or, if such
court does not have jurisdiction, the supreme Court of the State of new york,
new york County, for the purpose of any action or other proceeding arising
under, in connection with or relating to the Repurchase Documents or any related
Transaction. To the fullest extent permitted by applicable law, the Seller, the
Agent and the Buyers each irrevocably waives any objection that it may now or
hereafter have to the laying of venue for any such proceeding brought in such a
court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum and agrees that service of process may be made
upon it in any such proceeding by registered or certified mail. Nothing herein
shall affect any applicable right of any party at any time to initiate any suit
in the United States District Court for the Southern District of New York, or to
remove any pending suit to that court. Nothing herein shall affect the right of
the Agent or any Buyer to accomplish service of process in any manner permitted
by applicable law or to commence legal proceedings or otherwise proceed against
Seller in any other jurisdiction or court.

 

 
93

--------------------------------------------------------------------------------

 



 

29     Waiver of Jury Trial.

 

Each of the Seller (in its capacity as Seller and Servicer), the Buyers and the
Agent hereby (i) covenants and agrees not to elect a trial by jury of any issue
triable of right by a jury, and (ii) waives any right to trial by jury fully to
the extent that any such right shall now or hereafter exist. This waiver of
right to trial by jury is separately given, knowingly and voluntarily, by each
of the Seller, the Buyers and the Agent, and this waiver is intended to
encompass individually each instance and each issue as to which the right of a
jury trial would otherwise accrue. The Agent is hereby authorized and requested
to submit this Agreement to any court having jurisdiction over the subject
matter and the parties hereto, so as to serve as conclusive evidence of the
foregoing waiver of the right to jury trial. Further, the Seller hereby
certifies that no representative or agent of the Buyers or the Agent has
represented, expressly or otherwise, to any stockholder, director, officer,
agent or representative of the Seller that the Buyers or the Agent will not seek
to enforce this waiver of right to jury trial provision.

 

30     Relationship of the Parties.

 

This Agreement provides for the sale by the Seller and the purchase by the
Buyers (acting through their agent and representative, the Agent) of Eligible
Loans and the obligation of the Seller to repurchase them upon termination of
each Transaction. The relationship between the Seller and the Buyers (and the
Agent) is limited to that of seller and repurchaser on the one hand and buyers
and resellers (and the Agent as the Buyers’ agent and representative) on the
other. The provisions in this Agreement and the other Repurchase Documents for
compliance with financial covenants and delivery of financial statements are
intended solely for the benefit of the Buyers, the Agent to protect the
interests of the Buyers as buyers, including their and the Agent’s interest in
assuring repurchase of Purchased Loans at the termination of each Transaction,
and nothing contained in this Agreement or any of the other Repurchase Documents
shall be construed as permitting or obligating any Buyer, the Agent to act as a
financial or business advisor or consultant to the Seller, as permitting or
obligating any Buyer, the Agent to control the Seller or to conduct the Seller’s
operations, as creating any fiduciary obligation on the part of the Buyers, the
Agent to the Seller, or as creating any joint venture, agency or other
relationship between the parties other than as explicitly and specifically
stated in this Agreement. The Seller acknowledges that it has had the
opportunity to obtain the advice of experienced counsel of its own choosing in
connection with the negotiation and execution of this Agreement and the other
Repurchase Documents and to obtain the advice of such counsel with respect to
all matters contained in the Repurchase Documents including the provision for
waiver of trial by jury. The Seller further acknowledges that it is experienced
with respect to financial and credit matters and has made its own independent
decisions to apply to the Buyers, the Agent to enter into this Agreement, and to
execute and deliver this Agreement and the other Repurchase Documents.

 

 
94

--------------------------------------------------------------------------------

 



 

31     No Waivers, Etc.

 

No express or implied waiver of any Event of Default by any party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by the Seller and
the parties required to do so pursuant to Section 23. Without limitation on any
of the foregoing, the failure to give a notice pursuant to Section 23 will not
constitute a waiver of any right to do so at a later date. The rights and
remedies of the Buyers hereunder shall be cumulative and not exclusive of any
rights and remedies which the Buyers would otherwise have. No failure or delay
on the part of the Buyers in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

 

32     Use of Employee Plan Assets.

 

32.1.     Prohibited Transactions. If assets of an employee benefit plan subject
to any provision of ERISA are intended to be used by any party hereto (the “Plan
Party”) in a Transaction, the Plan Party shall so notify the other parties prior
to the Transaction. The Plan Party shall represent in writing to the other
parties that the Transaction does not constitute a prohibited transaction under
ERISA or is otherwise exempt therefrom, and the other parties may proceed in
reliance thereon but shall not be required so to proceed.

 

32.2.     Audited Financial Statements Required. Subject to the last sentence of
Section 32.1, any such Transaction shall proceed only if the Seller furnishes or
has furnished to the Agent its most recent available audited statement of its
financial condition and its most recent subsequent unaudited statement of its
financial condition.

 

32.3.     Representations. By entering into a Transaction pursuant to this
Section 32, the Seller shall be deemed (i) to represent to the Buyers and the
Agent that since the date of the Seller’s latest such financial statements,
there has been no material adverse change in the Seller’s financial condition
which the Seller has not disclosed to the Agent, and (ii) to agree to provide
the Agent with future audited and unaudited statements of its financial
condition as they are issued, so long as it is a Seller in any Open Transaction
involving a Plan Party.

 

33     Intent.

 

33.1.     Transactions are Repurchase Agreements and Securities Contracts. The
parties intend and acknowledge that each Transaction is a “repurchase agreement”
and a “master netting agreement” as such terms are defined in Section 101 of the
Bankruptcy Code (except insofar as the type of Eligible Loans subject to such
Transaction or the term of such Transaction would render such definition
inapplicable), and a “securities contract” as that term is defined in Section
741 of the Bankruptcy Code (except insofar as the type of assets subject to such
Transaction would render such definition inapplicable). This Agreement also
constitutes a “netting contract” as defined in and subject to Title IV of the
Federal Deposit Insurance Corporation Improvement Act of 1991 (“FDICIA”) and
each payment entitlement and payment obligation under any Transaction hereunder
shall constitute a “covered contractual payment entitlement” or “covered
contractual payment obligation,” respectively, as defined in and subject to
FDICIA (except insofar as any or all of the parties is not a “financial
institution” as that term is defined in FDICIA). The Seller hereby agrees that
it shall not challenge the characterization of this Agreement as a “repurchase
agreement” as that term is defined in Section 101 of the Bankruptcy Code, or as
a “securities contract” as that term is defined in Section 741 of the Bankruptcy
Code in any dispute or proceeding.

 

 
95

--------------------------------------------------------------------------------

 



 

33.2.     Contractual Rights, Etc. Any party’s right to liquidate Eligible Loans
delivered to it in connection with Transactions hereunder or to exercise any
other remedies pursuant to Section 18, is a contractual right to liquidate,
terminate or accelerate such Transaction as described in Sections 555, 559 and
561 of the Bankruptcy Code.

 

33.3.     FDIA. If a party hereto is an “insured depository institution,” as
such term is defined in the Federal Deposit Insurance Act, as amended (“FDIA”),
then each Transaction hereunder is a “qualified financial contract,” as that
term is defined in FDIA and any rules, orders or policy statements thereunder
(except insofar as the type of assets subject to such Transaction would render
such definition inapplicable).

 

33.4.     Master Netting Agreement. It is understood and agreed that this
Agreement constitutes a “master netting agreement” as that term is defined in
Section 101 of the Bankruptcy Code, and that a party’s right to cause the
termination, liquidation, or acceleration of, or to offset net termination
values, payment amounts or other transfer obligations arising under or in
connection with, this Agreement or any Transaction is a contractual right to
cause the termination, liquidation, or acceleration of, or to offset net
termination values, payment amounts or other transfer obligations arising under
or in connection with, this Agreement or any Transaction as described in Section
561 of the Bankruptcy Code.

 

34     Disclosure Relating to Certain Federal Protections.

 

The parties acknowledge that they have been advised that:

 

34.1.     Parties not Protected by SIPA or Insured by FDIC or NCUSIF. In the
case of Transactions in which one of the parties is a broker or dealer
registered with the Securities and Exchange Commission (“SEC”) under Section 15
of the Securities Exchange Act of 1934 (“1934 Act”), the Securities Investor
Protection Corporation has taken the position that the provisions of SIPA do not
protect the other party with respect to any Transaction hereunder.

 

34.2.     SIPA Does Not Protect Government Securities Broker or Dealer
Counterparty. In the case of Transactions in which one of the parties is a
government securities broker or a government securities dealer registered with
the SEC under Section 15C of the 1934 Act, SIPA will not provide protection to
the other party with respect to any Transaction hereunder.

 

34.3.     Transaction Funds Are Not Insured Deposits. In the case of
Transactions in which one of the parties is a financial institution, funds held
by such financial institution pursuant to a Transaction hereunder are not a
deposit and therefore are not insured by the Federal Deposit Insurance
Corporation (through either the Bank Insurance Fund or the Savings Association
Insurance Fund) or the National Credit Union Share Insurance Fund, as
applicable.

 

 
96

--------------------------------------------------------------------------------

 



 

35     USA Patriot Act Notification.

 

The Agent and the Buyers hereby notify the Seller that, pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), the Agent or the Buyers are required to obtain, verify
and record information that identifies the Seller, including the Seller’s name
and address and other information that will allow them to identify the Seller in
accordance with said Act.

 

36     Effect of Existing Agreement.

 

Effective as of the Effective Date, this Agreement amends and replaces in its
entirety and restates the Existing Agreement. The terms and conditions of this
Agreement supersede, effective as of the Effective Date, the terms and
conditions of the Existing Agreement, provided, however, that the obligations
incurred under the Existing Agreement shall not in any circumstance be
terminated, extinguished or discharged hereby but shall hereafter be governed by
the terms of this Agreement.

 

 

 

The remainder of this page is intentionally blank; signature pages follow.

 

 
97

--------------------------------------------------------------------------------

 



 

EXECUTED as of the Effective Date.

 

 

HOMEAMERICAN MORTGAGE CORPORATION, as Seller and Servicer

 

 

 

 

 

 

 

 

 

 

By:

/s/ John J. Heaney

 

 

Name:

  John J. Heaney

 

 

Title:

Senior Vice President and Treasurer

 

 

 
[Signature Page 1 to Master Repurchase Agreement]

--------------------------------------------------------------------------------

 



 

 

U.S. BANK NATIONAL ASSOCIATION,

 

  as Agent and as a Buyer  

 

 

 

 

 

 

 

 

 

By:

/s/ Edwin D. Jenkins

 

 

Name:

  Edwin D. Jenkins

 

 

Title:

Senior Vice President

 





 



 
[Signatue Page 2 to Master Repurchase Agreement]

--------------------------------------------------------------------------------

 



 

EXHIBIT A
TO Master Repurchase Agreement

FORM OF REQUEST/CONFIRMATION

 

To:

From:

U.S. Bank National Association., Agent

HomeAmerican Mortgage Corporation

10035 E. 40th Ave., Suite 100

4350 S. Monaco Street

Mortgage Banking Services

Denver CO 80237

Denver, CO 80238

     

Attention: Millie Crocker

Attention: Lisa McCarty

Phone: (303) 561-9075

Phone: 720-528-2254

Fax: (303) 561-9415

Fax: 303-488-4622

email: mildred.crocker@usbank.com

email: lisa.mccarty@mdch.com

 

Please refer to the Amended and Restated Master Repurchase Agreement dated
September 16, 2016 among HomeAmerican Corporation (the “Seller”), the buyers
from time to time party thereto (the “Buyers”) and U.S. Bank National
Association, as agent to the Buyers (in such capacity, the “Agent”) (as it may
have been or may hereafter be supplemented, amended, restated or otherwise
modified from time to time, the “Current Repurchase Agreement”. Any term defined
in the Current Repurchase Agreement and used in this request shall have the
meaning given to it in the Current Repurchase Agreement.

 

The Seller currently qualifies under the Current Repurchase Agreement for, and
hereby requests, purchases as set forth below (the “Requested Purchases”) to be
made on the following Purchase Date: ____________________, 20_____ (which must
be a Business Day).

 

Previous Day Aggregate
Outstanding Purchase Price

 

 

Purchase Price Advanced

 

 

Repurchase Price Paid

 

 

Aggregate Outstanding Purchase Price

 

 


After giving effect to the Requested Purchases, the Aggregate Outstanding
Purchase Price will not exceed the Maximum Aggregate Commitment.

 

The Seller has recently delivered one or more Mortgage Loan Transmission Files.
All Mortgage Loans listed in such Mortgage Loan Transmission Files and included
in the foregoing calculations (such Mortgage Loans, the “Purchased Loans”), are
Eligible Loans. For each of the Purchased Loans the representations set forth in
Section 15.3 and 15.4 of the Current Repurchase Agreement, are true and correct.

 

 
A-1 

--------------------------------------------------------------------------------

 



 

Pursuant to the terms of the Custody Agreement and acknowledging and agreeing
that new value, as that term is used in the New York Uniform Commercial Code,
has been given in reliance thereon, the Seller hereby sells, negotiates and
transfers to the Buyers the Mortgage Loans listed on the Mortgage Loan
Transmission Files. The Seller acknowledges that the Agent and the Buyers will
rely on the truth of each statement in this Request/Confirmation and such
Mortgage Loan Transmission Files in purchasing such Purchased Loans referred to
herein.

 

The Purchase Prices for the Purchased Loans should be deposited in the Funding
Account for payment as set forth on the instructions in the Mortgage Loan
Transmission File or such other account as indicated by the Seller.

 

No Default has occurred under the Repurchase Documents that has not been cured
by the Seller or declared in writing by the Agent to have been waived, and no
Event of Default has occurred under the Repurchase Documents that the Agent has
not declared in writing to have been cured or waived. There has been no material
adverse change in any of the Central Elements in respect of the Seller and its
Subsidiaries taken as a whole since the date of the Seller’s most recent annual
audited Financial Statements that have been delivered to the Agent and the
Buyers.

 

All items that the Seller is required to furnish to the Buyers, the Agent or the
Custodian in connection with the Requested Purchases have been delivered in all
respects as required by the Current Repurchase Agreement and the other
Repurchase Documents. All documentation described or referred to in the Mortgage
Loan Transmission Files submitted to the Agent conform in all material respects
with all applicable requirements of the Current Repurchase Agreement and the
other Repurchase Documents.

 

The Seller hereby warrants and represents to the Buyers and the Agent that none
of the Purchased Loans has been sold to any Person other than the Buyers, is
pledged to any Person other than Agent, for the benefit of itself and the
Buyers, or supports any borrowing or repurchase agreement funding other than
purchases under the Current Repurchase Agreement.

 

The undersigned officer hereby certifies that all of the Seller’s
representations and warranties (a) in the Current Repurchase Agreement and all
of the other Repurchase Documents (except only to the extent that (i) such a
representation or warranty speaks to a specific date or (ii) the facts on which
a representation or warranty is based have been changed by transactions or
conditions contemplated or expressly permitted by the Repurchase Documents) and
(b) in this request, are true and correct on the date of this request; and that
the Seller qualifies for the Requested Purchases. 

 

 
A-2

--------------------------------------------------------------------------------

 



 

 

 

HOMEAMERICAN MORTGAGE CORP.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

 

Title:

 

 





 



 

 

Attached:
Mortgage Loan Transmission File

 

 
A-3

--------------------------------------------------------------------------------

 



  

EXHIBIT B
TO Master Repurchase Agreement

OPINIONS REQUIRED FOR OPINION OF COUNSEL TO SELLER

 

1.     The Seller [and its affiliates] are each duly organized and validly
existing as a corporation in good standing under the laws of the State of
Colorado (their organization) and each has power and authority to enter into and
perform its obligations under and to consummate the transactions contemplated by
the Repurchase Agreement and the Custody Agreement and all other Repurchase
Documents to which it is a party. The Seller is duly qualified to do business
and is in good standing in each jurisdiction in which the character of the
business transacted by it requires such qualification and in which the failure
so to qualify would have a material adverse effect on the business, properties,
assets or condition (financial or otherwise) of the Seller and its Subsidiaries,
considered as a whole.

 

2.     The Repurchase Agreement and the Custody Agreement and all other
Repurchase Documents to which the Seller is a party have each been duly
authorized, executed and delivered by the Seller, and each constitutes a valid
and legally binding obligation of the Seller enforceable against the Seller in
accordance with its terms, subject, as to enforcement, to bankruptcy,
insolvency, reorganization, moratorium and other laws of general applicability
relating to or affecting creditors’ rights generally and to general equity
principles.

 

3.     No consent, approval, authorization or order of any Colorado state or
federal court or government agency or body is required to be obtained by the
Seller for the execution, delivery or performance of or the consummation of the
transactions contemplated by the Repurchase Agreement or the Custody Agreement
or any of the other Repurchase Documents.

 

4.     The execution, delivery or performance of and the consummation of any of
the transactions contemplated by the Repurchase Agreement and the Custody
Agreement and the other Repurchase Documents will not conflict with, result in a
breach of, or constitute a default under the limited partnership agreement or
any other organizational or governance document of the Seller or the terms of
any indenture or other material agreement or instrument known to such counsel to
which the Seller is party or bound, or any order known to such counsel to be
applicable to the Seller or any Colorado laws, rules or regulations applicable
to the Seller, of any Colorado state or federal court, regulatory body,
administrative agency, governmental body or arbitrator having jurisdiction over
the Seller.

 

5.     There is no pending or, to such counsel’s actual knowledge, threatened
action, suit or proceeding before any court or governmental agency, authority or
body or any arbitrator involving the Seller or relating to the Transactions
contemplated by the Repurchase Agreement or the Custody Agreement or any of the
other Repurchase Documents which, if adversely determined, would have a material
adverse effect on the Seller.

 

 
B-1

--------------------------------------------------------------------------------

 



  

EXHIBIT C
TO Master Repurchase Agreement

FORM OF FINANCIAL OFFICER’S CERTIFICATE

OFFICER’S CERTIFICATE

 

AGENT:      U.S. Bank National Association

 

SELLER:     HomeAmerican Mortgage Corporation

 

SUBJECT PERIOD:                            ended                            ,
20___

 

DATE:                              , 20___

 

This certificate is delivered to the Agent and the Buyers under the Amended and
Restated Master Repurchase Agreement dated as of September 16, 2016 (as
supplemented, amended or restated from time to time, the “Current Repurchase
Agreement”), among the Seller, the Agent and the Buyers from time to time party
thereto. Unless they are otherwise defined in this request, terms defined in the
Current Repurchase Agreement have the same meanings here as there.

 

The undersigned officer of the Seller certifies to the Agent that on the date of
this certificate that:

 

1.     The undersigned is an incumbent officer of the Seller, holding the title
stated below the undersigned’s signature below.

 

2.     The Seller’s Financial Statements that are attached to this certificate
were prepared in accordance with GAAP (except that interim i.e., other than
annual Financial Statements exclude notes to Financial Statements and statements
of changes to stockholders’ equity and are subject to year-end adjustments) and
(subject to the aforesaid proviso as to interim Financial Statements) present
fairly the Seller’s financial condition and results of operations as of
_________________ for that month (the “Subject Period”) and for the year to that
date.

 

3.     The undersigned officer of the Seller supervised a review of the Seller’s
activities during the Subject Period in respect of the following matters and has
determined the following:

 

(a)     except to the extent that a representation or warranty speaks to a
specific date, the representations and warranties of the Seller in the Current
Repurchase Agreement and the other Repurchase Documents are true and correct in
all material respects, other than the changes, if any, described on the attached
Annex A;

 

(b)     no event has occurred which could reasonably be expected to have a
materially adverse effect on any of the Central Elements of the Seller;

 

 
A-1 

--------------------------------------------------------------------------------

 



 

(c)     the Seller has complied with all of its obligations under the Repurchase
Documents, other than the deviations, if any, described on the attached Annex A;

 

(d)     no Event of Default has occurred that has not been declared by the Agent
in writing to have been cured or waived, and no Default has occurred that has
not been cured before it became an Event of Default, other than those Events of
Default and/or Defaults, if any, described on the attached Annex A; and

 

(e)     the HUD Compare Ratio and compliance by the Seller with the financial
covenants in Sections 17.12, 17.13, 17.14 and 17.15 of the Current Repurchase
Agreement are accurately calculated on the attached Annex A.

 

 

 

 

HomeAmerican Mortgage Corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

 

Title: 

 

 

 

 
B-2

--------------------------------------------------------------------------------

 



  

ANNEX A TO OFFICER’S CERTIFICATE

 

 

1.     Describe deviations from compliance with obligations, if any —
clause 3(c) of attached Officer’s Certificate — if none, so state:

 

 

 

 

2.     Describe Defaults or Events of Default, if any — clause 3(d) of attached
Officer’s Certificate — if none, so state:

 

 

 

 

3.     Provide the following calculations:

 

(a)     Section 17.12. The Seller’s Adjusted Tangible Net Worth as of __________
is $____________________ (the minimum under Section 17.12 is $18,000,000.)

 

Adjusted Tangible Net Worth

 

Consolidated Assets:

$

 

     

Minus Debt:

$

 

     

Minus Contingent Indebtedness:

$

 

     

Minus Intangible Assets (excluding Capitalized Servicing Rights):

$

 

     

Minus Receivables from Affiliates:

$

 

     

        ADJUSTED TANGIBLE NET WORTH:

$

 

  

 
B-3

--------------------------------------------------------------------------------

 



 

(b)     Section 17.13. The ratio of Seller’s Total Liabilities to Adjusted
Tangible Net Worth of the Seller on a consolidated basis with its Subsidiaries,
measured monthly is ___ to 1.0 (the maximum ratio under Section 17.13 is
8.00:1.00.)

 

Leverage Ratio

 

Total Liabilities (excluding Qualified Subordinated Debt):

$

 

 

 

 

 

Adjusted Tangible Net Worth:

$

 

 

 

 

 

LEVERAGE RATIO:

_____To 1

 

 

 

 

 

(c)     Section 17.14. The Seller’s GAAP net income for the twelve (12)
consecutive months ended ________, 20___ is $______(the minimum under Section
17.14 is $1.00.)

 

(d)     Section 17.15. The Seller’s liquidity (unrestricted cash, Cash
Equivalents and unused portion of the Purchase Value of the Purchased Loans), as
of __________________, 20___ was $_____________ (the minimum under Section 17.15
is $12,000,000).

 

Liquidity

 

Unencumbered cash and cash equivalents:

$

 

     

Plus Unused availability against Purchased Loans (Purchase Value – Purchase
Price):

$

 

     

         LIQUIDITY:

$

 

 

 

(e)     HUD Compare Ratio. The Seller’s HUD Compare Ratio, as of the month ended
_____________, 20__, is ________ to 1.00. 

 

 
B-4

--------------------------------------------------------------------------------

 



  

4. Describe and give details regarding (i) notices received by Seller requesting
or demanding that Seller repurchase (or pay indemnity or other compensation in
respect of) Mortgage Loans previously sold or otherwise disposed of by the
Seller to any Approved Investor or other Person pursuant to any express or
implied repurchase or indemnity obligation as provided pursuant to Section 16.5,
and (ii) actual repurchase and indemnity payments made by Seller to any Person.

 

 

9/30/2015

12/31/2015

3/31/2016

6/30/2016

9/30/2016

 

         

Loan Repurchase Requests

 

 

 

 

 

Reserve amount

 

 

 

 

 

Loan Repurchase Requests (net)

 

 

 

 

 

           

Reserve policy

         

 

 

 

 

 

 

           

Loan Repurchases

         

Reserve amount

 

 

 

 

 

Loan Repurchases (net)

 

 

 

 

 

           

Reserve policy

         

 

 

 

 

 

 

Loans Held for Investment

         

Reserve amount

 

 

 

 

 

Loans Held for Investment (net)

 

 

 

 

 

           

LHFI reserve policy

         

 

 

 

 

 

 

REO

         

Reserve amount

 

 

 

 

 

REO (net)

 

 

 

 

 

           

REO reserve policy

         

 

 

 

 

 

 

  

 
B-5

--------------------------------------------------------------------------------

 



 

EXHIBIT D
TO Master Repurchase Agreement
List of Subsidiaries of the Seller as of the Effective Date

 

None.

 

 
D-1

--------------------------------------------------------------------------------

 



 

EXHIBIT E
TO Master Repurchase Agreement

 

 

Form of Request for Increase

 

 

 

U.S. Bank National Association

Mortgage Banking Services

U.S. Bancorp Center

800 Nicollet Mall

Mail Station BC-MN-H03B

Minneapolis, Minnesota 55402-7020

Attention: Edwin Jenkins

 

Re: Increase to Maximum Aggregate Commitment

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Master Repurchase
Agreement dated September 16, 2016 (as amended, restated or otherwise modified
from time to time, the “Repurchase Agreement”), among the Seller, the Agent and
the Buyers from time to time party thereto. Capitalized terms used herein shall
have the meanings set forth in the Repurchase Agreement.

 

This letter constitutes a request by the Seller to increase the Maximum
Aggregate Commitment by the amount of $__________ [complete in increments of
$5,000,000 from $25,000,000 up to a total increase of $75,000,000] on ________,
20__ [complete with date not less than 2 Business Days after the date of this
letter]. Such increase shall terminate on ______, 20__ [not less than 30 days
after commencement date, or if less than 30 days, the Termination Date].

 

 

 

 

HOMEAMERICAN MORTGAGE CORPORATION

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 
E-1

--------------------------------------------------------------------------------

 







 



EXHIBIT F
TO Master Repurchase Agreement

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Master Repurchase Agreement identified below (as
amended, the “Repurchase Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Repurchase Agreement, as of the Effective Date inserted by
the Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Buyer under the Repurchase Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
Swing Line Transactions included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Buyer) against
any Person, whether known or unknown, arising under or in connection with the
Repurchase Agreement, any other documents or instruments delivered pursuant
thereto or the Transactions governed thereby or in any way based on or related
to any of the foregoing, including Purchased Loans, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the undivided ownership interest in Purchased Loans and the
other rights and obligations sold and assigned pursuant to clause (i) above (the
undivided ownership interest in Purchased Loans and all other rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

Assignor: 

   

 

 

 

 

2. 

Assignee: 

 

 

 

 

 

 

 

 

 

 

 

 

[and is a Buyer Affiliate of [identify Buyer]]

 

 

 

 

3.

Seller: 

HomeAmerican Mortgage Corporation.

 

 

 

 

4. 

Agent: 

U.S. Bank National Association, as the agent and representative of the Buyers
under the Repurchase Agreement.





 



 
F-1

--------------------------------------------------------------------------------

 



 

5.     Repurchase Agreement: The Amended and Restated Master Repurchase
Agreement dated as of September 16, 2016 among HomeAmerican Mortgage Corporation
and its affiliates (collectively, the “Seller”), U.S. Bank National Association
(“U.S. Bank”), as a buyer and as agent for the other buyers party thereto from
time to time (the “Agent”) and such other buyers (collectively with U.S. Bank,
the “Buyers”).

 

6.     Assigned Interest:

 

Aggregate Amount of Commitment/Transactions for all Buyers

Amount of Commitment/Transactions Assigned

Percentage Assigned of Commitment/Transactions

$

$

$

 

 

Effective Date: _______________ ____, 20____ [TO BE INSERTED BY THE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

        [NAME OF ASSIGNOR]  

 

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

  ASSIGNEE           [NAME OF ASSIGNEE]                     By:       Title:    

 

 
F-2

--------------------------------------------------------------------------------

 



 

[Consented to and] Accepted:

U.S. Bank National Association, as Agent


By:                                                                   
Title:                                                                 

 

[Consented to:]

[NAME OF RELEVANT PARTY]


By:                                                                   
Title:                                                                 

 

 
F-3

--------------------------------------------------------------------------------

 



 

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.     Representations and Warranties.

 

1.1     Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Repurchase Agreement or any other Repurchase Documents, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Repurchase Documents or any Transactions thereunder, (iii) the financial
condition of the Seller, any of their Subsidiaries or Affiliates or any other
Person obligated in respect of any Repurchase Documents or (iv) the performance
or observance by the Seller, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Repurchase Document.

 

1.2.     Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Buyer under the Repurchase Agreement, (ii) it satisfies
the requirements, if any, specified in the Repurchase Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Buyer, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Repurchase Agreement as a Buyer thereunder and, to the
extent of the Assigned Interest, shall have the obligations of a Buyer
thereunder, (iv) it has received a copy of the Repurchase Agreement, together
with copies of the most recent financial statements referred to in Section
15.2(f) thereof or delivered pursuant to Section 16.3 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the Agent,
the assignor or any other Buyer, and (v) if it is a Person that is organized
under the Legal Requirements of any jurisdiction other than the United States of
America or any State thereof, attached to this Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the
Repurchase Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the Agent,
the Assignor or any other Buyer, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Repurchase Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Repurchase Documents are required to be performed by it as a Buyer.

 

2.     Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of Repurchase
Price, Price Differential, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

 
Annex 1-1 to Ex F

--------------------------------------------------------------------------------

 



 

3.     General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 
Annex 1-2 to Ex F

--------------------------------------------------------------------------------

 



 

SCHEDULE AI
TO Master Repurchase Agreement


 

 

 

APPROVED INVESTORS

 

 

Investor

S&P CP

Rating

Moody’s CP

Rating

Related Parent

Company

Product Eligibility

Caliber Home Loans

N/A

N/A

 

Conforming

Colorado Housing and Finance Authority

N/A

N/A

 

Conforming

Federal Home Loan Mortgage Corp. (Freddie Mac)

N/A

N/A

 

Conforming

Federal National Mortgage Assoc. (FNMA)

N/A

N/A

 

Conforming

Government National Mortgage Assoc. (GNMA)

N/A

N/A

 

Conforming

Planet Home Lending, LLC f/k/a HomeBridge Financial Services

N/A

N/A

 

Conforming

JPMorgan Chase Bank

A-1

P-1

JPMorgan Chase & Co.

Conforming/non-conforming

PennyMac Loan Services, LLC

N/A

N/A

PennyMac Corp.

Conforming/non-conforming

Redwood Residential Acquisition Corporation

N/A

N/A

Redwood Trust, Inc.

Conforming/non-conforming

Stearns Lending

N/A

N/A

 

Conforming

SunTrust Mortgage, Inc.

A-2

P-2

Suntrust Banks, Inc.

Conforming/non-conforming

U.S. Bank Home Mortgage

A-1

P-1

U.S. Bank National Association

Conforming/non-conforming

Wells Fargo Bank, N.A.

A-1

P-1

Wells Fargo & Co.

Conforming/non-conforming

 

 
AI-1

--------------------------------------------------------------------------------

 



 

SCHEDULE BC
TO Master Repurchase Agreement

The Buyers’ Committed Sums
(in dollars)

 

 

 

Buyer

Committed Sum

U.S. Bank National Association

$75,000,000

Maximum Aggregate Commitment

$75,000,000

 

 
 BC-1

--------------------------------------------------------------------------------

 



 

SCHEDULE BP
TO Master Repurchase Agreement

LIST OF BASIC PAPERS

 

The following are the Basic Papers for Purchased Loans:

 

(a)     the original Mortgage Note, bearing all intervening endorsements to
negotiate it from the original payee named therein to the Seller and endorsed by
the Seller as follows:

 

Pay To The Order Of
Without Recourse
______________________________

HOMEAMERICAN MORTGAGE CORPORATION
[signature]
[name, title]

 

 

(b)     the recorded original or a Certified Copy of the power of attorney for
each maker of the Mortgage Note who (if any) did not personally execute the
Mortgage Note and for whom the Mortgage Note was executed by an
attorney-in-fact;

 

(c)     the recorded original or a Certified Copy of the Mortgage securing such
Mortgage Note;

 

(d)     originals or Certified Copies of all intervening assignments (if any)
reflecting a complete chain of assignment of such Mortgage from the original
mortgagee to the Seller; provided that intervening assignments are not required
for any Mortgage that has been originated in the name of MERS and registered
under the MERS® System; and

 

(e)     the signed original of a Mortgage Assignment assigning the Mortgage in
blank in a form that is complete so as to be recordable in the jurisdiction
where the Mortgaged Premises are located without the need for completion of any
blanks or supplying of any other information; provided that no Mortgage
Assignment is required for any Mortgage that has been originated in the name of
MERS and registered under the MERS® System with U.S. Bank at Interim Funder.

 

 
BP-1

--------------------------------------------------------------------------------

 



 

SCHEDULE DQ
TO MASTER Repurchase Agreement

DISQUALIFIERS

 

“Disqualifier” means any of the following events. After the occurrence of any
Disqualifier, unless the Agent shall have waived it or declared it cured in
writing, the Purchase Value of the affected Purchased Loan shall be deemed to be
zero:

 

1.     Any event occurs, or is discovered to have occurred, after which the
affected Purchased Loan fails to satisfy any element of the definition of
“Eligible Loan”.

 

2.     In respect of any Purchased Loan, for any reason whatsoever any of the
Seller’s special representations concerning Purchased Loans set forth in Section
15.3 applicable to that type of Purchased Loan shall become untrue, or shall be
discovered to be untrue, in any respect that is material to the value or
collectibility of that Purchased Loan, considered either by itself or together
with other Purchased Loans.

 

3.     Any Purchased Loan shall become In Default.

 

4.     Seven (7) Business Days shall have elapsed after the Purchase Date upon
which a Wet Loan has been sold to the Buyers without all of the Wet Loan’s Basic
Papers having been received by the Custodian.

 

5.     For any Purchased Loan, any Basic Paper shall have been sent to the
Seller or its designee for correction, collection or other action and shall not
have been returned to the Custodian on or before ten (10) Business Days after it
was so sent to the Seller.

 

6.     Any Purchased Loan shall be assumed by (or otherwise become the
liability) of, or the real property securing it shall become owned by, any
corporation, partnership or any other entity that is not a natural person or a
trust for natural persons unless payment in full of such Purchased Loan is
guaranteed by a natural person. The Agent, the Buyers and Custodian may rely on
the Seller’s representation and warranty that no Purchased Loans have been so
assumed by (or otherwise become the liability of) such a Person except as
otherwise specified by written notice(s) to the Custodian.

 

7.     Any Purchased Loan shall be assumed by (or otherwise become the liability
of), or the real property securing it shall become owned by, an Affiliate of the
Seller or any of the Seller’s or its Affiliates’ directors or officers, unless
all of the following are true: (a) such Mortgage Loan is a Single-family Loan
secured by a first priority Lien on the related Mortgaged Premises or, in the
case of a Second Mortgage Loan (USBHM), a second priority lien, (b) the
owner-mortgagor occupies the Mortgaged Premises as a primary or secondary
residence, and (c) such Mortgage Loan will not cause the Aggregate Outstanding
Purchase Price of all Purchased Loans to such Affiliates, directors and officers
to exceed $1,000,000 and (d) no more than 30 days have elapsed since the
Purchase Date of such Mortgage Loan. The Agent, the Buyers and Custodian may
rely on the Seller’s representation and warranty that no Purchased Loans have
been so assumed by (or otherwise become the liability of) such a Person except
as otherwise specified by written notice(s) to the Custodian.

 

 
DQ-1

--------------------------------------------------------------------------------

 



 

8.     Any Purchased Loan shipped to an Approved Investor shall not be paid for
or returned to the Custodian or the Agent (whichever shipped it) on or before
forty-five (45) days after it is shipped.

 

9.     More than 60 days shall have elapsed since the Purchase Date of any
Purchased Loan.

 

10.   Any Purchased Loan that is shipped to the Seller for correction of one or
more Basic Documents when the Purchase Value of all Purchased Loans so shipped
to the Seller exceeds Two Million Dollars ($2,000,000).

 

11.   Any Purchased Loan that is listed on a Custodian’s Exception Report;
provided that the Custodian may, in its sole discretion, disregard this
Disqualifier with respect to any Purchased Loan that has been listed on a
Custodian’s Exception Report for 3 Business Days or less (for the avoidance of
doubt, this means a Purchased Loan is subject to discrepancies, inconsistencies
or has documents that are incomplete).

 

12.   Three (3) Business Days shall have elapsed after the Purchase Date upon
which any Purchased Loan has been sold to Buyers without such Purchased Loan
being registered in the MERS System and the Agent being designated as “interim
funder” of such Purchased Loan in the MERS System.

 

 
DQ-2

--------------------------------------------------------------------------------

 



 

SCHEDULE EL
TO Master Repurchase Agreement

ELIGIBLE LOANS

 

“Eligible Loans” means Single-family Loans that are amortizing Conforming
Mortgage Loans with original terms to stated maturities of thirty (30) years or
less and that satisfy all applicable requirements of this Agreement for
Conforming Mortgage Loans, and shall also mean Single-family Loans that are
Jumbo Mortgage Loans, Super Jumbo Mortgage Loans, Second Mortgage Loans (USBHM),
High LTV Mortgage Loans, and Mortgage Loans (USBHM) that otherwise meet all
criteria for Eligible Loans set forth on this Schedule EL and are not subject to
a Disqualifier. Each Mortgage Loan must be secured by a first-priority Lien (or,
solely in the case of Second Mortgage Loans (USBHM), a second-priority Lien) on
its related Mortgaged Premises. It may bear interest at a fixed interest rate,
at a fluctuating interest rate or at a fixed or fluctuating interest rate for
part of its term followed, respectively, by a fluctuating or fixed interest rate
for the remainder of its term. No Mortgage Loan shall be an Eligible Loan at any
time:

 

(1)     If the Mortgaged Premises securing it is a mobile home, manufactured
housing, or cooperative housing unit.

 

(2)     That contains or is otherwise subject to any contractual restriction or
prohibition on the free transferability of such Mortgage Loan, all Liens
securing it and all related rights (other than Legal Requirements requiring
notification to its obligor(s) of any transfer of it or of its servicing or
administration), either absolutely or as security.

 

(3)     If any of its owners-mortgagors is a corporation, partnership or any
other entity that is not a natural person or a trust for natural persons unless
its full payment when due is guaranteed by a natural person.

 

(4)     If any of its owner-mortgagors is an Affiliate of the Seller or any of
the Seller’s or any such Affiliate’s directors, or appointed officers, unless
all of the following are true: (a) such Mortgage Loan is a Single-family Loan
secured by a first priority Lien on the related Mortgaged Premises, (b) the
owner-mortgagor occupies the Mortgaged Premises as a primary or secondary
residence, and (c) such Mortgage Loan will not cause the Aggregate Outstanding
Purchase Price of all Purchased Loans to such Affiliates, directors and officers
to exceed $1,000,000 and (d) no more than 30 days have elapsed since the
Purchase Date of such Mortgage Loan.

 

(5)     Whose related Mortgaged Premises are not covered by a Hazard Insurance
Policy.

 

(6)     That is a construction, rehabilitation or commercial loan. The Agent,
Buyers and Custodian may rely on the Seller’s representation and warranty that
no Purchased Loan is such a loan.

 

 
EL-1

--------------------------------------------------------------------------------

 



 

(7)     In the case of a Jumbo Mortgage Loan or Super Jumbo Mortgage Loan (other
than a Mortgage Loan (USBHM), (i) has a loan to value ratio greater than 90%,
(ii) has a FICO score less than 680, (iii) is not fully documented as to income
or asset values, (iv) is not eligible for purchase by two Approved Investors
(or, in the case of Mortgage Loans sold to U.S. Bank Home Mortgage, one Approved
Investor) approved for purchasing non-conforming mortgage loans as shown on
Schedule AI, or (v) is not sold to an Approved Investor approved for purchasing
non-conforming mortgage loans as shown on Schedule AI.

 

(8)     That was originated more than thirty (30) days before its Purchase Date.

 

(9)     That is In Default or ever was In Default.

 

(10)   That contains any term or condition such that the repayment schedule
results in the outstanding principal balance increasing over time, rather than
amortizing, whether or not such Mortgage Loan is deemed to be an “option ARM”,
“negative amortization” or “graduated payment” loan. The Agent, the Buyers and
the Custodian may rely on the Seller’s representation and warranty that any
Mortgage Loan duly sold to the Buyers amortizes over time.

 

(11)   In connection with the origination of which a policy of single-premium
life insurance on the life of a mortgagor, borrower or guarantor was purchased.

 

(12)   That (i) is subject to the special Truth-in-Lending disclosure
requirements imposed by Section 32 of Regulation Z of the Federal Reserve Board
(12 C.F.R. § 226.32) or any similar state or local Law relating to high interest
rate credit or lending transactions or (ii) contains any term or condition, or
involves any loan origination practice, that (1) has been defined as “high
cost”, “high risk”, “predatory”, “covered”, “threshold” or a similar term under
any such applicable federal, state or local law, (2) has been expressly
categorized as an “unfair” or “deceptive” term, condition or practice in any
such applicable federal, state or local law (or the regulations promulgated
thereunder) or (3) by the terms of such Law exposes assignees of Mortgage Loans
to possible civil or criminal liability or damages or exposes any Buyer or the
Agent to regulatory action or enforcement proceedings, penalties or other
sanctions. The Agent, Buyers and Custodian may rely on the Seller’s
representation and warranty that no Purchased Loan is such a loan.

 

(13)   That the Seller or any Affiliate has previously warehoused with any other
Person, whether under a lending arrangement or an arrangement involving a sale
in contemplation of a subsequent further sale to (or securitization by) a
secondary mortgage market purchaser, whether with or without such Seller’s
having any conditional repurchase or other recourse obligation, and that was
rejected or became ineligible or disqualified to be lent against or purchased
and held by such other Person. The Agent, Buyers and Custodian may rely on the
Seller’s representation and warranty that no Purchased Loan is such a loan.

 

 
EL-2

--------------------------------------------------------------------------------

 



 

(14)   That the Seller or any Affiliate sold and transferred, or attempted to
sell and transfer, to any other Person; provided, that a Purchased Loan shall
not cease to be an Eligible Loan as a result of the return of such Purchased
Loan by an Investor to which it was shipped by the Custodian.

 

(15)   That has a loan to value ratio greater than one hundred percent (100%),
unless (i) such Mortgage Loan is a qualifying FHA Loan a qualifying VA Loan or a
High LTV Mortgage Loan, or (ii) such Mortgage Loan is committed to be sold, and
is sold, to USBHM under an Investor Commitment and under a product guideline or
program that is acceptable to USBHM.

 

(16)   Unless all of the Seller’s right, title and interest in and to the
Purchased Loan is subject to a first priority perfected security interest in
favor of the Agent for the benefit of the Buyers subject to no other liens,
security interests, charges or encumbrances other than such Seller’s right to
repurchase the Purchased Loan hereunder.

 

(17)   Unless all the representations and warranties set forth in this
Agreement, including, without limitation, Section 15.3 and Section 15.4 are true
and correct with respect to such Purchased Loan at all times on and after the
related Purchase Date.

 

(18)   That is not covered by an Investor Commitment.

 

 
EL-3

--------------------------------------------------------------------------------

 



  

SCHEDULE 1.2
TO Master Repurchase Agreement

 

 

Account Numbers

 

Funding Account 

 1047-5621-5323

   

Operating Account 

 1602-3449-3890

   

Repurchase Settlement Account 

 1902-7205-9634

                         

 
Sch 1.2-1 

--------------------------------------------------------------------------------

 



   

SCHEDULE 15.2(f)
TO Master Repurchase Agreement

CONTINGENT LIABILITIES

 

None.

 

 
Sch 15.2(f)-1 

--------------------------------------------------------------------------------

 



 

SCHEDULE 15.2(g)
TO Master Repurchase Agreement

PENDING LITIGATION

 

None.

 

 
Sch 15.2(g)-1 

--------------------------------------------------------------------------------

 



  

SCHEDULE 15.2(n)
TO MASTER REPURCHASE AGREEMENT

EXISTING LIENS

 

None.

 

 
15.2(n)-1

--------------------------------------------------------------------------------

 



 

Schedule 15.3
To Master Repurchase Agreement

SPECIAL REPRESENTATIONS RELATING TO PURCHASED LOANS

 

As of the related Purchase Date, for each Purchased Loan the Seller makes the
following representations and warranties:

 

(a)     The information with respect to each Purchased Loan set forth in the
related Mortgage Loan Transmission File is true and correct as of the date
specified in all material respects.

 

(b)     The Seller is the sole legal and equitable owner (except in the case of
MERS Designated Loans, as to which MERS, as nominee for the Seller and its
successors and assigns, is the record owner), free and clear of all Liens other
than Permitted Encumbrances, of all Mortgage Loans to be sold to the Buyers by
the Seller pursuant to this Agreement and has full right to sell such Mortgage
Loans to the Buyers.

 

(c)     All Purchased Loans, including Wet Loans, have been duly authorized and
validly created.

 

(d)     Each of the Purchased Loans sold to the Buyers by the Seller complies
with all of the requirements of this Agreement and the Custody Agreement and is
genuine and what it purports to be.

 

(e)     All information concerning each item or grouping of Purchased Loans
listed in any Mortgage Loan Transmission File sent to the Agent or the Custodian
was, is and/or shall be (as applicable) true and complete in all material
respects as of the date of such Mortgage Loan Transmission File.

 

(f)     The Seller has complied and will continue to comply in all material
respects with all Legal Requirements relating to each Purchased Loan.

 

(g)     Each Mortgage Note and Mortgage related to a Purchased Loan, including
Wet Loans, has been duly (i) endorsed or assigned to the Seller and
(ii) endorsed or assigned by the Seller in blank (assignment of the Mortgage in
blank is not required when MERS is designated in the Mortgage as the original
mortgagee or the nominee of the original mortgagee, its successors and assigns)
and delivered (or in the case of Wet Loans are in the process of being
delivered) to the Custodian.

 

(h)     All Basic Papers for each Purchased Loan (except Wet Loans) will be
transmitted to the Custodian with the Mortgage Loan Transmission File with which
it is submitted for purchase.

 

(i)      Each assignment to the Agent of the Lien securing any Purchased Loan
will be in proper and sufficient form for recording in the appropriate
government office in the U.S. jurisdiction where the related Mortgaged Premises
are located (no such assignment is required for any Mortgage that has been
originated in the name of MERS and registered under the MERS® System).

 

 
Sch 15.3 - 1 

--------------------------------------------------------------------------------

 



 

(j)     The Seller has and will continue to have the full right, power and
authority to sell the Purchased Loans to the Buyers, and the Purchased Loans
sold and to be sold to the Buyers by the Seller under this Agreement or pursuant
to it may, subject to the terms of this Agreement, be further sold, resold,
assigned and reassigned to any Person or Persons without any requirement for the
further consent of the Seller or the consent of any other party to any of the
Loan Papers or obligated in respect of the Purchased Loans.





 



(k)     The Seller will maintain the Lien on the real estate described in, or
referred to as covered by, each Purchased Loan as a Lien having the priority
represented by the Seller to the Agent or the Custodian, subject only to the
Permitted Encumbrances, until that Purchased Loan shall have been repurchased by
the Seller.

 

(l)      Each Purchased Loan is covered by an ALTA mortgage title insurance
policy or such other form of title insurance as is acceptable to Fannie Mae or
Freddie Mac, issued by and constituting the valid and binding obligation of a
title insurer that is generally acceptable to prudent mortgage lenders who
regularly originate or purchase Mortgage Loans comparable to the Purchased Loans
that are for sale to prudent investors in the secondary market in which
investors invest in Mortgage Loans such as the Purchased Loan insuring the
Seller, its successors and assigns, as to the first priority (or, in the case of
a second lien Loan, second priority) of the Lien of the Mortgage on the related
Mortgaged Premises, in an amount equal to the original principal amount of such
Purchased Loan. The Seller is the sole named insured of such mortgage title
insurance policy, the assignment to the Agent of the Seller’s interest in such
policy does not require the consent of or notice to the insurer (or such consent
has been obtained or notice given), and such policy is and will be in full force
and effect and inure to the benefit of the Agent as and when such Purchased Loan
is sold to the Buyers. No claims have been made under such policy and no prior
holder of the Purchased Loan, including the Seller, has done, by act or
omission, anything that would impair the coverage of such policy.

 

(m)    The Mortgaged Premises securing each Purchased Loan are capable of being
lawfully occupied under applicable Laws, all inspections, licenses and
certificates required to be made or issued with respect to all occupied portions
of such Mortgaged Premises and, with respect to the use and occupancy of the
same, including certificates of occupancy and fire underwriting certificates,
have been made or obtained from the appropriate Governmental Authority.

 

(n)     The Seller has no knowledge of any circumstances or conditions with
respect to the Mortgage, the Mortgaged Premises or the Customer in respect of
any Purchased Loan (other than the Customer’s credit standing) that can
reasonably be expected to cause private institutional investors that regularly
invest in Mortgage Loans similar to such Purchased Loan to regard such Purchased
Loan as an unacceptable investment or adversely affect the value or
marketability of such Purchased Loan to other similar institutional investors.

 

 
Sch 15.3 - 2

--------------------------------------------------------------------------------

 



 

(o)     Each Purchased Loan’s Mortgage contains an enforceable provision for
acceleration of the maturity of the unpaid principal balance thereof in the
event that the Mortgaged Premises are sold or transferred without the prior
written consent of the holder thereof.

 

(p)     No Purchased Loan is a graduated payment Mortgage Loan or has a shared
appreciation or other contingent interest feature.

 

(q)     All interest rate adjustments, if any, in respect of each Purchased Loan
have been made in strict compliance with applicable Law and the terms of the
related Mortgage Note, and any interest required to be paid pursuant to
applicable Law has been properly paid and credited.

 

(r)     No Customer in respect of any Purchased Loan has notified the Seller,
and the Seller has no knowledge, of any relief requested by or allowed to such
Customer under the Servicemembers’ Civil Relief Act of 2003.

 

(s)     The Seller used no selection procedures that identified the Eligible
Loans relating to a Transaction as being less desirable or valuable than other
comparable assets in Seller’s portfolio on the related Purchase Date, and no
Purchased Loan was selected for inclusion in a Transaction on any basis that was
intended to have a material adverse effect on the Buyers or the Agent.

 

(t)     No Purchased Loan is subject to a bankruptcy plan.

 

(u)     Each Purchased Loan is eligible to be a “qualified mortgage” within the
meaning of §860G(a)(3) of the Internal Revenue Code.

 

(v)     All Purchased Loans and all related papers included in the Purchased
Loans:

 

1     were originated by the Seller, a duly licensed mortgage lender in the
ordinary course of its business;

 

2     have been made in compliance with all applicable requirements of the Real
Estate Settlement Procedures Act, the Equal Credit Opportunity Act, the federal
Truth-In-Lending Act, the Fair Credit Billing Act, the Fair Credit Reporting
Act, related statutes and regulations and all applicable Legal Requirements
under usury, truth-in-lending, equal credit opportunity and all other Laws, and
the continued compliance of the Purchased Loans is not affected by their sale to
the Buyers;

 

3     are the legal, valid and binding obligations of the respective Customers
who entered into them and are and will continue to be valid and enforceable in
accordance with their terms, without any claim, right of rescission,
counterclaim, defense or offset, including any claim or defense of usury, except
as such enforceability may be limited by bankruptcy and other laws affecting the
rights of creditors generally and by principles of equity, excepting rights
that, by applicable law, cannot be waived, and neither the operation of any of
their respective contract terms nor the exercise of any right thereunder will
render any of them partly or wholly unenforceable or subject to any such claim,
right of rescission, counterclaim, defense or offset, and no such claim, right
of rescission, counterclaim, defense or setoff has been asserted;

 

 
Sch 15.3 - 3

--------------------------------------------------------------------------------

 



 

4     have not been modified or amended and none of their requirements has been
waived, except as expressly and completely reflected in the applicable Loan
Papers furnished to the Custodian;

 

5     have fair market values equal to or greater than the Purchase Price
respectively attributed or allocated to them under this Agreement on the
Purchase Date;

 

6     comply and will continue to comply with the terms of this Agreement and
the Custody Agreement;

 

7     were not originated in, and are not subject to the laws of, any
jurisdiction whose laws (i) make unlawful their sale to the Buyers pursuant to
this Agreement, or (ii) render the Purchased Loans unenforceable;

 

8     are in full force and effect and have not been satisfied or subordinated
in whole or in part or rescinded, and the residential real property securing
each Purchased Loan has not been partially or completely released from the Lien
of such Purchased Loan;

 

9     evidence and are each secured by a valid first or second Lien in favor of
the Seller on real property securing the amount owed by the Customer(s) under
the related Mortgage, subject only to Permitted Encumbrances;

 

10     are each executed in full accordance with all requirements of the
applicable Laws of the jurisdiction in which the related Mortgaged Premises are
located, with the Mortgage for each being (i) duly acknowledged and sealed by
such official and in such manner and form as to be both recordable and effective
under such Laws to give such constructive notice to all Persons as shall be
necessary to establish and continue the Lien of such Mortgage with the priority
that the Seller represents it has to the Agent and (ii) so recorded, and with
the Mortgage Note, Mortgage and all related papers executed with the genuine
original signature(s) of the Customer(s) obligated on such Purchased Loan, and
all parties to each such Purchased Loan had full legal capacity to execute it;

 

11     are secured by Single-family residential property;

 

12     are the subject of a Current Appraisal that complies with all applicable
requirements of FIRREA of which the Seller has possession and which the Seller
will make available to the Custodian on request, and the Seller has in its
possession and will make available to the Custodian on request evidence of
appraised value and how it was determined; or, if any Purchased Loan is not the
subject of such a Current Appraisal, (i) the Seller has received a Property
Inspection Waiver finding from the applicable FNMA/FHLMC/FHA/VA automated
underwriting program with respect to such Purchased Loan or (ii) such Purchased
Loan is exempt from appraisal delivery requirements under FNMA/FHLMC/FHA/VA
underwriting guidelines (e.g., eligible FHA streamlined refinance) and such
Purchased Loan is eligible for purchase by an Approved Investor without a
Current Appraisal;

 

 
Sch 15.3 - 4

--------------------------------------------------------------------------------

 



 

13     are not subject to the Home Ownership and Equity Protection Act of 1994;

 

(w)     As to each Purchased Loan and its Loan Papers:

 

1     the Loan Papers contain customary and enforceable provisions so as to
render the rights and remedies of their holder adequate for the realization
against the Purchased Loan of the benefits of the security intended to be
provided by it;

 

2     there is only one original executed Mortgage Note, and, except in the case
of Wet Loans, that original has been delivered to the Custodian;

 

3     none of its makers or mortgagors is an Affiliate of the Seller or any of
its or its Subsidiaries’ directors or officers, unless all of the following are
true: (a) such Mortgage Loan is a Single-family Loan secured by a first priority
Lien on the related Mortgaged Premises, (b) the owner-mortgagor occupies the
Mortgaged Premises as a primary or secondary residence, and (c) such Mortgage
Loan will not cause the Aggregate Outstanding Purchase Price of all Purchased
Loans to such Affiliates, directors and officers to exceed $1,000,000 and (d) no
more than 30 days have elapsed since the Purchase Date of such Mortgage Loan.

 

4     does not contain any term or condition such that the repayment schedule
results in the outstanding principal balance increasing over time, rather than
amortizing, whether or not such Purchased Loan is deemed to be an “option ARM”,
“negative amortization” or “graduated payment” loan. The Agent and the Custodian
may rely on the Seller’s representation and warranty that any Purchased Loan
amortizes over time.

 

(x)     Each Mortgage is a Lien on the premises and property described in it
having the priority represented to the Agent, and the description of the
Mortgaged Premises in each Mortgage is legally adequate and each Purchased Loan
has been fully advanced in its face amount.

 

(y)     No default, and no event that with notice or lapse of time or both would
become a default, has occurred and is continuing in respect of any Purchased
Loan except as to which the Seller has given notice to the Agent (by reporting
Purchased Loans that are delinquent Mortgage Loans), and if any such default or
event has occurred, it has not continued for more than thirty (30) days,
reckoned and counted from the most recent month end, and the Seller will
promptly notify the Agent of any such Purchased Loan that is in default for a
longer period of time.

 

 
Sch 15.3 - 5

--------------------------------------------------------------------------------

 



 

(z)     The Mortgaged Premises in each Mortgage is insured by a fire and
extended perils insurance policy and such other hazards as are customary in the
area where the Mortgaged Property is located or customary under Seller’s
servicing procedures and the amount of the insurance is in the amount of the
full insurable value of the Mortgaged Property on a replacement cost basis or
the unpaid balance of the Mortgage Loans, whichever is less. If the Mortgaged
Property is in an area identified by any federal governmental authority as
having special flood hazards, and flood insurance is available, a flood
insurance policy meeting the current guidelines of the Federal Insurance
Administration is in effect. All such insurance policies (collectively, the
“hazard insurance policy”) contain a standard mortgage clause naming the
originator and its successors and assigns (including subsequent owners of the
Mortgage Loan), as mortgagee

 

(aa)    Each Purchased Loan is covered by an Investor Commitment or Hedge
Agreement.

 

* * * * * * * *

 

As used in this Schedule 15.3, the following terms have the following meanings:

 

“Appraisal” means an appraisal by a licensed appraiser selected in accordance
with Agency guidelines and not identified to the Seller as an unacceptable
appraiser by an Agency, and who is recognized and experienced in estimating the
value of property of that same type in the community where it is located, and
who, unless approved by the Agent on a case-by-case basis, is not a member,
manager, director, officer or employee of the Seller or any Affiliate of the
Seller, or related as a parent, sibling, child or first cousin to any of the
Seller’s or any such Affiliate’s respective directors or officers or any of
their spouses, a signed copy of the written report of which appraisal is in the
possession of the Seller or the applicable Servicer.

 

“Broker’s Price Opinion” means the written opinion of the value of a tract or
parcel of Single-family residential real property securing a Mortgage Loan,
issued by a real estate broker duly licensed as such by the jurisdiction in
which the subject property is located that is reasonably acceptable to the Agent
and that is not an Affiliate of the Seller or a director, member, manager,
officer or employee of the Seller or any of its Affiliates, selected reasonably
and in good faith by the Seller.

 

“Current Appraisal” means an Appraisal dated no earlier than ninety (90) days
(or such longer period, if any, as the Agent shall approve) before the relevant
Determination Date.

 

“Current Broker’s Price Opinion” means a Broker’s Price Opinion dated no earlier
than ninety (90) days (or such longer period, if any, as the Agent shall
approve) before the relevant Determination Date.

 

 
Sch 15.3 - 6

--------------------------------------------------------------------------------

 



 

SCHEDULE 23
TO MASTER REPURCHASE AGREEMENT

 

BUYERS’ ADDRESSES FOR NOTICE


 

 

 

(U.S. Bank’s address appears in Article 23.)

 

 

 

Sch 23 - 1

 